Exhibit 10.2

 

EXECUTION COPY

 

FOURTH AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

dated as of

July 29, 2008
among

THE AES CORPORATION,
as Borrower,

 

AES OKLAHOMA HOLDINGS, L.L.C.,
AES HAWAII MANAGEMENT COMPANY, INC.,
AES WARRIOR RUN FUNDING, L.L.C.,
AND AES NEW YORK FUNDING, L.L.C.,
as Subsidiary Guarantors,

CITICORP USA, INC.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger and Book Runner,

 

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Book Runner and as Co-Syndication Agent
(Initial Term Loan Facility),

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Book Runner (Initial Term Loan Facility),

 

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent (Initial Term Loan Facility) and as Lead Arranger and
Book Runner and as Syndication Agent
(Revolving Credit Loan Facility),

 

LEHMAN COMMERCIAL PAPER INC.,

as Co-Documentation Agent (Initial Term Loan Facility),

 

UBS SECURITIES LLC,

as Co-Documentation Agent (Initial Term Loan Facility),

 

SOCIÉTÉ GÉNÉRALE,

as Co-Documentation Agent (Revolving Credit Loan Facility),

 

CREDIT LYONNAIS NEW YORK BRANCH,
as Co-Documentation Agent (Revolving Credit Loan Facility), and

 

THE BANKS LISTED HEREIN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.01 Definitions

2

Section 1.02 Accounting Terms and Determinations

32

Section 1.03 Types of Borrowing

33

Section 1.04 Currency Equivalents Generally

33

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

Section 2.01 Commitment to Lend

33

Section 2.02 Notice of Borrowing

34

Section 2.03 Revolving Letters of Credit

35

Section 2.04 Evidence of Debt

42

Section 2.05 Maturity of Loans

43

Section 2.06 Interest Rates

43

Section 2.07 Method of Electing Interest Rates

45

Section 2.08 Commitment Fee

46

Section 2.09 Termination or Reduction of Revolving Credit Loan Commitments

46

Section 2.10 Prepayment of the Loans

47

Section 2.11 General Provisions as to Payments

48

Section 2.12 Funding Losses

49

Section 2.13 Computation of Interest and Fees

49

Section 2.14 Revolving L/C Cash Collateral Account

49

Section 2.15 Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit

51

Section 2.16 Alternative Currency Letter of Credit Issuances

52

Section 2.17 Increase in Term Loan Commitments

53

Section 2.18 Increase in Revolving Credit Loan Commitments

55

 

 

ARTICLE III

 

 

 

CONDITIONS

 

 

 

Section 3.01 Closing

57

Section 3.02 Extension of Credit

59

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01 Corporate Existence and Power

60

Section 4.02 Corporate and Governmental Authorization and Filings; No
Contravention

60

Section 4.03 Compliance with Laws

61

Section 4.04 Binding Effect

61

Section 4.05 Financial Information

61

Section 4.06 Litigation

62

Section 4.07 Compliance with ERISA

62

Section 4.08 Environmental Matters

62

Section 4.09 Taxes

63

Section 4.10 Material AES Entities

63

Section 4.11 Not an Investment Company

63

Section 4.12 Public Utility Holding Company Act

63

Section 4.13 Full Disclosure

64

Section 4.14 Collateral Documents and Collateral

64

Section 4.15 Existing Letters of Credit

65

Section 4.16 Solvency

65

Section 4.17 Pledged Subsidiaries

66

Section 4.18 Qualified Holding Companies Debt

66

 

 

ARTICLE V

 

 

 

COVENANTS

 

 

 

Section 5.01 Information

66

Section 5.02 Payment of Obligations

70

Section 5.03 Maintenance of Property; Insurance

70

Section 5.04 Conduct of Business and Maintenance of Existence

70

Section 5.05 Compliance with Laws

71

Section 5.06 Inspection of Property, Books and Records

71

Section 5.07 Limitation on Debt

71

Section 5.08 Use of Proceeds

76

Section 5.09 Restricted Payments

76

Section 5.10 Negative Pledge

78

Section 5.11 Consolidations and Mergers

81

Section 5.12 [Intentionally omitted.]

81

Section 5.13 Cash Flow Coverage

81

Section 5.14 Recourse Debt to Cash Flow Ratio

82

Section 5.15 Transaction with Affiliates

83

Section 5.16 Investments in Other Persons

84

Section 5.17 Upstreaming of Net Cash Proceeds by Subsidiaries

87

Section 5.18 Sales, Etc., of Assets

87

Section 5.19 Derivative Obligations

90

Section 5.20 Covenant to Give Security

90

 

ii

--------------------------------------------------------------------------------


 

Section 5.21 Further Assurances

91

 

 

ARTICLE VI

 

 

 

DEFAULTS

 

 

 

Section 6.01 Events of Default

92

Section 6.02 Notice of Default

94

Section 6.03 Cash Collateral

94

 

 

ARTICLE VII

 

 

 

THE AGENT

 

 

 

Section 7.01 Appointment and Authorization

95

Section 7.02 Agent and Affiliates

95

Section 7.03 Consultation with Experts

96

Section 7.04 Liability of Agent and Collateral Agent

96

Section 7.05 Indemnification

96

Section 7.06 Credit Decision

97

Section 7.07 Successor Agent or Collateral Agent

97

Section 7.08 Administrative Agent May File Proofs of Claim

98

Section 7.09 Agents’ Fee

98

Section 7.10 [Intentionally Omitted]

98

Section 7.11 Delivery of Information

98

 

 

ARTICLE VIII

 

 

 

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair

100

Section 8.02 Illegality

100

Section 8.03 Increased Cost and Reduced Return

101

Section 8.04 Taxes

102

Section 8.05 Base Rate Loans Substituted for Affected Euro-Dollar Loans

105

 

 

ARTICLE IX

 

 

 

SUBSIDIARY GUARANTY

 

 

 

Section 9.01 The Subsidiary Guaranty

105

Section 9.02 Guaranty Absolute

106

Section 9.03 Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances

107

Section 9.04 Revolving L/C Cash Collateral Account

107

Section 9.05 Waiver by the Subsidiary Guarantors

108

Section 9.06 Subrogation

108

Section 9.07 Stay of Acceleration

108

Section 9.08 Limitation of Liability

109

 

iii

--------------------------------------------------------------------------------


 

Section 9.09 Release of Subsidiary Guarantors

109

Section 9.10 Representations and Warranties

109

Section 9.11 Covenants

109

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.01 Notices

109

Section 10.02 No Waivers

110

Section 10.03 Expenses; Indemnification

110

Section 10.04 Sharing of Set-offs

110

Section 10.05 Amendments and Waivers

111

Section 10.06 Successors and Assigns

112

Section 10.07 No Margin Stock

115

Section 10.08 Governing Law; Submission to Jurisdiction

115

Section 10.09 Release of Collateral

115

Section 10.10 Counterparts; Integration; Effectiveness

116

Section 10.11 Confidentiality

116

Section 10.12 WAIVER OF JURY TRIAL

116

Section 10.13 Severability; Modification to Conform to Law

117

Section 10.14 Judgment Currency

117

Section 10.15 Revolving Fronting Banks

117

Section 10.16 Replacement of Banks

118

 

iv

--------------------------------------------------------------------------------


 

Appendix I

—

Revolving Credit Loan Facility

 

 

 

Appendix II

—

Initial Term Loan Facility

 

 

 

Appendix III

—

Existing Letters of Credit

 

 

 

Schedule I

—

Pledged Subsidiaries

 

 

 

Schedule II

—

Assigned Agreements

 

 

 

Schedule III

—

Non-Pledged Subsidiaries

 

 

 

Schedule IV

—

Excluded AES Entities

 

 

 

Schedule 5.15

—

Existing Agreements with Affiliates

 

 

 

Schedule V

—

Qualified Holding Companies

 

 

 

Schedule VI

—

Existing Debt

 

 

 

Schedule VII

—

Revolving Fronting Banks

 

 

 

Exhibit A-1

—

Form of Revolving Credit Loan Note

 

 

 

Exhibit A-2

—

Form of Term Loan Note

 

 

 

Exhibit B-1

—

Form of Opinion of the General Counsel of the Borrower

 

 

 

Exhibit B-2

—

Form of Opinion of Davis Polk & Wardwell, Special Counsel for the Borrower

 

 

 

Exhibit B-3

—

Form of Opinion of Special Counsel for certain Subsidiaries of the Borrower

 

 

 

Exhibit B-4

—

Form of Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for the
Borrower

 

 

 

Exhibit B-5

—

Form of Opinion of Maples and Calder, Cayman Islands counsel for the Borrower

 

 

 

Exhibit B-6

—

Form of Opinion of Conyers Dill & Pearman, British Virgin Islands counsel for
the Borrower

 

 

 

Exhibit B-7

—

Form of Opinion of Shearman & Sterling, Special Counsel for the Agent

 

 

 

Exhibit C-1

—

Form of Revolving Credit Loan Facility Assignment and Assumption Agreement

 

 

 

Exhibit C-2

—

Form of Term Loan Facility Assignment and Assumption Agreement

 

 

 

Exhibit C-3

—

Form of Third Party Fronting Bank Assignment and Assumption Agreement

 

 

 

Exhibit D

—

Form of Revolving Fronting Bank Agreement

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AND

REIMBURSEMENT AGREEMENT

 

FOURTH AMENDED AND RESTATED CREDIT AND REIMBURSEMENT AGREEMENT dated as of
July 29, 2008 (this “Agreement”) among THE AES CORPORATION, a Delaware
corporation (the “Borrower”), the SUBSIDIARY GUARANTORS listed herein, the BANKS
listed on the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., as Lead
Arranger and Book Runner, BANC OF AMERICA SECURITIES LLC, as Lead Arranger and
Book Runner and as Co-Syndication Agent (for the Initial Term Loan Facility (as
hereinafter defined)), DEUTSCHE BANK SECURITIES INC, as Lead Arranger and Book
Runner (for the Initial Term Loan Facility), UNION BANK OF CALIFORNIA, N.A., as
Co-Syndication Agent (for the Initial Term Loan Facility) and as Lead Arranger
and Book Runner and as Syndication Agent (for the Revolving Credit Loan Facility
(as hereinafter defined)), LEHMAN COMMERCIAL PAPER INC., as Co-Documentation
Agent (Initial Term Loan Facility), UBS SECURITIES LLC, as Co-Documentation
Agent (Initial Term Loan Facility), SOCIÉTÉ GÉNÉRALE, as Co-Documentation Agent
(Revolving Credit Loan Facility), CREDIT LYONNAIS NEW YORK BRANCH, as
Co-Documentation Agent (Revolving Credit Loan Facility), CITICORP USA, INC., as
Administrative Agent for the Bank Parties (the “Agent”) and CITIBANK, N.A., as
Collateral Agent for the Bank Parties (the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

1.             The Borrower is party to a Third Amended and Restated Credit and
Reimbursement Agreement dated as of March 17, 2004 (as amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the
“Existing Bank Credit Agreement”) among the subsidiary guarantors listed
therein, the banks listed on the signatures pages thereof, Citigroup Global
Markets, Inc., as Lead Arranger and Book Runner, Banc of America Securities LLC,
as Lead Arranger and Book Runner and as Co-Syndication Agent (term loan
facility), Deutsche Bank Securities Inc., as Lead Arranger and Book Runner (term
loan facility), Union Bank of California, N.A., as Co-Syndication Agent (term
loan facility) and as Lead Arranger and Book Runner and as Syndication Agent
(Revolving Credit Loan Facility), Lehman Commercial Paper Inc., as
Co-Documentation Agent (term loan facility), UBS Securities LLC, as
Co-Documentation Agent (term loan facility), Société Générale, as
Co-Documentation Agent (Revolving Credit Loan Facility), Credit Lyonnaise New
York Branch, as Co-Documentation Agent (Revolving Credit Loan Facility),
Citicorp USA, Inc., as Administrative Agent for the Bank Parties and Citibank,
N.A., as Collateral Agent for the bank parties.

 

2.             The Borrower wishes to amend and restate the Existing Bank Credit
Agreement to, among other things, restructure certain provisions of the Existing
Bank Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Bank Credit Agreement, and the Existing Bank Credit
Agreement is hereby amended and restated, in its entirety as follows:

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS


 

Section 1.01 Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Actionable Default” means an Event of Default described in clauses (a), (g) and
(h) of Section 6.01.

 

“Acquired Debt” means Debt of a Person existing at the time the Person merges
with or into any Subsidiary or becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such merger or such Person becoming a
Subsidiary.

 

“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.

 

“Additional Term Loan Bank” means any Eligible Assignee who agrees, in
accordance with the provisions of Section 2.17, to commit to one of the Term
Loan Facilities existing at the time of the request for a Commitment Increase.

 

“Adjusted London Interbank Offered Rate” means, for any Interest Period and
subject to Section 2.02(a)(iv), a rate per annum equal to the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined without duplication), in each case to the extent paid by the
Borrower during such period in cash and regardless of whether any such amount
was accrued during such period:

 

(A)  INCOME TAX EXPENSES OF THE BORROWER AND ITS SUBSIDIARIES; AND

 

(B)   CORPORATE OVERHEAD EXPENSES (INCLUDING RENTAL EXPENSE OF THE BORROWER).

 

“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.

 

“Adverse Alternative Currency Letters of Credit” has the meaning set forth in
Section 2.16.

 

“AES” means The AES Corporation, a Delaware corporation, and its successors.

 

“AES Business” shall have the meaning set forth in Section 5.07(b)(ii).

 

AES Fourth Amended and Restated Credit Agreement

 

2

--------------------------------------------------------------------------------


 

“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.

 

“AES Electric” means Applied Energy Services Electric Limited, an English
corporation, and its successors.

 

“AES Hawaii Management” means AES Hawaii Management Company, Inc., a Delaware
corporation and a Subsidiary of the Borrower, and its successors.

 

“AES Management Group” means (i) individuals who are members of the board of
directors or officers of the Borrower or the president of any Material AES
Entity; (ii) their respective spouses, children, grandchildren, siblings and
parents; (iii) trusts established for the sole or principal benefit of Persons
described in clauses (i) and (ii) above; (iv) heirs, executors, administrators
and personal or legal representatives of Persons described in clauses (i) and
(ii) above; and (v) any corporation or other Person that is controlled by, and a
majority of the equity interests in which are directly owned by, Persons
described in clauses (i) and (ii) above.

 

“AES New York” means AES New York Funding, L.L.C., a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower, and its successors.

 

“AES Oklahoma” means AES Oklahoma Holdings, L.L.C., a Delaware limited liability
company and a Subsidiary of the Borrower, and its successors.

 

“AES Sonel” means AES-SONEL S.A., a société anonyme organised and existing under
the laws of Cameroon.

 

“AES Warrior Run” means AES Warrior Run Funding, L.L.C., a Delaware limited
liability company and a Wholly-Owned Consolidated Subsidiary of the Borrower,
and its successors.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person or (iii) as to any Person (other
than the Borrower and its Subsidiaries), any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” means Citicorp USA, Inc., in its capacity as administrative agent for
the Bank Parties hereunder, and its successors in such capacity.

 

“Agreement” has the meaning specified in the recital of the parties to this
Agreement.

 

“Alternative Currency” means (i) any lawful currency (other than Dollars) that
is freely transferable and convertible into Dollars or (ii) with respect to any
Revolving Letter of

 

AES Fourth Amended and Restated Credit Agreement

 

3

--------------------------------------------------------------------------------


 

Credit issued by a Revolving Fronting Bank, any other lawful currency (other
than Dollars) that such Revolving Fronting Bank agrees may be used as the
designated currency of such Revolving Letter of Credit; provided that such
Revolving Fronting Bank is able to provide, and continues to provide, to the
Agent the information required pursuant to Section 2.15(b) with respect to such
Revolving Letter of Credit.

 

“Alternative Currency Letter of Credit” means any Revolving Letter of Credit
having a stated amount denominated in an Alternative Currency.

 

“Amendment No. 2 to the Collateral Trust Agreement” means Amendment No. 2 to the
Collateral Trust Agreement dated as of the Effective Date, by and among each
grantor thereunder, the Representatives (as defined in the Collateral Trust
Agreement) and the Corporate Trustee.

 

“Amendment and Restatement Effective Date” means the date that Amendment No. 13
to the Existing Bank Credit Agreement, dated as of July 29, 2008, becomes
effective in accordance with Section 2 thereof.

 

“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Revolving Margin” means, on any date, the percentage set forth in
the table below based on the ratings assigned to the Facilities on such date by
Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Services:

 

Rating (Moody’s/S&P)

 

Margin

 

Ba1 (or higher)/BB+ (or higher)

 

1.50

%

Ba2/BB

 

1.75

%

Ba3/BB-

 

2.00

%

B1 (or lower)/B+ (or lower)

 

2.50

%

 

If the Facilities are rated by only one such rating agency, the rating of such
rating agency shall be used in determining the Applicable Revolving Margin.  If
the Facilities are rated by both such rating agencies and (x) the ratings
differential is one level, the lower rating will apply or (y) the ratings
differential is two levels or more, the midpoint rating will apply; provided
that if there is no midpoint rating, the lower of the two intermediate ratings
surrounding the midpoint will apply.  If the Facilities are not rated by either
of such rating agencies, the Facilities shall be deemed to be rated one level
higher than (i) in the case of Moody’s Investors Service Inc., the Borrower’s
corporate family rating and (ii) in the case of Standard & Poor’s Rating
Services, the Borrower’s corporate credit rating and, in each case, the rules of
the preceding two sentences shall apply to such deemed ratings.  If the
Facilities are not rated (or deemed rated in accordance with the preceding
sentence) by either or such rating agencies, the Applicable Revolving Margin
shall be 2.50%.

 

AES Fourth Amended and Restated Credit Agreement

 

4

--------------------------------------------------------------------------------


 

“Arranger Parties” means Citigroup Global Markets Inc., as Lead Arranger and
Book Runner, Banc of America Securities LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (Initial Term Loan Facility), Deutsche Bank
Securities Inc., as Lead Arranger and Book Runner (Initial Term Loan Facility)
and Union Bank of California, N.A., as Co-Syndication Agent (Initial Term Loan
Facility) and as Lead Arranger and Book Runner and as Syndication Agent
(Revolving Credit Loan Facility).

 

“Asset Sale” means any sale, lease, transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.18 (other
than sales of assets or Equity Interests of, or other Investments in, IPALCO or
any of its Subsidiaries or any Subsidiary Guarantor or Subsidiary thereof
permitted by subsection (iv) thereof); provided that a disposition of such
assets not excluded during any fiscal year shall not constitute an Asset Sale
unless and until (and only to the extent that) the aggregate Net Cash Proceeds
from such disposition, when combined with all other such dispositions previously
made during such fiscal year, exceeds $10,000,000.

 

“Assigned Agreements” has the meaning set forth in Section 4.14(d).

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C-1, C-2 or C-3 hereto, as applicable.

 

“Assumption Agreement” has the meaning set forth in Section 2.17(d).

 

“Automatic Acceleration Event” means the occurrence, with respect to the
Borrower, of any of the Events of Default listed in clauses (g) and (h) of
Section 6.01.

 

“Available Amount” means, for any Revolving Letter of Credit on any date of
determination, the maximum aggregate amount (which, in the case of an
Alternative Currency Letter of Credit, shall be the Dollar Equivalent on such
date of determination of such amount) available to be drawn under such Revolving
Letter of Credit at any time on or after such date, the determination of such
maximum amount to assume the compliance with and satisfaction of all conditions
for drawing enumerated therein.

 

“Bank” means each lender listed on the signature pages hereof, each Assignee
which becomes a Bank pursuant to Section 10.06(c), each Incremental Term Loan
Bank and their respective successors.  Without limiting the generality of the
foregoing sentence, the term “Banks” shall include the Term Loan Banks.

 

“Bank Party” means any Bank.

 

“Banks’ Ratable Share” means, in respect of any Net Cash Proceeds, a percentage
of the Creditors’ Portion equal to a fraction (x) the numerator of which is the
Total Bank Exposure at such time and (y) the denominator of which is the sum of
the Total Bank Exposure at such time plus the aggregate principal amount of
First Priority Secured Debt, the proceeds of which were used to permanently
reduce Total Bank Exposure.

 

AES Fourth Amended and Restated Credit Agreement

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means any law relating to bankruptcy, insolvency, winding up,
reorganization, suspension of payments, arrangement, liquidation, relief of
debtors, receivership, compromise, amalgamation, assignment for the benefit of
creditors or composition or readjustment of debts, or any equivalent or similar
proceeding or action.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
rate of interest publicly announced by Citicorp USA, Inc. from time to time as
its Base Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.

 

“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article 8 plus the Base Rate Margin.

 

“Base Rate Margin” means (i) in respect of the Revolving Credit Loans, a rate
per annum equal to the Applicable Revolving Margin less 1.00%, (ii) in respect
of the Initial Term Loans, a rate per annum equal to 0.75% (subject to the
provisions of Section 2.06(f) hereof), and (iii) in respect of the Incremental
Term Loan Facility, a rate per annum to be agreed to by the Borrower, the Agent
and the Incremental Term Loan Banks.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the recital of the parties to this
Agreement.

 

“Borrowing” means (i) a borrowing hereunder consisting of Revolving Credit Loans
made to the Borrower at the same time by the Revolving Credit Loan Banks
pursuant to Section 2.01(a) or (ii) a borrowing hereunder consisting of
Incremental Term Loans made to the Borrower at the same time by the Incremental
Term Loan Banks pursuant to Section 2.17.  A Borrowing is a “Base Rate
Borrowing” if such Loans are Base Rate Loans or a “Euro-Dollar Borrowing” if
such Loans are Euro-Dollar Loans.

 

“Bridge Debt” means any Debt incurred pursuant to Section 5.07(b)(iv) relating
to a bridge financing of any Asset Sale.

 

“Business Day” means either (i) a Domestic Business Day or (ii) a Euro-Dollar
Business Day, as applicable.

 

“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of
December 12, 2002, made by AES BVI II in favor of the Collateral Trustees.

 

“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.

 

AES Fourth Amended and Restated Credit Agreement

 

6

--------------------------------------------------------------------------------


 

“Cameroon Business” means any AES Business located in the Republic of Cameroon,
including, without limitation, AES Sonel.

 

“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non-voting) of, or interests in (however designated), the equity of such
Person, including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.

 

“Cash Flow Coverage Ratio” means, for any period, the ratio of (i) Adjusted
Parent Operating Cash Flow for such period to (ii) Corporate Charges for such
period.

 

“CFC” means any entity that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code (or any successor provision thereto).

 

“Closing Date” means March 17, 2004, the date on which the Agent received the
fees and documents specified in or pursuant to Section 3.01.

 

“Collateral” means the Creditor Group Collateral.

 

“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Agent” means Citibank N.A., in its capacity as collateral agent for
the Lender Parties under the Financing Documents and its successors in such
capacity.

 

“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended by Amendment No. 1 dated as of July 29, 2003 and as further
amended from time to time.

 

“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Value” means, at any time, the aggregate book value at such time of
the percentage of Equity Interests pledged in favor of the Secured Holders
(other than the Equity Interests of the Excluded AES Entities); provided that
the book value of each Subsidiary whose Equity Interests are being pledged shall
be determined at such time (without giving effect to any accumulated other
comprehensive gain or loss) by the sum of (i) its contributed capital less
(ii) its intercompany receivables, plus (iii) its pre-tax retained earnings,
plus (iv) its

 

AES Fourth Amended and Restated Credit Agreement

 

7

--------------------------------------------------------------------------------


 

intercompany payables and less (v) dividends paid to the Borrower by such
Subsidiary; provided further that for purposes of determining IPALCO’s book
value, IPALCO’s contributed capital shall be calculated on a purchase accounting
basis.

 

“Commitment Increase” has the meaning set forth in Section 2.17(a).

 

“Communications” has the meaning set forth in Section 7.11(a).

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Bank for the purpose of making Loans hereunder otherwise
required to be made by such Bank and designated by such Bank in a written
instrument, subject to the consent of the Agent and the Borrower (which, in each
case, shall not be unreasonably withheld or delayed); provided that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under the Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided further that no Conduit Lender shall
(i) be entitled to receive any greater amount pursuant to Section 8.03, 8.04 or
10.03 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (ii) be deemed to
have any Revolving Credit Commitment hereunder.

 

“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.

 

“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.

 

“Corporate Charges” means, for any period, the sum of the following amounts
(determined without duplication), in each case to the extent paid in cash by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:

 

(i)            interest expense of the Borrower for such period:

 

(A)          INCLUDING, WITHOUT LIMITATION, INTEREST EXPENSE ATTRIBUTABLE TO
(X) THE ACCRETION OF ORIGINAL ISSUE DISCOUNT ON DEBT ISSUED AT LESS THAN FACE
VALUE THEREOF AND (Y) ANY INTEREST ADDED TO THE PRINCIPAL AMOUNT OF DEBT; BUT

 

(B)           EXCLUDING ANY INTEREST EXPENSE TO THE EXTENT THAT (X) THE BORROWER
HAS THE OPTION OR OBLIGATION TO PAY OR SATISFY SUCH INTEREST EXPENSE BY THE
ISSUANCE OF CAPITAL STOCK OF THE BORROWER OR OTHER SECURITIES OF THE BORROWER
WHICH WOULD NOT CONSTITUTE RECOURSE DEBT AND (Y) THE BORROWER HAS NOT PAID OR
SATISFIED SUCH INTEREST EXPENSE DURING SUCH PERIOD WITH CASH OR BY THE ISSUANCE
OF RECOURSE DEBT;

 

AES Fourth Amended and Restated Credit Agreement

 

8

--------------------------------------------------------------------------------


 

(II)           REGULARLY SCHEDULED DIVIDEND (INCLUDING CUMULATIVE PAYMENTS MADE
AS A RESULT OF ANY DEFERRAL) PAYMENTS PAID ON THE BORROWER’S REDEEMABLE STOCK
DURING SUCH PERIOD;

 

(III)          REGULARLY SCHEDULED DIVIDEND (INCLUDING CUMULATIVE PAYMENTS MADE
AS A RESULT OF ANY DEFERRAL) PAYMENTS PAID ON TRUST PREFERRED SECURITIES DURING
SUCH PERIOD; AND

 

(iv)          regularly scheduled dividend (including cumulative payments made
as a result of any deferral) payments paid on the Borrower’s preferred stock or
Hybrid Securities during such period.

 

“Corporate Trustee” means Wilmington Trust Company, a Delaware banking
corporation, as Corporate Trustee under the Collateral Trust Agreement and any
successor in such capacity.

 

“Covered Transaction” has the meaning set forth in the definition of “Net Cash
Proceeds” herein.

 

“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.

 

“Credit Party” has the meaning set forth in Section 8.03.

 

“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.

 

“Creditors’ Portion” means, in respect of any Net Cash Proceeds, (i) 60% of such
Net Cash Proceeds at any time that the Recourse Debt to Cash Flow Ratio is
greater than or equal to 5.0:1.0 or (ii) 50% of such Net Cash Proceeds at any
time that the Recourse Debt to Cash Flow Ratio is less than 5.0:1.0.

 

                                “Debt” of any Person means at any date, without
duplication, (i) all Obligations of such Person for borrowed money; (ii) all
Obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) all Obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business; (iv) all Obligations of such Person as lessee
which are capitalized in accordance with generally accepted accounting
principles; (v) all Obligations (whether contingent or non-contingent) of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, surety or performance bond or similar instrument; (vi) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person; (vii) all Debt of others Guaranteed by
such Person and (viii) all Redeemable Stock of such Person valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.  For purposes hereof, contingent obligations of the type described in
clause (v) of this definition with respect to letters of credit not issued
hereunder shall not be treated as “Debt” hereunder to the extent that such
obligations are cash collateralized or to the extent that the issuer of any such
letter of credit is entitled to draw under a

 

AES Fourth Amended and Restated Credit Agreement

 

9

--------------------------------------------------------------------------------


 

Revolving Letter of Credit issued hereunder which by its terms requires that
Revolving L/C Drawings under such letter of credit be applied only to reimburse
such issuer for amounts paid by such issuer under such letter of credit.  The
obligations of the Borrower under any Capital Commitment or under any agreement,
in the form of indemnity or contingent equity contribution agreement or
otherwise, pursuant to which the Borrower agrees to protect any Person, in whole
or in part, from tax liabilities, environmental liabilities, political risks,
including currency convertibility and transferability risk and changes in law,
or construction cost overruns shall not constitute Debt.  For the avoidance of
doubt, Qualified Equity-Linked or Hybrid Securities shall not be considered Debt
for any purpose of this Agreement (other than for purposes of the definition of
Material Debt and Section 6.01 hereof).

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, credit derivative transaction,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions; provided that Derivatives Obligations shall not include
any obligations of such Person in relation to an equity forward contract, equity
or equity index swap or equity or equity index option pertaining, linked or
indexed to the common stock of such Person or any affiliate thereof.  For
purposes of determining the aggregate amount of Derivative Obligations on any
date or the Recourse Debt to Cash Flow Ratio on any date, the Derivative
Obligations of the applicable Person in respect of any Hedge Agreement shall be
the maximum aggregate amount (after giving effect to any netting agreements to
the extent such netting agreements are with the same Person to whom any such
Derivative Obligations are owed or with Affiliates of such Person) that the
applicable Person would be required to pay if such Hedge Agreement were
terminated at such time.

 

“Direct Exposure” has the meaning set forth in Section 2.14(c).

 

“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
March 15, 2004 or in written materials sent by or on behalf of the Borrower to
all of the Bank Parties prior to March 15, 2004.

 

“Dollar Equivalent” means, on any date of determination with respect to any
Alternative Currency Letter of Credit, (i) in calculating the maximum aggregate
amount available to be drawn under such Alternative Currency Letter of Credit at
any time on or after such date, the amount thereof in Dollars most recently
reported to the Agent pursuant to Section 2.15 in calculating the amount of any
Revolving L/C Drawing under such Alternative Currency Letter of Credit, the
aggregate amount of Dollars paid by the relevant Revolving Fronting Bank to
purchase the Alternative Currency paid by such Revolving Fronting Bank in
respect of such Revolving L/C Drawing.

 

AES Fourth Amended and Restated Credit Agreement

 

10

--------------------------------------------------------------------------------


 

“Dollars” has the meaning set forth in Section 2.16.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Agent.

 

“Effective Date” means March 17, 2004, the date the Existing Bank Credit
Agreement became effective in accordance with Section 10.10 of the Existing Bank
Credit Agreement.

 

“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Term Loans) as approved (which approval shall be required only so long as
no Event of Default has occurred and is continuing at the time of an assignment)
by the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Subsidiary of a Loan
Party shall qualify as an Eligible Assignee under this definition.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Credit Preferred Securities” means, at any date:

 

(I)            DEBT OF THE BORROWER (A) THAT IS OWED TO A SPECIAL PURPOSE
FINANCING SUBSIDIARY OF THE BORROWER; (B) THAT IS ISSUED IN CONNECTION WITH THE
ISSUANCE BY SUCH SPECIAL PURPOSE FINANCING SUBSIDIARY OF EXISTING TRUST
PREFERRED SECURITIES; (C) THAT IS SUBORDINATED IN RIGHT OF PAYMENT TO OTHER DEBT
OF THE BORROWER OF AT LEAST THE TYPES AND TO AT LEAST THE EXTENT AS WAS, ON THE
DATE OF ISSUANCE THEREOF, THE JUNIOR SUBORDINATED DEBENTURES ISSUED BY AES IN
CONNECTION WITH THE ISSUANCE BY AES TRUST III OF ITS $3.375 TERM CONVERTIBLE
SECURITIES, SERIES C, ON OCTOBER 7, 1999 (OR OTHERWISE SATISFACTORY TO THE
AGENT); AND (D) AS TO WHICH, AT SUCH DATE, AES HAS THE RIGHT TO DEFER THE
PAYMENT OF ALL INTEREST FOR THE PERIOD OF AT LEAST 19 CONSECUTIVE QUARTERS
BEGINNING AT SUCH DATE; AND

 

(II)           GUARANTEES BY THE BORROWER OF THE OBLIGATIONS OF THE ISSUER OF
ANY EXISTING TRUST PREFERRED SECURITIES IN RESPECT OF SUCH EXISTING TRUST
PREFERRED SECURITIES; AND

 

AES Fourth Amended and Restated Credit Agreement

 

11

--------------------------------------------------------------------------------


 

(III)          MANDATORILY CONVERTIBLE SECURITIES (SUCH AS THOSE KNOWN AS “DECS”
(INCLUDING TAX DEDUCTIBLE DECS)) CONSISTING OF DEBT OF THE BORROWER THAT IS
SUBORDINATED IN RIGHT OF PAYMENT TO OTHER DEBT OF THE BORROWER OF AT LEAST THE
TYPES AND TO AT LEAST THE EXTENT AS WAS, ON THE DATE OF ISSUANCE THEREOF, THE
JUNIOR SUBORDINATED DEBENTURES ISSUED BY THE BORROWER IN CONNECTION WITH THE
ISSUANCE BY AES TRUST III OF ITS $3.375 TERM CONVERTIBLE SECURITIES, SERIES C,
ON OCTOBER 7, 1999, (OR OTHERWISE SATISFACTORY TO THE AGENT) AND WHICH IS
MANDATORILY CONVERTIBLE INTO, OR REDEEMABLE WITH THE PROCEEDS OF, CAPITAL STOCK
OF THE BORROWER (OTHER THAN REDEEMABLE STOCK).

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination; provided that Equity Interest shall not include Trust
Preferred Securities (other than the Existing Trust Preferred Securities) or any
debt security that constitutes Debt and is convertible into, or exchangeable
for, Equity Interests.

 

“Equity Issuances” means, in respect of any Person, the issuance or sale of
Equity Interests of such Person other than any such issuance to directors,
officers or employees pursuant to employee benefit plans in the ordinary course
of business (including by way of exercise of stock options).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Default Rate” has the meaning set forth in Section 2.06(c).

 

“Euro-Dollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or

 

AES Fourth Amended and Restated Credit Agreement

 

12

--------------------------------------------------------------------------------


 

affiliate of such Bank Party as it may hereafter designate as its Euro-Dollar
Lending Office by notice to the Borrower and the Agent.

 

“Euro-Dollar Loan” means a Loan which bears interest at the Adjusted London
Interbank Offered Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election plus the Euro-Dollar Margin.

 

“Euro-Dollar Margin” means (i) in respect of the Revolving Credit Loans, a rate
per annum equal to the Applicable Revolving Margin, (ii) in respect of the
Initial Term Loans, a rate per annum equal to 1.75% (subject to the provisions
of Section 2.06(f) hereof) and (iii) in respect of the Incremental Term Loan
Facility, a rate per annum to be agreed to by the Borrower, the Agent and the
Incremental Term Loan Banks.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excess Revolving L/C Collateral” has the meaning set forth in Section 2.14(d).

 

“Exchange Note Holders” means the holders of the Senior Secured Exchange Notes.

 

“Excluded AES Business” means any AES Business located in Brazil or Argentina;
provided that the Borrower may by written notice to the Agent make an election
not to treat one or more AES Businesses in Brazil or Argentina as an “Excluded
AES Business”.  Once the Borrower elects not to treat an AES Business as an
“Excluded AES Business” it may not thereafter change or revoke such election
with respect to such AES Business without the consent of the Required Banks.

 

“Excluded AES Entity” means any Person set forth on Schedule IV, as such
Schedule IV may be updated pursuant to Section 5.01(l)(2) whose assets consist
only of any of the Excluded AES Businesses and direct or indirect Investments
therein.

 

“Existing Bank Credit Agreement” has the meaning set forth in the first
preliminary statement hereto.

 

“Existing Letter of Credit” means a “Letter of Credit” (as defined in the Former
Bank Credit Agreement) issued under the Former Bank Credit Agreement that was

 

AES Fourth Amended and Restated Credit Agreement

 

13

--------------------------------------------------------------------------------


 

outstanding on the Effective Date and listed on Appendix III under the heading
“Existing Revolving Letters of Credit”.

 

“Existing Trust Preferred Securities” means (i) the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999 and (ii) the
$3.00 Trust Convertible Preferred Securities issued by AES Trust VII on May 17,
2000.

 

“Extension of Credit” means (i) a Borrowing pursuant to Section 2.01 or
Section 2.17 or (ii) the issuance of a Revolving Letter of Credit pursuant to
Section 2.03.

 

“Facilities” means the Revolving Credit Loan Facility, the Initial Term Loan
Facility and any Incremental Term Loan Facility made available to the Borrower
pursuant to Section 2.17.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citicorp USA, Inc. on such day on such
transactions as determined by the Agent.

 

“Financing Documents” means this Agreement, the Collateral Documents and the
Notes.

 

“Financing Parties” means (i) the Bank Parties hereunder and (ii) Exchange Note
Holders.

 

“First Priority Secured Debt” means Debt of the Borrower secured by a
first-priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10(p)), provided that Debt owed to an Affiliate of the
Borrower shall not be First-Priority Secured Debt.

 

“Foreign Subsidiary” means a Pledged Subsidiary or a Subsidiary of a Pledged
Subsidiary (other than an Excluded AES Entity) organized under the laws of a
jurisdiction other than the United States or any State thereof.

 

“Form 10-K” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2003, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.

 

“Form 10-Q” means the Borrower’s quarterly report on Form 10-Q for the quarter
ended September 30, 2003, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.

 

AES Fourth Amended and Restated Credit Agreement

 

14

--------------------------------------------------------------------------------


 

“Former Bank Credit Agreement” means the “Existing Bank Credit Agreement” as
defined in the Existing Bank Credit Agreement.

 

“GAAP” has the meaning set forth in Section 1.02.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment.  The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.

 

“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Hybrid Securities” means, with respect to any Person, any securities of such
Person that, at the time of issuance, received at least two of the following
treatments: (a) “intermediate equity content” or better equity treatment from
Standard & Poor’s Rating Services, (b) “Basket C Equity Credit” or better equity
treatment from Moody’s Investors Service, Inc. and (c) “Class C- Moderate Equity
Content” or better equity treatment from Fitch Ratings; provided that to the
extent any such category of a rating agency is no longer in existence, the
applicable references in this definition shall be deemed to be a reference to
the nearest equivalent category of such rating agency.

 

“Increase Commitment Date” has the meaning set forth in Section 2.17(b).

 

AES Fourth Amended and Restated Credit Agreement

 

15

--------------------------------------------------------------------------------


 

“Increase Date” has the meaning set forth in Section 2.17(a).

 

“Incremental Term Loan” means each term loan made by an Incremental Term Loan
Bank under the Incremental Term Loan Facility in accordance with the terms of
Section 2.17.

 

“Incremental Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Incremental Term Loan.

 

“Incremental Term Borrowings” means a borrowing consisting of simultaneous
Incremental Term Loans of the same type made by the Incremental Term Loan Banks.

 

“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Bank, the amount set forth for such Bank in respect of the Incremental Term
Loan Facility in the Register maintained by the Agent pursuant to
Section 10.06(f).

 

“Incremental Term Loan Facility” has the meaning set forth in Section 2.17(a).

 

“Incremental Term Loan Note” means a promissory note of the Borrower to the
order of any Incremental Term Loan Bank, in substantially the form of
Exhibit A-2 hereto (with such modifications as the Borrower and the Agent may
agree are necessary to evidence the terms of the Incremental Term Loan
Facility), evidencing the indebtedness of the Borrower to such Bank resulting
from the Incremental Term Loan deemed to have been made by such Lender.

 

“Incremental Term Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Initial Term Loan” means each “Term Loan” under the Existing Bank Credit
Agreement continued as an Initial Term Loan hereunder in accordance with the
terms of Section 2.01(b) and each Initial Term Loan made as a result of a
Commitment Increase in accordance with the terms of Section 2.17.

 

“Initial Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Initial Term Loan.

 

“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Bank, the amount set forth opposite its name on Appendix II hereto or, if such
Bank has entered into one or more Assignment and Assumptions or Assumption
Agreements or is an Additional Term Loan Bank, the amount set forth for such
Bank in respect of the Initial Term Loan Facility in the Register maintained by
the Agent pursuant to Section 10.06(f).

 

“Initial Term Loan Facility” means, at any time, the aggregate amount of the
Initial Term Loan Banks’ Initial Term Loans at such time.

 

“Initial Term Loan Note” means a promissory note of the Borrower to the order of
any Initial Term Loan Bank, in substantially the form of Exhibit A-2 hereto,
evidencing the

 

AES Fourth Amended and Restated Credit Agreement

 

16

--------------------------------------------------------------------------------


 

indebtedness of the Borrower to such Bank resulting from the Initial Term Loan
deemed to have been made by such Lender.

 

“Initial Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date” herein.

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, nine or twelve months thereafter, as the Borrower may elect in such
notice; provided that:

 

(i)            any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;

 

(ii)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iii) below, end on the last Euro-Dollar Business Day
of a calendar month; and

 

(iii)          any Interest Period that would otherwise end after the
Termination Date shall end on the Termination Date.

 

“Intermediate Holding Companies” has the meaning set forth in Section 5.16(b).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).

 

“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.

 

“IPALCO Asset Sale” has the meaning set forth in Section 2.09(b)(ii).

 

“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

AES Fourth Amended and Restated Credit Agreement

 

17

--------------------------------------------------------------------------------


 

“Loan” means a Revolving Credit Loan or a Term Loan, each of which may be a Base
Rate Loan or a Euro-Dollar Loan and “Loans” means Revolving Credit Loans or Term
Loans, each of which may be Base Rate Loans or Euro-Dollar Loans or any
combination of the foregoing.

 

“Loan Party” means each Obligor and AES BVI II.

 

“London Interbank Offered Rate” means, for any Interest Period, the average
(rounded upward, if necessary, to the next higher 1/16th of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Reference Banks in the London interbank market at approximately 11:00 A.M.
(London time) two business days before the first day of such Interest Period in
an amount approximately equal to the principal amount of the Euro-Dollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
consolidated results of operations, consolidated financial condition or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform their material obligations under any
Financing Document or (iii) the rights of and remedies available to any Bank
Party under any Financing Document.

 

“Material AES Entity” means (i) any Subsidiary Guarantor and (ii) any other
Person in which the Borrower has a direct or indirect equity Investment if such
Person’s contribution to Parent Operating Cash Flow for the four most recently
completed fiscal quarters of the Borrower constitutes 15% or more of Parent
Operating Cash Flow for such period.

 

“Material Debt” means, with respect to any Person, Debt (other than the Loans
and the Reimbursement Obligations) of such Person arising in one transaction, in
an aggregate principal amount exceeding $50,000,000.

 

“Material Hedge Agreement” means, with respect to any Person, a Hedge Agreement
entered into by such Person in respect of which the Derivative Obligations of
such Person exceed $50,000,000.

 

“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $50,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

 

“Maximum Outstanding Exposure” has the meaning set forth in Section 2.15(a).

 

“Minimum CP Rating” means (i) A-1 for Standard & Poor’s Ratings Services;
(ii) P-1 for Moody’s Investors Service, Inc.; (iii) F-1 for Fitch IBCA, Inc. and
(iv) D-1 for Duff & Phelps Credit Rating Co.

 

AES Fourth Amended and Restated Credit Agreement

 

18

--------------------------------------------------------------------------------


 

“Minimum Ratings Condition” means, at any time of determination, that the
Facilities are rated at least Ba1 from Moody’s Investors Service, Inc. and the
corporate credit rating of the Borrower is at least BB- from Standard & Poor’s
Ratings Services, in each case without any negative outlook.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Cash Proceeds”:  (a)  with respect to an Equity Issuance by a Subsidiary or
the incurrence of Debt (a “Covered Transaction”), means the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by the Borrower and its
Subsidiaries from such Covered Transaction after deducting therefrom (without
duplication) (i) brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (ii) in the case of
a Covered Transaction in the form of incurrence of Debt by a Subsidiary, the
amount of any Debt of such Subsidiary that, by the terms of the agreement or
instrument governing such Debt or applicable law, is required to be repaid or
prepaid and is actually so repaid or prepaid with all or a portion of the
proceeds of such Covered Transaction and (iii) any portion of the proceeds of
such Covered Transaction required to prepay or collateralize interest or
dividends payable in respect of such Covered Transaction during one six-month
period; and

 

(b) with respect to any Asset Sale, means cash payments received (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received
(including any cash received upon sale or disposition of such note or
receivable), excluding any other consideration received in the form of
assumption by the acquiring Person of Debt or other obligations relating to the
property disposed of in such Asset Sale or received in any other noncash form)
therefrom, in each case, net of:

 

                (i)            all legal, title and recording tax expenses,
commissions and other customary fees and expenses incurred (including, without
limitation, consent and waiver fees and any applicable premiums, earn-out or
working interest payments or payments in lieu or in termination thereof), and
all federal, state, provincial, foreign and local taxes payable to the relevant
tax authority (x) as a direct consequence of such Asset Sale, (y) as a result of
the required repayment of any Debt in any jurisdiction other than the
jurisdiction where the property disposed of was located or (z) as a result of
any repatriation to the U.S. of any proceeds of such Asset Sale,

 

                (ii)           a reasonable reserve (which reserve if required
by the applicable sale agreement, shall be deposited into a third party escrow
account with an escrow agent and shall be maintained in such account until such
time as the applicable indemnification obligation expires or the amounts on
deposit are required to make indemnification payments) for any indemnification
payments

 

AES Fourth Amended and Restated Credit Agreement

 

19

--------------------------------------------------------------------------------


 

(fixed and contingent) attributable to seller’s indemnities to the purchaser
undertaken by the Borrower or any of its Subsidiaries in connection with such
Asset Sale (but excluding any payments, which by the terms of the indemnities
will not, under any circumstances, be made prior to the Termination Date);
provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of this Agreement,

 

                (iii)          all payments made on any Debt which must by its
terms or by applicable law be repaid out of the proceeds from such Asset Sale,
and

 

                (iv)          all required distributions and other required
payments made to minority interest holders in Subsidiaries or joint ventures as
a result of such Asset Sale;

 

provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.17 shall
be included.

 

“Non-Consenting Bank” has the meaning set forth in Section 10.16.

 

“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or
(ii) after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set
forth on Schedule III, any newly formed or acquired direct (1) Subsidiary of the
Borrower whose aggregate assets have a fair market value not in excess of
$3,000,000 and, together with the fair market value of the assets of all
Non-Pledged Subsidiaries (other than any Subsidiary which is described in clause
(2) below), does not exceed $50,000,000 or (2) Subsidiaries of the Borrower for
which a grant or perfection of a Lien on such Subsidiary’s stock would require
approvals and consents from foreign and domestic regulators and from lenders to,
and suppliers, customers or other contractual counterparties of, such
Subsidiary.

 

“Note” means a Revolving Credit Loan Note or a Term Loan Note.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.03(d).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,

 

AES Fourth Amended and Restated Credit Agreement

 

20

--------------------------------------------------------------------------------


 

stayed or otherwise affected by any proceeding referred to in Section 6.01(g) or
(h).  Without limiting the generality of the foregoing, the Obligations of the
Borrower and the Subsidiary Guarantors under the Loan Documents include (i) the
obligation to pay principal, interest, Revolving Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by the Borrower and such Subsidiary Guarantor under any
Financing Document and (ii) the obligation of the Borrower and such Subsidiary
Guarantor to reimburse any amount in respect of any of the foregoing that any
Bank Party, in its sole discretion, may elect to pay or advance on behalf of the
Borrower and such Subsidiary Guarantor.

 

“Obligors” means the Borrower and the Subsidiary Guarantors.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(h).

 

“Other Taxes” has the meaning set forth in Section 8.04(b).

 

“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.

 

“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication) as calculated below:

 

(I)            DIVIDENDS PAID TO THE BORROWER BY ITS SUBSIDIARIES DURING SUCH
PERIOD;

 

(II)           CONSULTING AND MANAGEMENT FEES PAID TO THE BORROWER FOR SUCH
PERIOD;

 

(III)          TAX SHARING PAYMENTS MADE TO THE BORROWER DURING SUCH PERIOD;

 

(IV)          INTEREST AND OTHER DISTRIBUTIONS PAID TO THE BORROWER DURING SUCH
PERIOD WITH RESPECT TO CASH AND OTHER TEMPORARY CASH INVESTMENTS OF THE BORROWER
(OTHER THAN WITH RESPECT TO AMOUNTS ON DEPOSIT IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT);

 

(V)           CASH PAYMENTS MADE TO THE BORROWER IN RESPECT OF FOREIGN EXCHANGE
HEDGE AGREEMENTS OR OTHER FOREIGN EXCHANGE ACTIVITIES ENTERED INTO BY THE
BORROWER ON BEHALF OF ANY OF ITS SUBSIDIARIES; AND

 

(VI)          OTHER CASH PAYMENTS MADE TO THE BORROWER BY ITS SUBSIDIARIES OTHER
THAN (A) RETURNS OF INVESTED CAPITAL; (B) PAYMENTS OF THE PRINCIPAL OF DEBT OF
ANY SUCH SUBSIDIARY TO THE BORROWER AND (C) PAYMENTS IN AN AMOUNT EQUAL TO THE
AGGREGATE AMOUNT RELEASED FROM DEBT SERVICE RESERVE ACCOUNTS UPON THE ISSUANCE
OF LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER AND THE BENEFIT OF THE
BENEFICIARIES OF SUCH ACCOUNTS.

 

AES Fourth Amended and Restated Credit Agreement

 

21

--------------------------------------------------------------------------------


 

For purposes of determining Parent Operating Cash Flow:

 

(1)           net cash payments received by a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents during any period which could have been (without regard for
any cash held by such Qualified Holding Company at the beginning of such
period), but were not, paid as a dividend to the Borrower during such period due
to tax or other cash management considerations may be included in Parent
Operating Cash Flow for such period; provided that any amounts so included will
not be included in Parent Operating Cash Flow if and when paid to the Borrower
in any subsequent period; and

 

(2)           Net Cash Proceeds from Asset Sales, Equity Issuances or the
incurrence of Debt (but only to the extent that the Net Cash Proceeds from such
incurrence of Debt are paid to the Borrower or a Qualified Holding Company as a
return of capital) shall not be included in Parent Operating Cash Flow for any
period.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Payment Restriction” means any provision in any agreement limiting the ability
of any of the Borrower’s Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Business” means, with respect to any Person, (i) a line of business
which is substantially the same line of business as one or more of the principal
businesses of such Person and its Subsidiaries, (ii) a line of business which is
complementary or ancillary to, one or more of the principal businesses of such
Person and its Subsidiaries, (iii) any energy business, (iv) any infrastructure
business, (v) any power business, (vi) any public utility business, (vii) the
ownership, extraction, processing, transportation, distribution and sales of
fossil fuels and derivatives thereof, (viii) any line of business relating or in
connection with, climate solutions, carbon offsets, biofuels or battery storage
and (ix) any business ancillary, complementary or related to any of the business
described in clauses (i) through (viii), including without limitation trading
activities.

 

“Permitted Credit Derivative Transaction” means any credit derivative
transaction referencing a government, governmental agency or quasi-governmental
agency, sovereign or sovereign agency or a super- or multi- national agency or
any debt obligation issued by any such entity, in each case to the extent such
transaction is not entered into for speculative purposes.

 

AES Fourth Amended and Restated Credit Agreement

 

22

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pledged Debt” shall have the meaning specified in the Security Agreement.

 

“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.

 

“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel supply and fuel transportation facilities, or any combination
thereof (all subject to relevant security, if any, under related project
financing arrangements), together with its or their related power supply,
thermal energy and fuel contracts as well as other contractual arrangements with
customers, suppliers and contractors.

 

“PUHCA” has the meaning set forth in Section 4.12.

 

“Qualified Equity-Linked or Hybrid Securities” means preferred stock,
mandatorily convertible debt securities and Hybrid Securities, in each case,
that does not constitute Redeemable Stock.

 

“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:

 

                (i)            its direct and indirect interest in any AES
Business shall be limited to the ownership of Capital Stock or Debt obligations
of a Person with a direct or indirect interest in such AES Business;

 

                (ii)           except as a result of the Financing Documents
(and permitted refinancings thereof), no consensual encumbrance or restriction
of any kind shall exist on its ability to make payments, distributions, loans,
advances or transfers to the Borrower;

 

                (iii)          it shall not have outstanding any Debt other than
Guarantees of Debt under, or Liens constituting Debt under, the Financing
Documents (and

 

AES Fourth Amended and Restated Credit Agreement

 

23

--------------------------------------------------------------------------------


 

permitted refinancings thereof) and Debt to the Borrower or to other Qualified
Holding Companies (other than AES BVI II);

 

                (iv)          it shall engage in no business or other activity,
shall enter into no binding agreements and shall incur no obligations (other
than agreements with, and obligations to, the Borrower or other Qualified
Holding Companies (other than AES BVI II)) other than (A) the holding of the
Capital Stock and Debt obligations permitted under clause (i) above, including
entering into retention agreements and subordination agreements relating to such
Capital Stock and Debt, (B) the holding of cash received from its Subsidiaries
and the investment thereof in Temporary Cash Investments, (C) the payment of
dividends and other amounts to the Borrower, (D) ordinary business development
activities, (E) the making (but not the entering into binding obligations to
make) of Investments in AES Businesses owned by its Subsidiaries, (F) in the
case of AES Electric, the making of Investments in Power Supply Business owned
by NIGEN Limited and Medway Power Limited or the repayment of up to
GBP10,000,000 owed to AES Barry as of the Effective Date under any agreement by
which it is bound as of the Effective Date and (G) entering into foreign
exchange Hedge Agreements (otherwise permitted under Section 5.19) in respect of
dividends received or expected to be received from Subsidiaries of such
Qualified Holding Company, in a notional amount not to exceed $100,000,000
outstanding at any time for each Qualified Holding Company and for a term of no
more than six months from the date the relevant Hedge Agreement is entered into;
and

 

                (v)           is listed on Schedule V hereto (as supplemented
from time to time by written notice to the Agent by the Borrower).

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

 

“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than Equity Credit Preferred Securities and Qualified Equity-Linked or Hybrid
Securities) plus (ii) Derivative Obligations of the Borrower plus (iii) Off
Balance Sheet Obligations of the Borrower.

 

“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:

 

(i)            the sum of the Recourse Debt as of the end of such period to;

 

(ii)           the Adjusted Parent Operating Cash Flow during such period.

 

“Redeemable Stock” means any class or series of Capital Stock or Hybrid
Securities of any Person that by its terms or otherwise is (i) required to be
redeemed prior to the date that is 180 days following the Termination Date
(other than a redemption solely in the form of Capital Stock that does not
constitute Redeemable Stock), (ii) redeemable at the option of the holder of
such class or series of Capital Stock or Hybrid Securities at any time prior to
the date that is 180 days following the Termination Date or (iii) convertible
into or exchangeable for (unless solely at the option of such person) Capital
Stock or Hybrid Securities referred to in

 

AES Fourth Amended and Restated Credit Agreement

 

24

--------------------------------------------------------------------------------


 

clause (i) or (ii) above or Debt having a scheduled maturity prior to the date
that is 180 days following the Termination Date; provided that any Capital Stock
or Hybrid Securities that would not constitute Redeemable Stock but for
provisions thereof giving holders thereof the right to require such person to
repurchase or redeem such Capital Stock or Hybrid Securities upon the occurrence
of an “asset sale” or a “change of control” occurring prior to the date that is
180 days following the Termination Date shall not constitute Redeemable Stock if
such Capital Stock or Hybrid Securities specifically provides that such person
will not repurchase or redeem any such Capital Stock or Hybrid Securities
pursuant to such provisions unless such repurchase or redemption is permitted
under the terms of this Agreement.

 

“Reference Banks” means the respective principal London offices of Citicorp
USA, Inc., Bank of America, N.A. and Union Bank of California, N.A. and
“Reference Bank” means any one of such Reference Banks.

 

“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Total Outstandings of any Revolving
Credit Loan Bank.

 

“Register” has the meaning set forth in Section 10.06(f).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligations” means at any date the obligations then outstanding
of the Borrower under Section 2.03(f) to reimburse the Revolving Fronting Banks
for Revolving L/C Drawings under Revolving Letters of Credit.

 

“Related Fund” means with respect to any Bank Party that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Bank party or by an Affiliate of
such investment advisor.

 

“Relevant Contingent Exposure” has the meaning set forth in Section 2.14(c).

 

“Required Banks” means, at any time, Bank Parties owed or holding at least a
majority in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, (ii) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (iii) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Required Revolving Credit Loan Banks” means at any time the Revolving Credit
Loan Banks having at least a majority of the aggregate Total Exposures at such
time.

 

“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.

 

“Restricted Payment” has the meaning set forth in Section 5.09(a).

 

AES Fourth Amended and Restated Credit Agreement

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Assumption Agreement” has the meaning set forth in
Section 2.18(d)(ii).

 

“Revolving Credit Increase Date” has the meaning set forth in Section 2.18(a).

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Revolving Credit Loan Bank” means each Bank having a Revolving Credit Loan
Commitment.

 

“Revolving Credit Loan Commitment” means, at any time, with respect to any
Revolving Credit Loan Bank at any time, the amount set forth opposite such
Bank’s name on Appendix I hereto under the caption “Revolving Credit Loan
Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(f) as such Bank’s “Revolving Credit Loan
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Sections 2.09 or 2.10.

 

“Revolving Credit Loan Commitment Increase” has the meaning set forth in
Section 2.18(a).

 

“Revolving Credit Loan Facility” means, at any time, the aggregate amount of the
Revolving Credit Loan Banks’ Revolving Credit Loan Commitments.

 

“Revolving Credit Loan Increase Commitment Date” has the meaning set forth in
Section 2.18(b).

 

“Revolving Credit Loan Note” means a promissory note of the Borrower to the
order of any Revolving Credit Loan Bank, in substantially the form of
Exhibit A-1 hereto, evidencing the indebtedness of the Borrower to such Bank
resulting from the Revolving Credit Loans made or deemed to have been made by
such Lender.

 

“Revolving Credit Loan/Term Loan Obligations” shall have the meaning set forth
in Section 9.01.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“Revolving Fronting Bank” means (i) with respect to each Existing Letter of
Credit deemed to have been issued pursuant to the second sentence of
Section 2.03(a), each Bank listed as issuer thereof on Appendix III hereto, as
the case may be, (ii) each Revolving Credit Loan Bank listed on Schedule VII
hereto and (iii) any other Revolving Credit Loan Bank and/or any Third Party
Fronting Bank which has executed and delivered to the Agent a Revolving Fronting
Bank Agreement pursuant to Section 10.15, in each case, unless such Bank has
been released from its obligation as a Revolving Fronting Bank pursuant to
Section 10.15(b).

 

“Revolving Fronting Bank Agreement” means an agreement, in substantially the
form of Exhibit E hereto.

 

AES Fourth Amended and Restated Credit Agreement

 

26

--------------------------------------------------------------------------------


 

“Revolving L/C Cash Collateral Account” has the meaning set forth in
Section 2.14(a).

 

“Revolving L/C Collateral” has the meaning set forth in Section 2.14(b).

 

“Revolving L/C Drawing” means a drawing effected under any Revolving Letter of
Credit.

 

“Revolving Letter of Credit” means a letter of credit issued by a Revolving
Fronting Bank pursuant to Section 2.03(a) and shall also include each Existing
Letter of Credit.

 

“Revolving Letter of Credit Commission Rate” means a rate per annum equal to the
Applicable Revolving Margin.

 

“Revolving Letter of Credit Liabilities” means, at any time and in respect of
any Revolving Letter of Credit, the sum, without duplication, of (i) the
Available Amount of such Revolving Letter of Credit plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations in respect of previous Revolving
L/C Drawings made under such Revolving Letter of Credit.

 

“Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).

 

“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.

 

“Second-Priority Secured Debt” means (i) the Borrower’s 8¾% Second Priority
Senior Secured Notes due 2013, (ii) the Borrower’s 9% Second Priority Notes due
2015 and (iii) Debt of the Borrower that is secured by a Lien on the Creditor
Group Collateral that is pari passu with the Lien securing the Notes described
in clauses (i) or (ii) (or permitted refinancings thereof).

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that (i) is entered into by and between the Borrower and any Hedge Bank and
(ii) specifies by its terms that it is secured by the Collateral.

 

“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.

 

“Secured Obligations” has the meaning specified in the Collateral Trust
Agreement.

 

“Secured Treasury Management Service Agreements” means any agreement between the
Borrower or any of its Subsidiaries and a Bank Party or an Affiliate of a Bank
Party to provide treasury management services to the Borrower.

 

AES Fourth Amended and Restated Credit Agreement

 

27

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
by Amendment No. 1 dated as of July 29, 2003 and as further amended from time to
time.

 

“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.

 

“Senior Secured Exchange Notes” means the 10% Exchange Notes due December 15,
2005 issued by the Borrower pursuant to the Senior Secured Exchange Note
Indenture and any other Debt issued by the Borrower under the Senior Secured
Exchange Note Indenture.

 

“Senior Secured Exchange Note Indenture” means that certain indenture between
the Borrower and Wells Fargo Bank Minnesota, National Association, as Trustee to
be dated as of December 13, 2002.

 

“Senior Subordinated Notes” means the 8.375% Senior Subordinated Notes due
August 2007 and the 8.50% Senior Subordinated Notes due November 2007 issued by
the Borrower pursuant to the Senior Subordinated Notes Indentures.

 

“Senior Subordinated Notes Indentures” means (i) that certain indenture between
the Borrower and The Bank of New York, as Trustee dated as of July 17, 1997 and
(ii) that certain indenture between the Borrower and Wells Fargo Bank Minnesota,
National Association (successor to The First National Bank of Chicago), as
Trustee dated as of October 29, 1997.

 

“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.

 

“Significant AES Entity” means (i) any Material AES Entity, (ii) AES BVI II and
(iii) any other Person (other than any Excluded AES Entity) in which the
Borrower has a direct or indirect equity Investment if (A) such Person’s
contribution to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower constitutes 10% or more of Parent Operating Cash
Flow for such period, or (B) on any date of determination, the Borrower’s direct
or indirect interest in the total assets of such Person if such Person is a
Consolidated Subsidiary or in the net assets of such Person in all other cases
is at least equal to 10% of the consolidated assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole, on such date of determination.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a

 

AES Fourth Amended and Restated Credit Agreement

 

28

--------------------------------------------------------------------------------


 

transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and (1) for purposes of Section 5.09(a)(v), was formed solely for the purpose of
acquiring Equity Interests in the Borrower and obtaining financing (including
the issuance of securities) the proceeds of which were intended to be used to
acquire Equity Interests in the Borrower or (2) for any other purpose hereunder,
was formed solely for the purpose of issuing Trust Preferred Securities.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Subsidiary Guarantors” means AES Oklahoma, AES Hawaii Management, AES Warrior
Run and AES New York.

 

“Subsidiary Guaranty” has the meaning set forth in Section 9.01.

 

“Sul Guarantee” means the Guarantee in the Sponsor Agreement dated as of
March 7, 2001 between the Borrower and BankBoston, N.A. Nassau Branch, as agent
(“BankBoston”) for the lenders under the Sul Credit Agreement referred to below
by the Borrower to Guarantee the obligations of AES Cayman Guaiba, Ltd., a
Cayman Islands corporation (the “Sul Borrower”) under the Credit Agreement dated
as of March 6, 2001 (the “Sul Credit Agreement”), with BankBoston, Banc of
America Securities, LLC, Unibanco – Uniao de Bancos Brasilieros S.A. and
Westdeutsche Landesbank Girozentrale, New York Branch, and the lenders named
therein (as the same may be amended or amended and restated from time to time)
in an amount of up to a maximum aggregate amount of $50,000,000.

 

“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, (ii) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (iii) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof; (ii) commercial paper
rated at least the Minimum CP Rating by any two of Standard & Poor’s Ratings
Services, Moody’s Investors Service, Inc., Fitch IBCA, Inc. and Duff & Phelps
Credit Rating Co., provided that one of such two Minimum CP Ratings is by
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;
(iii) time deposits with, including

 

AES Fourth Amended and Restated Credit Agreement

 

29

--------------------------------------------------------------------------------


 

certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized or licensed under the laws of the
United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $500,000,000; (iv) medium term notes, auction rate
preferred stock, asset backed securities, bonds, notes and letter of credit
supported instruments, issued by any entity organized under the laws of the
United States, or any state or municipality of the United States and rated in
any of the three highest rated categories by Standard & Poor’s Ratings Services
or Moody’s Investors Service, Inc.; (v) repurchase agreements with respect to
securities described in clause (i) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (iii) above;
(vi) Euro-Dollar certificates of deposit issued by any bank or trust company
which has capital and unimpaired surplus of not less than $500,000,000 or
(vii) with respect to a Subsidiary, any category of investment designated as
permissible investments under such Subsidiary’s loan documentation; provided
that in each case (except clause (vii)) that such Investment matures within
fifteen months from the date of acquisition thereof by the Borrower or a
Subsidiary and (B) registered investment companies that are “money market funds”
within the meaning of Rule 2a-7 under the Investment Company Act of 1940.

 

“Term Loan” means each Initial Term Loan and each Incremental Term Loan.

 

“Term Loan Bank” means each Initial Term Loan Bank and each Incremental Term
Loan Bank.

 

“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the appropriate Term Loan Banks.

 

“Term Loan Commitments” means the Initial Term Loan Commitments of the Initial
Term Loan Banks at such time and the Incremental Term Loan Commitments of the
Incremental Term Loan Banks at such time.

 

“Term Loan Facilities” means the Initial Term Loan Facility and the Incremental
Term Loan Facility.

 

“Term Loan Notes” means the Initial Term Loan Notes and the Incremental Term
Loan Notes.

 

“Termination Date” means (i) June 23, 2010 in the case of the Revolving Credit
Loan Facility, (ii) August 10, 2011, in the case of the Initial Term Loan
Facility (the “Initial Term Loan Termination Date”) and (iii) the date agreed to
by the Borrower, the Agent and the Incremental Term Loan Banks in the case of
any Incremental Term Loan Facility (the “Incremental Term Loan Termination
Date”); provided that the Incremental Term Loan Termination Date shall not occur
prior to the Initial Term Loan Termination Date; provided, in each case, that if
the Termination Date occurs on a day that is not a Euro-Dollar Business Day, the
Termination Date shall occur on the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case the Termination Date shall be the next preceding Euro-Dollar Business Day.

 

“Third Party Fronting Bank” means (i) the Agent, (ii) any Term Loan Bank or any
Affiliate of any Term Loan Bank (A) a majority of whose common equity is owned,
directly

 

AES Fourth Amended and Restated Credit Agreement

 

30

--------------------------------------------------------------------------------


 

or indirectly, by such Term Loan Bank, (B) that owns, directly or indirectly, a
majority of the common equity of such Term Loan Bank or (C) a majority of whose
common equity is owned, directly or indirectly, by a Person that owns, directly
or indirectly, a majority of the common equity of such Term Loan Bank and any
Subsidiary of any Term Loan Bank a majority of whose common equity is owned
directly or indirectly, by such Term Loan Bank, (iii) any commercial bank having
total assets in excess of $5,000,000,000, (iv) any savings and loan association
or savings bank organized under the laws of the United States, or any State
thereof, and having a net worth in excess of $250,000,000 or (v) any other
Person approved by the Agent, that shall, in the case of any such Agent, Term
Loan Bank, Affiliate, Parent, Subsidiary or other financial institution or
Person agree to issue letters of credit hereunder with the consent of the Agent
(which consent will be deemed to have been given unless the Agent shall have
notified the Borrower to the contrary within one day of the Agent’s receipt of
notice that such Bank, Affiliate, Parent, Subsidiary or other financial
institution or Person is to be a Third Party Fronting Bank).

 

“Total Bank Exposure” at any time means the sum of (i) the aggregate principal
amount of the Loans outstanding at such time plus (ii) the aggregate amount of
the Revolving Letter of Credit Liabilities at such time plus (iii) the aggregate
amount of the Unused Revolving Credit Loan Commitments.

 

“Total Exposure” means at any time with respect to each Revolving Credit Loan
Bank, its Revolving Credit Loan Commitment or, if the Revolving Credit Loan
Commitments shall have terminated, its Total Outstandings.

 

“Total Outstandings” means at any time, as to any Revolving Credit Loan Bank,
the sum of the aggregate outstanding principal amount of such Revolving Credit
Loan Bank’s Loans and its participation in the Revolving Letter of Credit
Liabilities and all unreimbursed Revolving L/C Drawings.

 

“Total Term Loan Commitments” means at any time in respect of a Term Loan Bank
the sum of such Term Loan Bank’s Initial Term Loan Commitment at such time plus
such Term Loan Bank’s Incremental Term Loan Commitment at such time.

 

“Trust Preferred Securities” means, at any date:

 

                (i)            any Existing Trust Preferred Securities, and

 

                (ii)           any other equity interests in a Special Purpose
Financing Subsidiary of AES (such as those known as “TECONS”, “MIPS” or
“RHINOS”): (I) that are not (A) required to be redeemed or redeemable at the
option of the holder thereof prior to the fifth anniversary of the Termination
Date or (B) convertible into or exchangeable for (unless solely at the option of
AES) equity interests referred to in clause (A) above or Debt having a scheduled
maturity, or requiring any repayments or prepayments of principal or any sinking
fund or similar payments in respect of principal or providing for any such
repayment, prepayment, sinking fund or other payment at the option of the holder
thereof prior to the fifth anniversary of the Termination Date and (II) as to
which,

 

AES Fourth Amended and Restated Credit Agreement

 

31

--------------------------------------------------------------------------------


 

at such date, AES has the right to defer the payment of all dividends and other
distributions in respect thereof for the period of at least 19 consecutive
quarters beginning at such date.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrestricted Cash” means all cash or cash equivalents of the Borrower and its
Subsidiaries that would not appear as “restricted” on the consolidated balance
sheet of the Borrower or any of its Subsidiaries; provided that Unrestricted
Cash shall not include cash or cash equivalents of a Subsidiary that is not an
Obligor to the extent such Subsidiary is not permitted (by law, contract or
otherwise) from distributing such cash or cash equivalents to the Borrower.

 

“Unused Revolving Credit Loan Commitments” means, with respect to any Revolving
Credit Loan Bank at any time, (i) such Bank’s Revolving Credit Loan Commitment
at such time minus (ii) the sum of (A) the aggregate principal amount of all
Revolving Credit Loans outstanding at such time and owed to such Revolving
Credit Loan Bank plus (B) such Bank’s pro rata share of the Revolving Letter of
Credit Liabilities and all unreimbursed Revolving L/C Drawings at such time.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares and shares owned by foreign nationals mandated by
applicable law) are at the time directly or indirectly owned by AES.

 

Section 1.02  Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any covenant in Article 5
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Agent notifies the
Borrower that the Required Banks wish to amend Article 5 for such purpose), then

 

AES Fourth Amended and Restated Credit Agreement

 

32

--------------------------------------------------------------------------------


 

the Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

 

Section 1.03  Types of Borrowing.

 

The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such Loans. 
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans).  It is understood and agreed that all
Borrowings will be made in Dollars.

 

Section 1.04  Currency Equivalents Generally.

 

For purposes of this Agreement, the equivalent in any Alternative Currency of an
amount in Dollars shall be determined at the rate of exchange quoted by the
Agent in New York, at 11:00 A.M. (New York time) on the date of determination,
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.

 


ARTICLE II

THE CREDITS


 

Section 2.01  Commitment to Lend.

 


(A)   REVOLVING CREDIT LOAN FACILITY.  (I)  EACH REVOLVING CREDIT LOAN BANK
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO
MAKE LOANS (EACH A “REVOLVING CREDIT LOAN”) IN DOLLARS TO THE BORROWER PURSUANT
TO THIS SECTION 2.01(A) FROM TIME TO TIME DURING THE REVOLVING CREDIT PERIOD IN
AMOUNTS SUCH THAT THE TOTAL OUTSTANDINGS OF SUCH REVOLVING CREDIT LOAN BANK AT
ANY TIME SHALL NOT EXCEED THE AMOUNT OF ITS REVOLVING CREDIT LOAN COMMITMENT AT
SUCH TIME.  EACH BORROWING UNDER THIS SUBSECTION (A) SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OR ANY LARGER MULTIPLE OF $1,000,000 (EXCEPT FOR
REFUNDING BORROWINGS AND THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT
AVAILABLE IN ACCORDANCE WITH SECTION 3.02(B)) AND SHALL BE MADE FROM THE SEVERAL
REVOLVING CREDIT LOAN BANKS RATABLY IN PROPORTION TO THEIR RESPECTIVE REVOLVING
CREDIT LOAN COMMITMENTS.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.01(A), REPAY, OR, TO THE EXTENT PERMITTED BY SECTION 2.10,
PREPAY REVOLVING CREDIT LOANS AND REBORROW AT ANY TIME DURING THE REVOLVING
CREDIT PERIOD.


 

(ii)           Any “Revolving Credit Loans” outstanding under the Existing Bank
Credit Agreement on the Amendment and Restatement Effective Date shall be
continued as Revolving Credit Loans hereunder.  As of the Amendment and
Restatement Effective Date, the aggregate amount of outstanding Revolving Credit
Loans is $263,257,731.61.

 

AES Fourth Amended and Restated Credit Agreement

 

33

--------------------------------------------------------------------------------


 


(B)   INITIAL TERM LOAN FACILITY.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, ON THE AMENDMENT AND RESTATEMENT EFFECTIVE DATE ANY “TERM LOAN”
OUTSTANDING UNDER THE EXISTING BANK CREDIT AGREEMENT SHALL BE CONTINUED AS AN
INITIAL TERM LOAN HEREUNDER.  AS OF THE AMENDMENT AND RESTATEMENT EFFECTIVE
DATE, THE AGGREGATE AMOUNT OF OUTSTANDING INITIAL TERM LOANS IS $200 MILLION.


 


(C)   TERM LOAN FACILITIES.  THE TERM LOANS ARE NOT REVOLVING IN NATURE, AND
AMOUNTS REPAID OR PREPAID IN RESPECT THEREOF MAY NOT BE REBORROWED.


 

Section 2.02  Notice of Borrowing.

 


(A)   THE BORROWER SHALL GIVE THE AGENT NOTICE (A “NOTICE OF BORROWING”) NOT
LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON (X) THE DATE OF EACH BASE RATE
BORROWING AND (Y) THE THIRD EURO-DOLLAR BUSINESS DAY BEFORE EACH EURO-DOLLAR
BORROWING, SPECIFYING:


 

(I)            THE DATE OF SUCH BORROWING, WHICH SHALL BE A DOMESTIC BUSINESS
DAY IN THE CASE OF A BASE RATE BORROWING OR A EURO-DOLLAR BUSINESS DAY IN THE
CASE OF A EURO-DOLLAR BORROWING;

 

(II)           THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(III)          WHETHER THE LOANS COMPRISING SUCH BORROWING ARE TO BEAR INTEREST
INITIALLY AT THE BASE RATE OR THE ADJUSTED LONDON INTERBANK OFFERED RATE; AND

 

(IV)          IN THE CASE OF A EURO-DOLLAR BORROWING, THE DURATION OF THE
INITIAL INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE
DEFINITION OF “INTEREST PERIOD.”

 


(B)   UPON RECEIPT OF A NOTICE OF BORROWING, THE AGENT SHALL PROMPTLY NOTIFY
EACH BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S RATABLE SHARE OF SUCH
BORROWING AND SUCH NOTICE OF BORROWING SHALL NOT THEREAFTER BE REVOCABLE BY THE
BORROWER.


 


(C)   NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF EACH
BORROWING, EACH BANK SHALL (EXCEPT AS PROVIDED IN SUBSECTION (D) OF THIS
SECTION 2.02) MAKE AVAILABLE ITS RATABLE SHARE OF SUCH BORROWING, IN FEDERAL OR
OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO THE AGENT AT ITS ADDRESS
REFERRED TO IN SECTION 10.01.  UNLESS THE AGENT DETERMINES THAT ANY APPLICABLE
CONDITION SPECIFIED IN ARTICLE 3 HAS NOT BEEN SATISFIED, THE AGENT WILL MAKE THE
FUNDS SO RECEIVED FROM THE BANKS AVAILABLE TO THE BORROWER REQUESTING SUCH
BORROWING AT THE AGENT’S AFORESAID ADDRESS.


 


(D)   IF ANY BANK MAKES A NEW LOAN HEREUNDER TO THE BORROWER ON A DAY ON WHICH
THE BORROWER IS TO REPAY ALL OR ANY PART OF AN OUTSTANDING LOAN FROM SUCH BANK,
SUCH BANK SHALL APPLY THE PROCEEDS OF ITS NEW LOAN TO MAKE SUCH REPAYMENT AND
ONLY AN AMOUNT EQUAL TO THE DIFFERENCE (IF ANY) BETWEEN THE AMOUNT BEING
BORROWED AND THE AMOUNT BEING REPAID SHALL BE MADE AVAILABLE BY SUCH BANK TO THE
AGENT AS PROVIDED IN SUBSECTION (C) OF THIS SECTION 2.02, OR REMITTED BY THE
BORROWER TO THE AGENT AS PROVIDED IN SECTION 2.11, AS THE CASE MAY BE.

 

AES Fourth Amended and Restated Credit Agreement

 

34

--------------------------------------------------------------------------------


 


(E)   UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A BANK PRIOR TO THE DATE
OF ANY BORROWING THAT SUCH BANK WILL NOT MAKE AVAILABLE TO THE AGENT SUCH BANK’S
SHARE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH SHARE
AVAILABLE TO THE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
SUBSECTIONS (C) AND (D) OF THIS SECTION 2.02 AND THE AGENT MAY, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING
AMOUNT.  IF AND TO THE EXTENT THAT SUCH BANK SHALL NOT HAVE SO MADE SUCH SHARE
AVAILABLE TO THE AGENT, SUCH BANK AND THE BORROWER SEVERALLY AGREE TO REPAY TO
THE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT (I) IN THE CASE
OF THE BORROWER, A RATE PER ANNUM EQUAL TO THE HIGHER OF THE FEDERAL FUNDS RATE
AND THE INTEREST RATE APPLICABLE THERETO PURSUANT TO SECTION 2.06 AND (II) IN
THE CASE OF SUCH BANK, THE FEDERAL FUNDS RATE.  IF SUCH BANK SHALL REPAY TO THE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH
BANK’S LOAN INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 

Section 2.03  Revolving Letters of Credit.

 


(A)   ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH REVOLVING FRONTING BANK AGREES TO ISSUE LETTERS OF CREDIT UNDER
THIS SECTION 2.03(A) UPON THE BORROWER’S REQUEST AND FOR THE BORROWER ACCOUNT OR
THE ACCOUNT OF ANY OF THE BORROWER’S SUBSIDIARIES, FROM TIME TO TIME DURING THE
REVOLVING CREDIT PERIOD; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL (I) THE
AGGREGATE AVAILABLE AMOUNT FOR ALL REVOLVING LETTERS OF CREDIT EXCEED THE
REVOLVING CREDIT LOAN FACILITY AT SUCH TIME AND (II) A REVOLVING LETTER OF
CREDIT BE ISSUED WITH AN AVAILABLE AMOUNT IN EXCESS OF THE UNUSED REVOLVING
CREDIT COMMITMENTS OF THE REVOLVING CREDIT LOAN BANKS AT SUCH TIME.  IN
ADDITION, AND NOTWITHSTANDING ANY REFERENCE IN ANY EXISTING LETTER OF CREDIT TO
THE FORMER BANK CREDIT AGREEMENT, ON AND AS OF THE EFFECTIVE DATE, (X) EACH
EXISTING LETTER OF CREDIT SHALL BE DEEMED TO BE A REVOLVING LETTER OF CREDIT AND
TO HAVE BEEN ISSUED ON THE EFFECTIVE DATE (BY THE REVOLVING FRONTING BANK THAT
ISSUED OR WAS DEEMED TO HAVE ISSUED SUCH EXISTING LETTER OF CREDIT UNDER THE
FORMER BANK CREDIT AGREEMENT) PURSUANT TO THIS SECTION 2.03(A),
(Y) PARTICIPATIONS IN SUCH EXISTING LETTERS OF CREDIT HELD BY THE REVOLVING
CREDIT LOAN BANKS UNDER THE FORMER BANK CREDIT AGREEMENT SHALL BE DEEMED TO BE
CANCELLED AND (Z) THE REVOLVING CREDIT LOAN BANKS UNDER THIS AGREEMENT SHALL BE
DEEMED TO HOLD PARTICIPATIONS IN SUCH EXISTING LETTERS OF CREDIT IN THE AMOUNT
REQUIRED SO THAT THE PARTICIPATIONS OF SUCH REVOLVING CREDIT LOAN BANKS SHALL BE
IN PROPORTION TO THEIR RESPECTIVE REVOLVING CREDIT LOAN COMMITMENTS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 2.03(A) SHALL EXTEND, MODIFY OR OTHERWISE
AFFECT THE EXISTING EXPIRY DATE UNDER ANY SUCH EXISTING LETTER OF CREDIT. 
NOTWITHSTANDING THE FOREGOING, (X) EACH REVOLVING CREDIT LOAN BANK THAT IS A
REVOLVING FRONTING BANK, IN ITS SEPARATE CAPACITY AS A REVOLVING FRONTING BANK,
SHALL ONLY BE OBLIGATED TO ISSUE AT ANY TIME REVOLVING LETTERS OF CREDIT HAVING
AN AGGREGATE FACE AMOUNT AT ANY TIME THAT IS EQUAL TO THE UNUSED REVOLVING
CREDIT LOAN COMMITMENT OF SUCH REVOLVING CREDIT LOAN BANK AT SUCH TIME AND
(Y) EACH OTHER REVOLVING FRONTING BANK SHALL ONLY BE OBLIGATED TO ISSUE
REVOLVING LETTERS OF CREDIT HAVING AN AGGREGATE FACE AMOUNT AT ANY TIME THAT IS
EQUAL TO SUCH REVOLVING FRONTING BANK’S COMMITMENT AT SUCH TIME AS SET FORTH IN
THE RELEVANT REVOLVING FRONTING BANK AGREEMENT.  ANY “REVOLVING LETTERS OF
CREDIT” OUTSTANDING UNDER THE EXISTING BANK CREDIT AGREEMENT ON THE AMENDMENT
AND RESTATEMENT EFFECTIVE DATE SHALL REMAIN OUTSTANDING AS REVOLVING LETTERS OF
CREDIT HEREUNDER.

 

AES Fourth Amended and Restated Credit Agreement

 

35

--------------------------------------------------------------------------------


 


(B)   PARTICIPATIONS IN LETTERS OF CREDIT.  UPON THE ISSUANCE (OR DEEMED
ISSUANCE) OF EACH REVOLVING LETTER OF CREDIT BY A REVOLVING FRONTING BANK
PURSUANT TO SECTION 2.03(A), SUCH REVOLVING FRONTING BANK SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH REVOLVING
CREDIT LOAN BANK (OTHER THAN SUCH REVOLVING FRONTING BANK IN THE CASE OF
REVOLVING LETTERS OF CREDIT NOT ISSUED BY A THIRD PARTY FRONTING BANK) AND EACH
SUCH REVOLVING CREDIT LOAN BANK SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY
PARTY HERETO, TO HAVE PURCHASED FROM SUCH REVOLVING FRONTING BANK A
PARTICIPATION IN SUCH REVOLVING LETTER OF CREDIT AND THE RELATED REVOLVING
LETTER OF CREDIT LIABILITIES IN THE AMOUNT REQUIRED SO THAT THE PARTICIPATIONS
OF THE REVOLVING CREDIT LOAN BANKS (INCLUDING SUCH REVOLVING FRONTING BANK’S
RETAINED PARTICIPATION IN THE CASE OF REVOLVING LETTERS OF CREDIT NOT ISSUED BY
A THIRD PARTY FRONTING BANK) THEREIN SHALL BE IN PROPORTION TO THEIR RESPECTIVE
REVOLVING CREDIT LOAN COMMITMENTS.


 


(C)   REQUIRED TERMS.  EACH REVOLVING LETTER OF CREDIT ISSUED HEREUNDER SHALL:


 

(I)            BY ITS TERMS EXPIRE NO LATER THAN FIVE DOMESTIC BUSINESS DAYS
PRIOR TO THE TERMINATION DATE FOR THE REVOLVING CREDIT LOAN FACILITY; EXCEPT
THAT A REVOLVING FRONTING BANK, AT IT SOLE DISCRETION AND WITHOUT RECOURSE TO
THE AGENT OR ANY OTHER BANK PARTY, MAY ISSUE A REVOLVING LETTER OF CREDIT WHICH
EXPIRES AFTER THE TERMINATION DATE FOR THE REVOLVING CREDIT LOAN FACILITY,
PROVIDED THAT FIVE DOMESTIC BUSINESS DAYS PRIOR TO THE TERMINATION DATE FOR THE
REVOLVING CREDIT LOAN FACILITY, THE BORROWER SHALL PAY TO SUCH ISSUING REVOLVING
FRONTING BANK AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AVAILABLE
AMOUNT OF SUCH REVOLVING LETTER OF CREDIT, TO BE HELD BY SUCH ISSUING REVOLVING
FRONTING BANK AS CASH COLLATERAL;

 

(II)           BE IN A FACE AMOUNT OF (X) NOT LESS THAN $300,000 (OR THE
EQUIVALENT THEREOF IN AN ALTERNATIVE CURRENCY); PROVIDED THAT UP TO FIVE
REVOLVING LETTERS OF CREDIT MAY BE ISSUED WITH STATED AMOUNTS LESS THAN $300,000
(OR THE EQUIVALENT THEREOF IN AN ALTERNATIVE CURRENCY) AND (Y) NOT MORE THAN THE
AMOUNT THAT WOULD, AFTER GIVING EFFECT TO THE ISSUANCE THEREOF (AND THE RELATED
PURCHASE AND SALE OF PARTICIPATIONS THEREIN PURSUANT TO SECTION 2.03(B)) CAUSE
THE TOTAL OUTSTANDINGS OF ANY REVOLVING CREDIT LOAN BANK TO EQUAL ITS REVOLVING
CREDIT LOAN COMMITMENT; AND

 

(III)          BE IN A FORM ACCEPTABLE TO THE RELEVANT REVOLVING FRONTING BANK.

 


(D)   NOTICE OF ISSUANCE.  EXCEPT IN THE CASE OF EXISTING LETTERS OF CREDIT, THE
BORROWER MAY REQUEST THAT A REVOLVING LETTER OF CREDIT BE ISSUED BY GIVING THE
AGENT AND THE REVOLVING FRONTING BANKS FOR SUCH REVOLVING LETTER OF CREDIT A
NOTICE (A “NOTICE OF ISSUANCE”) AT LEAST TWO DOMESTIC BUSINESS DAYS BEFORE SUCH
REVOLVING LETTER OF CREDIT IS TO BE ISSUED (OR SUCH SHORTER PERIOD OF TIME AS
SHALL BE ACCEPTABLE TO THE AGENT AND THE RELEVANT REVOLVING FRONTING BANKS),
SPECIFYING:


 

(I)            THE DATE OF ISSUANCE OF SUCH REVOLVING LETTER OF CREDIT;

 

(II)           THE EXPIRY DATE OF SUCH REVOLVING LETTER OF CREDIT (WHICH SHALL
COMPLY WITH THE REQUIREMENTS OF SECTION 2.03(C)(I));

 

AES Fourth Amended and Restated Credit Agreement

 

36

--------------------------------------------------------------------------------


 

(III)          THE PROPOSED TERMS OF SUCH REVOLVING LETTER OF CREDIT (OR THE
PROPOSED FORM THEREOF SHALL BE ATTACHED TO SUCH NOTICE OF ISSUANCE), INCLUDING
THE FACE AMOUNT THEREOF (WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION
2.03(C)(II));

 

(IV)          THE TRANSACTION THAT IS TO BE SUPPORTED OR FINANCED WITH SUCH
REVOLVING LETTER OF CREDIT, INCLUDING IDENTIFICATION OF THE POWER SUPPLY
BUSINESS OR OTHER AES BUSINESS, IF ANY, TO WHICH SUCH TRANSACTION RELATES AND
THE NAME OF THE PROPOSED ACCOUNT PARTY FOR SUCH REVOLVING LETTER OF CREDIT
(WHICH MAY BE THE BORROWER AND ANY SUBSIDIARY OF THE BORROWER); AND

 

(V)           THE IDENTITY OF THE REVOLVING FRONTING BANKS FOR SUCH REVOLVING
LETTER OF CREDIT, WHICH SHALL COMPLY WITH THE DEFINITION OF “REVOLVING FRONTING
BANK” HEREUNDER.

 

Upon the receipt of a Notice of Issuance, the Agent shall promptly notify each
Revolving Credit Loan Bank of the contents thereof and of the amount of such
Revolving Credit Loan Bank’s participation in such Revolving Letter of Credit
and such Notice of Issuance shall not thereafter be revocable by the Borrower.

 


(E)   REVOLVING L/C DRAWINGS UNDER REVOLVING LETTERS OF CREDIT.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY REVOLVING LETTER OF
CREDIT OF DEMAND FOR PAYMENT UNDER SUCH REVOLVING LETTER OF CREDIT, THE RELEVANT
REVOLVING FRONTING BANK SHALL DETERMINE IN ACCORDANCE WITH THE TERMS OF SUCH
REVOLVING LETTER OF CREDIT WHETHER SUCH REQUEST FOR PAYMENT SHOULD BE HONORED.

 

(II)           IF THE RELEVANT REVOLVING FRONTING BANK DETERMINES THAT A DEMAND
FOR PAYMENT BY THE BENEFICIARY OF A REVOLVING LETTER OF CREDIT SHOULD BE
HONORED, SUCH REVOLVING FRONTING BANK SHALL MAKE AVAILABLE TO THE BENEFICIARY IN
ACCORDANCE WITH THE TERMS OF SUCH REVOLVING LETTER OF CREDIT THE AMOUNT OF THE
REVOLVING L/C DRAWING UNDER SUCH REVOLVING LETTER OF CREDIT.  SUCH REVOLVING
FRONTING BANK SHALL THEREUPON PROMPTLY NOTIFY THE BORROWER AND THE AGENT OF THE
AMOUNT OF SUCH REVOLVING L/C DRAWING PAID BY IT.  UPON RECEIPT BY THE AGENT OF
SUCH NOTICE FROM THE RELEVANT REVOLVING FRONTING BANK, THE AGENT SHALL PROMPTLY
NOTIFY EACH REVOLVING CREDIT LOAN BANK OF THE AMOUNT OF EACH SUCH REVOLVING
CREDIT LOAN BANK’S PARTICIPATION THEREIN (WHICH, IN THE CASE OF ANY REVOLVING
L/C DRAWING UNDER AN ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL BE THE DOLLAR
EQUIVALENT THEREOF).

 


(F)    REIMBURSEMENT AND OTHER PAYMENTS BY THE BORROWER.


 

(I)            IF ANY AMOUNT IS DRAWN UNDER ANY REVOLVING LETTER OF CREDIT
ISSUED AT THE REQUEST OF OR FOR THE ACCOUNT OF THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER, THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES TO REIMBURSE
THE APPLICABLE REVOLVING FRONTING BANK IN DOLLARS FOR ALL AMOUNTS PAID BY SUCH
REVOLVING FRONTING BANK UPON SUCH REVOLVING L/C DRAWING (WHICH, IN THE CASE OF
ANY REVOLVING L/C DRAWING UNDER AN ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL
BE THE DOLLAR EQUIVALENT THEREOF), TOGETHER WITH ANY AND ALL REASONABLE CHARGES
AND EXPENSES WHICH ANY REVOLVING CREDIT LOAN BANK OR REVOLVING FRONTING BANK MAY
PAY OR INCUR RELATIVE TO SUCH REVOLVING L/C DRAWING AND ALL SUCH AMOUNTS DUE
FROM THE BORROWER SHALL BEAR INTEREST, PAYABLE ON THE DATE UPON WHICH SUCH
AMOUNTS SHALL BE DUE AND PAYABLE, ON THE AMOUNT DRAWN FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DRAWN TO

 

AES Fourth Amended and Restated Credit Agreement

 

37

--------------------------------------------------------------------------------


 

BUT EXCLUDING THE DATE SUCH REIMBURSEMENT PAYMENT IS DUE AND PAYABLE AT A RATE
PER ANNUM EQUAL TO THE RATE APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.  IF A
REVOLVING FRONTING BANK MAKES ANY PAYMENT UNDER A REVOLVING LETTER OF CREDIT,
THE BORROWER SHALL REIMBURSE SUCH REVOLVING FRONTING BANK BY PAYING SUCH AMOUNT
TO THE RELEVANT REVOLVING FRONTING BANK NOT LATER THAN 12:00 NOON (NEW YORK CITY
TIME) ON THE DAY THAT SUCH PAYMENT IS MADE, IF THE BORROWER RECEIVES NOTICE OF
SUCH PAYMENT BEFORE 10:00 A.M. (NEW YORK CITY TIME) ON SUCH DAY, OR IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER BEFORE SUCH TIME ON SUCH DAY, THEN
NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON (I) THE DOMESTIC BUSINESS DAY
THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED BEFORE
10:00 A.M. (NEW YORK CITY TIME) ON THE DAY OF RECEIPT, OR (II) THE NEXT DOMESTIC
BUSINESS DAY, IF SUCH NOTICE IS NOT RECEIVED BEFORE SUCH TIME ON THE DAY OF
RECEIPT; PROVIDED THAT IF SUCH PAYMENT IS AT LEAST $1,000,000, THE BORROWER MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.02, THAT SUCH PAYMENT BE MADE WITH THE PROCEEDS OF A BASE RATE
BORROWING (WHICH SHALL CONSIST OF REVOLVING CREDIT LOANS) IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH
PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING BASE RATE BORROWING
(WHICH SHALL CONSIST OF REVOLVING CREDIT LOANS).  ANY OVERDUE REIMBURSEMENT
PAYMENT, OR OVERDUE INTEREST THEREON, SHALL BEAR INTEREST, PAYABLE ON DEMAND,
FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF THE RATE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY PLUS 2%.

 

(II)           EACH PAYMENT TO BE MADE BY THE BORROWER PURSUANT TO THIS
SECTION 2.03(F) SHALL BE MADE, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE,
TO THE APPLICABLE REVOLVING FRONTING BANK AT ITS ADDRESS REFERRED TO IN
SECTION 10.01.

 

(III)          THE OBLIGATIONS OF THE BORROWER TO REIMBURSE ANY REVOLVING
FRONTING BANK UNDER THIS SECTION 2.03(F) SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING WITHOUT LIMITATION
THE FOLLOWING CIRCUMSTANCES:

 

(A)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FINANCING DOCUMENT;

 

(B)   ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY FINANCING
DOCUMENT (EXCEPT, IN THE CASE OF AN EFFECTIVE AMENDMENT TO, WAIVER OF OR CONSENT
TO A DEPARTURE FROM ANY PROVISION OF THIS AGREEMENT, TO THE EXTENT SPECIFIED
HEREIN);

 

(C)   THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH THE
BORROWER MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY REVOLVING LETTER OF
CREDIT (OR ANY PERSON OR ENTITY FOR WHOM SUCH BENEFICIARY MAY BE ACTING), THE
AGENT, ANY REVOLVING FRONTING BANK OR ANY REVOLVING CREDIT LOAN BANK OR ANY
OTHER PERSON OR ENTITY, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY OTHER
FINANCING DOCUMENT OR ANY UNRELATED TRANSACTION;

 

(D)  ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY REVOLVING LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT WHATSOEVER;

 

AES Fourth Amended and Restated Credit Agreement

 

38

--------------------------------------------------------------------------------


 

(E)   PAYMENT BY A REVOLVING FRONTING BANK UNDER ANY REVOLVING LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR DOCUMENT WHICH DOES NOT COMPLY WITH THE TERMS
OF SUCH REVOLVING LETTER OF CREDIT; OR

 

(F)   TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER CIRCUMSTANCE OR
HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 


(G)   PAYMENTS BY REVOLVING CREDIT LOAN BANKS WITH RESPECT TO REVOLVING LETTERS
OF CREDIT.


 

(I)            EACH REVOLVING CREDIT LOAN BANK SHALL MAKE AVAILABLE AN AMOUNT
EQUAL TO ITS RATABLE SHARE OF ANY REVOLVING L/C DRAWING UNDER A REVOLVING LETTER
OF CREDIT, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO
THE APPLICABLE REVOLVING FRONTING BANK BY 3:00 P.M. (NEW YORK CITY TIME) ON THE
DATE ON WHICH THE BORROWER IS REQUIRED TO REIMBURSE SUCH REVOLVING FRONTING BANK
WITH RESPECT TO SUCH REVOLVING L/C DRAWING PURSUANT TO SECTION 2.03(F)(I),
TOGETHER WITH INTEREST ON SUCH AMOUNT FOR THE PERIOD FROM AND INCLUDING THE DATE
OF SUCH REVOLVING L/C DRAWING TO BUT EXCLUDING THE DATE UPON WHICH SUCH AMOUNT
IS TO BE MADE AVAILABLE AT THE FEDERAL FUNDS RATE ON THE DATE OF SUCH REVOLVING
L/C DRAWING, AT SUCH REVOLVING FRONTING BANK’S ADDRESS REFERRED TO IN
SECTION 10.01; PROVIDED THAT EACH REVOLVING CREDIT LOAN BANK’S OBLIGATION SHALL
BE REDUCED BY ITS PRO RATA SHARE OF ANY REIMBURSEMENT THERETOFORE PAID BY THE
BORROWER IN RESPECT OF SUCH REVOLVING L/C DRAWING PURSUANT TO
SECTION 2.03(F)(I).  THE APPLICABLE REVOLVING FRONTING BANK SHALL NOTIFY EACH
REVOLVING CREDIT LOAN BANK OF THE AMOUNT OF SUCH REVOLVING CREDIT LOAN BANK’S
OBLIGATION (WHICH, IN THE CASE OF ANY PAYMENT UNDER AN ALTERNATIVE CURRENCY
LETTER OF CREDIT, SHALL BE THE DOLLAR EQUIVALENT THEREOF) IN RESPECT OF ANY
REVOLVING L/C DRAWING UNDER A REVOLVING LETTER OF CREDIT NOT LATER THAN
1:30 P.M. (NEW YORK CITY TIME) ON THE DAY SUCH PAYMENT BY SUCH REVOLVING CREDIT
LOAN BANK IS DUE.  EACH REVOLVING CREDIT LOAN BANK SHALL BE SUBROGATED TO THE
RIGHTS OF THE APPLICABLE REVOLVING FRONTING BANK AGAINST THE BORROWER TO THE
EXTENT SUCH PAYMENT DUE FROM SUCH REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING
FRONTING BANK IS PAID, PLUS INTEREST THEREON, FROM AND INCLUDING THE DAY SUCH
AMOUNT IS DUE FROM SUCH REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING FRONTING
BANK TO BUT EXCLUDING THE DAY THE BORROWER MAKES PAYMENT TO SUCH REVOLVING
FRONTING BANK PURSUANT TO SECTION 2.03(F)(I), WHETHER BEFORE OR AFTER JUDGMENT,
AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE APPLICABLE TO BASE RATE
LOANS FOR SUCH DAY.  IN THE EVENT THAT, ON THE DATE OF ANY REVOLVING L/C
DRAWING, (X) TOTAL OUTSTANDINGS EXCEEDS THE MAXIMUM OUTSTANDING EXPOSURE,
(Y) THE APPLICABLE REVOLVING FRONTING BANK IS NOT REIMBURSED BY THE BORROWER ON
SUCH DATE FOR THE ENTIRE AMOUNT OF SUCH REVOLVING L/C DRAWING, AND (Z) THE
REVOLVING CREDIT LOAN BANKS, PURSUANT TO THE LAST SENTENCE OF SUBSECTION
(IV) BELOW, ARE NOT OBLIGATED TO REIMBURSE SUCH REVOLVING FRONTING BANK FOR THE
ENTIRE AMOUNT OF SUCH REVOLVING L/C DRAWING, THE AGENT SHALL, SOLELY FOR
PURPOSES OF DETERMINING THE PORTION OF SUCH REVOLVING L/C DRAWING TO BE
REIMBURSED BY EACH REVOLVING CREDIT LOAN BANK, (A) ALLOCATE THE RESPECTIVE
REVOLVING CREDIT LOAN COMMITMENTS OF THE REVOLVING CREDIT LOAN BANKS TO THE
REVOLVING LETTER OF CREDIT LIABILITIES OF EACH REVOLVING LETTER OF CREDIT ON
SUCH DATE ON A PRO RATA BASIS (BASED UPON (1) THE PROPORTION OF THE REVOLVING
CREDIT LOAN COMMITMENTS TO THE AGGREGATE AMOUNT OF THE REVOLVING LETTER OF
CREDIT LIABILITIES OF ALL OUTSTANDING REVOLVING LETTERS OF CREDIT AND (2) EACH
REVOLVING CREDIT LOAN BANK’S PRO RATA SHARE OF THE REVOLVING CREDIT LOAN
COMMITMENTS), (B) BASED ON SUCH ALLOCATION, DETERMINE THE REIMBURSEMENT
OBLIGATION OF EACH REVOLVING CREDIT LOAN BANK WITH RESPECT TO SUCH REVOLVING L/C
DRAWING AND (C) PROMPTLY

 

AES Fourth Amended and Restated Credit Agreement

 

39

--------------------------------------------------------------------------------


 

NOTIFY EACH REVOLVING CREDIT LOAN BANK OF THE AMOUNT OF ITS REIMBURSEMENT
OBLIGATION WITH RESPECT TO SUCH REVOLVING L/C DRAWING.

 

(II)           IF ANY REVOLVING CREDIT LOAN BANK FAILS TO PAY ANY AMOUNT
REQUIRED PURSUANT TO SUBSECTION (I) OF THIS SECTION 2.03(G) ON THE DATE ON WHICH
SUCH PAYMENT IS DUE, INTEREST, PAYABLE ON DEMAND, SHALL ACCRUE ON SUCH REVOLVING
CREDIT LOAN BANK’S OBLIGATION TO MAKE SUCH PAYMENT, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH PAYMENT BECOMES DUE TO BUT EXCLUDING THE DATE SUCH
REVOLVING CREDIT LOAN BANK MAKES SUCH PAYMENT AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE.  ANY PAYMENT MADE BY ANY REVOLVING CREDIT LOAN BANK AFTER
3:00 P.M. (NEW YORK CITY TIME) ON ANY DOMESTIC BUSINESS DAY SHALL BE DEEMED FOR
PURPOSES OF THE PRECEDING SENTENCE TO HAVE BEEN MADE ON THE NEXT SUCCEEDING
DOMESTIC BUSINESS DAY.

 

(III)          IF THE BORROWER SHALL REIMBURSE A REVOLVING FRONTING BANK FOR ANY
REVOLVING L/C DRAWING UNDER A REVOLVING LETTER OF CREDIT AFTER THE REVOLVING
CREDIT LOAN BANKS SHALL HAVE MADE FUNDS AVAILABLE TO SUCH REVOLVING FRONTING
BANK WITH RESPECT TO SUCH REVOLVING L/C DRAWING IN ACCORDANCE WITH SUBSECTION
(I) OF THIS SECTION 2.03(G), SUCH REVOLVING FRONTING BANK SHALL PROMPTLY UPON
RECEIPT OF SUCH REIMBURSEMENT DISTRIBUTE TO EACH REVOLVING CREDIT LOAN BANK ITS
PRO RATA SHARE THEREOF, INCLUDING INTEREST, TO THE EXTENT RECEIVED BY SUCH
REVOLVING FRONTING BANK.

 

(IV)          THE SEVERAL OBLIGATIONS OF THE REVOLVING CREDIT LOAN BANKS TO THE
REVOLVING FRONTING BANKS HEREUNDER SHALL BE ABSOLUTE, IRREVOCABLE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (1) ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH ANY SUCH REVOLVING CREDIT
LOAN BANK OR ANY OTHER PERSON MAY HAVE AGAINST THE AGENT, ANY REVOLVING FRONTING
BANK OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (2) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF THE
REVOLVING CREDIT LOAN OR ANY REVOLVING LETTER OF CREDIT; (3) ANY ADVERSE CHANGE
IN THE CONDITION (FINANCIAL OR OTHERWISE) OF ANY OBLIGOR OR ANY OTHER PERSON;
(4) ANY BREACH OF ANY FINANCING DOCUMENT BY ANY PARTY THERETO; (5) THE FACT THAT
ANY CONDITION PRECEDENT TO THE ISSUANCE OF, OR THE MAKING OF ANY PAYMENT UNDER,
ANY REVOLVING LETTER OF CREDIT WAS NOT IN FACT MET; (6) ANY VIOLATION OR
ASSERTED VIOLATION OF LAW BY ANY REVOLVING CREDIT LOAN BANK OR ANY AFFILIATE
THEREOF; OR (7) TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.  EACH PAYMENT BY EACH REVOLVING CREDIT LOAN BANK TO A REVOLVING
FRONTING BANK FOR ITS OWN ACCOUNT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.  IF A REVOLVING FRONTING BANK IS REQUIRED
AT ANY TIME (WHETHER BEFORE OR AFTER THE TERMINATION DATE) TO RETURN TO THE
BORROWER OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR
OFFICIAL ANY PORTION OF THE PAYMENTS MADE BY THE BORROWER TO SUCH REVOLVING
FRONTING BANK IN PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR INTEREST THEREON
UPON THE INSOLVENCY OF THE BORROWER, OR THE COMMENCEMENT OF ANY CASE OR
PROCEEDING UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW WITH RESPECT TO
THE BORROWER, EACH REVOLVING CREDIT LOAN BANK SHALL, ON DEMAND OF SUCH REVOLVING
FRONTING BANK, FORTHWITH RETURN TO SUCH REVOLVING FRONTING BANK ANY AMOUNTS
TRANSFERRED TO SUCH REVOLVING CREDIT LOAN BANK BY SUCH REVOLVING FRONTING BANK
IN RESPECT THEREOF PURSUANT TO THIS SUBSECTION PLUS SUCH REVOLVING CREDIT LOAN
BANK’S PRO RATA SHARE OF ANY INTEREST ON SUCH PAYMENTS REQUIRED TO BE PAID TO
THE PERSON RECOVERING SUCH PAYMENTS PLUS INTEREST ON THE AMOUNT SO DEMANDED FROM
THE DAY SUCH DEMAND IS MADE, IF SUCH DEMAND IS MADE BY 2:00 P.M. (NEW

 

AES Fourth Amended and Restated Credit Agreement

 

40

--------------------------------------------------------------------------------


 

YORK CITY TIME), OR FROM THE NEXT FOLLOWING DOMESTIC BUSINESS DAY, IF SUCH
DEMAND IS MADE AFTER 2:00 P.M. (NEW YORK CITY TIME), TO BUT NOT INCLUDING THE
DAY SUCH AMOUNTS ARE RETURNED BY SUCH REVOLVING CREDIT LOAN BANK TO SUCH
REVOLVING FRONTING BANK AT A RATE PER ANNUM FOR EACH DAY EQUAL TO (A) THE
FEDERAL FUNDS RATE FOR THE DAY OF SUCH DEMAND AND (B) THE BASE RATE PLUS 1% FOR
EACH DAY THEREAFTER.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION
CONTAINED HEREIN, IN NO EVENT SHALL ANY REVOLVING CREDIT LOAN BANK BE OBLIGATED
TO MAKE ANY PAYMENT TO A REVOLVING FRONTING BANK TO THE EXTENT THAT SUCH PAYMENT
WOULD CAUSE SUCH BANK’S PRO RATA SHARE OF THE TOTAL OUTSTANDINGS HEREUNDER TO
EXCEED SUCH BANK’S REVOLVING CREDIT LOAN COMMITMENT; PROVIDED THAT THE FOREGOING
SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER (WHICH IS ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE) TO REIMBURSE EACH REVOLVING FRONTING BANK FOR THE
ENTIRE AMOUNT OF EACH PAYMENT MADE BY SUCH REVOLVING FRONTING BANK UNDER A
REVOLVING LETTER OF CREDIT, INCLUDING ANY AMOUNT THEREOF THAT IS NOT PAID BY ANY
REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING FRONTING BANK (PURSUANT TO THIS
SENTENCE OR OTHERWISE).

 


(H)   REVOLVING LETTER OF CREDIT COMMISSION; ISSUANCE FEE.


 

(I)            REVOLVING LETTER OF CREDIT COMMISSION.  THE BORROWER AGREES TO
PAY TO THE AGENT A LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH REVOLVING
LETTER OF CREDIT ISSUED AT ITS REQUEST OR FOR ITS ACCOUNT, COMPUTED FOR EACH DAY
FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH REVOLVING LETTER OF CREDIT
THROUGH AND INCLUDING THE LAST DAY A REVOLVING L/C DRAWING IS AVAILABLE UNDER
SUCH REVOLVING LETTER OF CREDIT (THE “REVOLVING LETTER OF CREDIT TERMINATION
DATE”), AT THE REVOLVING LETTER OF CREDIT COMMISSION RATE ON THE AGGREGATE
AMOUNT AVAILABLE FOR DRAWING UNDER SUCH REVOLVING LETTER OF CREDIT FROM TIME TO
TIME (WHETHER OR NOT ANY CONDITIONS TO DRAWING CAN THEN BE MET), SUCH FEE TO BE
FOR THE ACCOUNT OF THE REVOLVING CREDIT LOAN BANKS RATABLY IN PROPORTION TO
THEIR TOTAL EXPOSURES.  SUCH FEE SHALL BE PAYABLE QUARTERLY IN ARREARS (A) ON
THE LAST DOMESTIC BUSINESS DAY OF EACH JANUARY, APRIL, JULY AND
OCTOBER OCCURRING ON OR BEFORE OCTOBER 31, 2005, (B) ON EACH MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31 COMMENCING WITH DECEMBER 31, 2005 AND (C) UPON THE
TERMINATION DATE.

 

(II)           ISSUANCE FEE.  THE BORROWER SHALL PAY TO EACH REVOLVING FRONTING
BANK FOR ITS OWN ACCOUNT SUCH FEES WITH RESPECT TO EACH REVOLVING LETTER OF
CREDIT ISSUED BY SUCH REVOLVING FRONTING BANK FOR THE ACCOUNT OF THE BORROWER AS
SHALL HAVE BEEN AGREED BETWEEN THE BORROWER AND SUCH REVOLVING FRONTING BANK.

 

(III)          LIMITED LIABILITY OF THE REVOLVING FRONTING BANK.  AS BETWEEN A
REVOLVING FRONTING BANK, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER, THE
BORROWER ASSUMES ALL RISKS OF ANY ACTS OR OMISSIONS OF THE BENEFICIARY AND ANY
TRANSFEREE OF ANY REVOLVING LETTER OF CREDIT WITH RESPECT TO ITS USE OF SUCH
REVOLVING LETTER OF CREDIT.  NEITHER A REVOLVING FRONTING BANK NOR ANY OF ITS
RESPECTIVE EMPLOYEES, OFFICERS OR DIRECTORS SHALL BE LIABLE OR RESPONSIBLE FOR: 
(1) THE USE WHICH MAY BE MADE OF ANY REVOLVING LETTER OF CREDIT OR FOR ANY ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE IN CONNECTION THEREWITH; (2) THE
VALIDITY, SUFFICIENCY OR GENUINENESS OF DOCUMENTS, OR OF ANY
ENDORSEMENT(S) THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, INSUFFICIENT, FRAUDULENT OR FORGED; (3) PAYMENT BY THE
REVOLVING FRONTING BANK AGAINST PRESENTATION OF DOCUMENTS WHICH DO NOT COMPLY
WITH THE TERMS OF ANY REVOLVING LETTER OF CREDIT, INCLUDING FAILURE OF ANY
DOCUMENTS TO BEAR ANY REFERENCE OR ADEQUATE REFERENCE TO SUCH REVOLVING LETTER
OF CREDIT; OR (4) ANY OTHER CIRCUMSTANCE WHATSOEVER IN MAKING OR FAILING TO MAKE
PAYMENT UNDER ANY REVOLVING LETTER OF CREDIT;

 

AES Fourth Amended and Restated Credit Agreement

 

41

--------------------------------------------------------------------------------


 

PROVIDED THAT THE BORROWER SHALL HAVE A CLAIM AGAINST THE APPLICABLE REVOLVING
FRONTING BANK, AND SUCH REVOLVING FRONTING BANK SHALL BE LIABLE TO THE BORROWER,
TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO
CONSEQUENTIAL OR SPECIAL, DAMAGES SUFFERED BY THE BORROWER WHICH ARE FOUND IN A
FINAL, UNAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE BEEN
CAUSED BY (X) SUCH REVOLVING FRONTING BANK’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE IN DETERMINING WHETHER DOCUMENTS PRESENTED UNDER ANY REVOLVING LETTER
OF CREDIT COMPLY WITH THE TERMS THEREOF OR (Y) SUCH REVOLVING FRONTING BANK’S
WILLFUL FAILURE TO PAY, OR GROSS NEGLIGENCE RESULTING IN A FAILURE TO PAY, ANY
REVOLVING L/C DRAWING AFTER THE PRESENTATION TO IT BY THE BENEFICIARY (OR ANY
TRANSFEREE OF THE REVOLVING LETTER OF CREDIT) OF A DRAFT AND OTHER REQUIRED
DOCUMENTATION STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF THE REVOLVING
LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, A
REVOLVING FRONTING BANK MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN
ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION.

 

(IV)          REVOLVING FRONTING BANKS AND AFFILIATES.  EACH REVOLVING FRONTING
BANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THE FINANCING DOCUMENTS AS ANY
OTHER BANK AND MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH THEY
WERE NOT REVOLVING FRONTING BANKS (IN EACH CASE TO THE EXTENT SUCH REVOLVING
FRONTING BANK IS ALSO A BANK), AND THE REVOLVING FRONTING BANKS AND THEIR
RESPECTIVE AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY
ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
OF THE BORROWER AS IF THEY WERE NOT REVOLVING FRONTING BANKS HEREUNDER.

 


(I)    APPLICABILITY OF ISP98.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
REVOLVING FRONTING BANK AND THE BORROWER WHEN A REVOLVING LETTER OF CREDIT IS
ISSUED (OR DEEMED ISSUED), THE RULES OF THE “INTERNATIONAL STANDBY PRACTICES
1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW AND PRACTICE (OR
SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME ISSUANCE) SHALL APPLY
TO THE REVOLVING LETTER OF CREDIT.


 

Section 2.04  Evidence of Debt.

 


(A)   EACH BANK PARTY SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH BANK
PARTY RESULTING FROM EACH LOAN OWING TO SUCH BANK PARTY FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH BANK
PARTY FROM TIME TO TIME HEREUNDER.  THE BORROWER AGREES THAT UPON NOTICE BY ANY
BANK PARTY TO THE BORROWER (WITH A COPY OF SUCH NOTICE TO THE AGENT) TO THE
EFFECT THAT A PROMISSORY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS IS REQUIRED OR
APPROPRIATE IN ORDER FOR SUCH BANK PARTY TO EVIDENCE (WHETHER FOR PURPOSES OF
PLEDGE, ENFORCEMENT OR OTHERWISE) THE LOANS OWING TO, OR TO BE MADE BY, SUCH
BANK PARTY, THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH BANK PARTY,
WITH A COPY TO THE AGENT, A REVOLVING CREDIT LOAN NOTE OR A TERM LOAN NOTE, AS
APPLICABLE, IN SUBSTANTIALLY THE FORM OF EXHIBITS A-1 AND A-2 HERETO,
RESPECTIVELY, PAYABLE TO THE ORDER OF SUCH BANK PARTY IN A PRINCIPAL AMOUNT
EQUAL TO THE LOANS OWING TO, OR TO BE MADE BY, SUCH BANK PARTY.  ALL REFERENCES
TO NOTES IN THE FINANCING DOCUMENTS SHALL MEAN NOTES, IF ANY, ISSUED HEREUNDER.


 


(B)   THE REGISTER MAINTAINED BY THE AGENT PURSUANT TO SECTION 10.06(F) SHALL
INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH BANK PARTY, IN
WHICH ACCOUNTS

 

AES Fourth Amended and Restated Credit Agreement

 

42

--------------------------------------------------------------------------------


 


(TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE AND AMOUNT OF EACH LOAN MADE
HEREUNDER (OR DEEMED TO BE MADE HEREUNDER), WHETHER SUCH LOAN BEARS INTEREST AT
THE BASE RATE OR THE ADJUSTED LONDON INTERBANK OFFERED RATE, AND, IF
APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO; (II) THE TERMS OF EACH
ASSIGNMENT AND ASSUMPTION DELIVERED TO AND ACCEPTED BY IT; (III) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH BANK PARTY HEREUNDER; AND (IV) THE AMOUNT OF ANY SUMS RECEIVED
BY THE AGENT FROM THE BORROWER HEREUNDER AND EACH BANK PARTY’S SHARE THEREOF.


 


(C)   ENTRIES MADE IN GOOD FAITH BY THE AGENT IN THE REGISTER PURSUANT TO
SUBSECTION (B) ABOVE, AND BY EACH BANK PARTY IN ITS ACCOUNT OR ACCOUNTS PURSUANT
TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF
PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO, IN THE CASE OF THE REGISTER, EACH BANK PARTY AND, IN THE CASE OF
SUCH ACCOUNT OR ACCOUNTS, SUCH BANK PARTY, UNDER THIS AGREEMENT, ABSENT MANIFEST
ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE AGENT OR SUCH BANK PARTY TO
MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR
SUCH ACCOUNT OR ACCOUNTS, SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
THE BORROWER UNDER THIS AGREEMENT.


 

Section 2.05  Maturity of Loans.

 

(a) Each Revolving Credit Loan shall mature, and the principal amount thereof
shall be due and payable (together with interest accrued thereon), on the
Termination Date in respect of the Revolving Credit Loan Facility, (b) each
Initial Term Loan shall mature, and the principal amount thereof shall be due
and payable (together with interest accrued thereon), on the Initial Term Loan
Termination Date and (c) each Incremental Term Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon) on the Incremental Term Loan Termination Date in respect of
such Incremental Term Loan Facility.

 

Section 2.06  Interest Rates.

 


(A)   EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE UNTIL IT BECOMES
DUE, AT A RATE PER ANNUM EQUAL TO THE BASE RATE MARGIN APPLICABLE TO SUCH LOAN
PLUS THE BASE RATE FOR SUCH DAY.  SUCH INTEREST SHALL BE PAYABLE QUARTERLY IN
ARREARS ON EACH QUARTERLY PAYMENT DATE.


 


(B)   EACH EURO-DOLLAR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST PERIOD APPLICABLE THERETO, AT
A RATE PER ANNUM EQUAL TO THE SUM OF THE EURO-DOLLAR MARGIN APPLICABLE TO SUCH
LOAN FOR SUCH DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE APPLICABLE TO
SUCH INTEREST PERIOD.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST PERIOD
ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN THREE
MONTHS, AT INTERVALS OF THREE MONTHS AFTER THE FIRST DAY THEREOF.


 


(C)   UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
DESCRIBED IN SECTION 6.01(A) OR AN EVENT OF DEFAULT DESCRIBED IN
SECTION 6.01(G) OR 6.01(H) WITH RESPECT TO THE BORROWER, THE BORROWER SHALL PAY
INTEREST ON (X) (I) THE OUTSTANDING PRINCIPAL AMOUNT OF EACH BASE RATE LOAN
OWING TO EACH BANK PARTY, PAYABLE ON DEMAND, AT A

 

AES Fourth Amended and Restated Credit Agreement

 

43

--------------------------------------------------------------------------------


 


RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM
REQUIRED TO BE PAID ON SUCH BASE RATE LOAN PURSUANT TO SECTION 2.06(A) ABOVE AND
(II) TO THE FULLEST EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST THAT IS
NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT
SHALL BE PAID IN FULL, AT A RATE PER ANNUM EQUAL TO 2% PER ANNUM ABOVE THE RATE
PER ANNUM REQUIRED TO BE PAID ON THE BASE RATE LOANS ON WHICH SUCH INTEREST HAS
ACCRUED PURSUANT TO SECTION 2.06(A) ABOVE AND (Y)(I) THE OUTSTANDING PRINCIPAL
AMOUNT OF EACH EURO-DOLLAR LOAN OWING TO EACH BANK PARTY PAYABLE ON DEMAND, AT A
RATE PER ANNUM EQUAL AT ALL TIMES TO A RATE PER ANNUM EQUAL TO THE HIGHER OF
(I) THE SUM OF 2% PLUS THE EURO-DOLLAR MARGIN APPLICABLE TO SUCH LOAN PLUS THE
ADJUSTED LONDON INTERBANK OFFERED RATE APPLICABLE TO SUCH EURO-DOLLAR LOAN AND
(II) THE SUM OF 2% PLUS THE EURO-DOLLAR MARGIN APPLICABLE TO SUCH LOAN PLUS THE
QUOTIENT OBTAINED (ROUNDED UPWARD, IF NECESSARY, TO THE NEXT HIGHER 1/100TH OF
1%) BY DIVIDING (X) THE AVERAGE (ROUNDED UPWARD, IF NECESSARY, TO THE NEXT
HIGHER 1/16TH OF 1%) OF THE RESPECTIVE RATES PER ANNUM AT WHICH ONE DAY (OR, IF
SUCH AMOUNT DUE REMAINS UNPAID MORE THAN THREE EURO-DOLLAR BUSINESS DAYS, THEN
FOR SUCH OTHER PERIOD OF TIME NOT LONGER THAN THREE MONTHS AS THE AGENT MAY
SELECT) DEPOSITS IN DOLLARS IN AN AMOUNT APPROXIMATELY EQUAL TO SUCH OVERDUE
PAYMENT DUE TO EACH OF THE REFERENCE BANKS ARE OFFERED TO SUCH REFERENCE BANK IN
THE LONDON INTERBANK MARKET FOR THE APPLICABLE PERIOD DETERMINED AS PROVIDED
ABOVE BY (Y) 1.00 MINUS THE EURO-DOLLAR RESERVE PERCENTAGE (OR, IF THE
CIRCUMSTANCES DESCRIBED IN CLAUSE (A) OR (B) OF SECTION 8.01 SHALL EXIST, AT A
RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RELEVANT RATE APPLICABLE TO BASE
RATE LOANS) (THE “EURO-DOLLAR DEFAULT RATE”) AND (II) TO THE FULLEST EXTENT
PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST THAT IS NOT PAID WHEN DUE, FROM THE
DATE SUCH AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, AT A RATE
PER ANNUM EQUAL TO THE EURO-DOLLAR DEFAULT RATE FOR THE EURO-DOLLAR LOANS ON
WHICH SUCH INTEREST HAS ACCRUED PURSUANT TO SECTION 2.06(B) ABOVE.


 


(D)   THE AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE LOANS AND
REIMBURSEMENT OBLIGATIONS HEREUNDER.  THE AGENT SHALL GIVE PROMPT NOTICE TO THE
BORROWER AND THE PARTICIPATING BANKS OF EACH RATE OF INTEREST SO DETERMINED, AND
ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(E)   EACH REFERENCE BANK AGREES TO USE ITS BEST EFFORTS TO FURNISH QUOTATIONS
TO THE AGENT AS CONTEMPLATED BY THIS SECTION.  IF ANY REFERENCE BANK DOES NOT
FURNISH A TIMELY QUOTATION, THE AGENT SHALL DETERMINE THE RELEVANT INTEREST RATE
ON THE BASIS OF THE QUOTATION OR QUOTATIONS FURNISHED BY THE REMAINING REFERENCE
BANK OR BANKS OR, IF NONE OF SUCH QUOTATIONS IS AVAILABLE ON A TIMELY BASIS, THE
PROVISIONS OF SECTION 8.01 SHALL APPLY.


 


(F)    THE YIELD TO MATURITY WITH RESPECT TO ANY FIRST PRIORITY SECURED DEBT
ISSUED AFTER THE EFFECTIVE DATE AND CONSISTING OF A TERM LOAN FACILITY OR
SIMILAR BANK CREDIT FACILITY (TAKING INTO ACCOUNT UPFRONT FEES PAID TO THE
LENDERS UNDER SUCH NEW FIRST PRIORITY SECURED DEBT) MAY BE NO MORE THAN 0.25%
PER ANNUM GREATER THAN THE YIELD TO MATURITY WITH RESPECT TO THE INITIAL TERM
LOANS ON THE CLOSING DATE (AND THE BORROWER AGREES THAT THE PRICING OF THE
INITIAL TERM LOANS (IF ANY) WILL BE INCREASED AND OR ADDITIONAL FEES WILL BE
PAID TO THE BANKS (IF ANY) TO THE EXTENT NECESSARY TO SATISFY SUCH REQUIREMENT).

 

AES Fourth Amended and Restated Credit Agreement

 

44

--------------------------------------------------------------------------------


 

Section 2.07  Method of Electing Interest Rates.

 


(A)   THE LOANS INCLUDED IN EACH BORROWING SHALL BEAR INTEREST INITIALLY AT THE
TYPE OF RATE SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF BORROWING. 
THEREAFTER, THE BORROWER MAY FROM TIME TO TIME ELECT TO CHANGE OR CONTINUE THE
TYPE OF INTEREST RATE BORNE BY EACH GROUP OF LOANS (SUBJECT TO
SECTION 2.07(D) AND THE PROVISIONS OF ARTICLE 8), AS FOLLOWS:


 

(I)            IF SUCH LOANS ARE BASE RATE LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO EURO-DOLLAR LOANS AS OF ANY EURO-DOLLAR BUSINESS DAY;

 

(II)           IF SUCH LOANS ARE EURO-DOLLAR LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC BUSINESS DAY OR ELECT
TO CONTINUE SUCH LOANS AS EURO-DOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD,
SUBJECT TO SECTION 2.13 IF ANY SUCH CONVERSION IS EFFECTIVE ON ANY DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOANS.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective (unless the relevant Loans are to be
converted from Euro-Dollar Loans to Base Rate Loans, in which case such notice
shall be delivered to the Agent not later than 11:00 A.M. (New York City time)
on the date such conversion is to be effective).  A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each at least $5,000,000 (unless such portion is comprised of
Base Rate Loans).  If no such notice is timely received before the end of an
Interest Period for any Group of Loans consisting of all Euro-Dollar Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans at the end of such Interest Period.

 


(B)   EACH NOTICE OF INTEREST RATE ELECTION SHALL SPECIFY:


 

(I)            THE GROUP OF LOANS (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

 

(II)           THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SECTION 2.07(A) ABOVE;

 

(III)          IF THE LOANS COMPRISING SUCH GROUP ARE TO BE CONVERTED, THE NEW
TYPE OF LOANS AND, IF THE LOANS RESULTING FROM SUCH CONVERSION ARE TO BE
EURO-DOLLAR LOANS, THE DURATION OF THE NEXT SUCCEEDING INTEREST PERIOD
APPLICABLE THERETO; AND

 

(IV)          IF SUCH LOANS ARE TO BE CONTINUED AS EURO-DOLLAR LOANS FOR AN
ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

AES Fourth Amended and Restated Credit Agreement

 

45

--------------------------------------------------------------------------------


 


(C)   PROMPTLY AFTER RECEIVING A NOTICE OF INTEREST RATE ELECTION FROM THE
BORROWER PURSUANT TO SECTION 2.07(A) ABOVE, THE AGENT SHALL NOTIFY EACH BANK OF
THE CONTENTS THEREOF AND SUCH NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY THE
BORROWER.


 


(D)   THE BORROWER SHALL NOT BE ENTITLED TO ELECT TO CONVERT ANY LOANS TO, OR
CONTINUE ANY LOANS FOR AN ADDITIONAL INTEREST PERIOD AS, EURO-DOLLAR LOANS IF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF ANY GROUP OF LOANS CONSISTING OF ALL
EURO-DOLLAR LOANS CREATED OR CONTINUED AS A RESULT OF SUCH ELECTION WOULD BE
LESS THAN $5,000,000 OR (II) A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
WHEN THE BORROWER DELIVERS NOTICE OF SUCH ELECTION TO THE AGENT.


 


(E)   IF ANY LOAN IS CONVERTED TO A DIFFERENT TYPE OF LOAN, THE BORROWER SHALL
PAY, ON THE DATE OF SUCH CONVERSION, THE INTEREST ACCRUED TO SUCH DATE ON THE
PRINCIPAL AMOUNT BEING CONVERTED.


 

Section 2.08  Commitment Fee.

 

The Borrower shall pay to the Agent, for the account of the Revolving Credit
Loan Banks, ratably in proportion to their Revolving Credit Loan Commitments, a
commitment fee of ½ of 1% per annum on the daily amount by which the aggregate
amount of the Revolving Credit Loan Commitments exceeds the aggregate Total
Outstandings.  Such commitment fee shall accrue from and including the Effective
Date to but excluding the Termination Date (or earlier date of termination of
the Revolving Credit Loan Commitments in their entirety).  Accrued commitment
fees under this Section 2.08 shall be payable quarterly in arrears on each
March 31, June 30, September 30 and December 31 and upon the date of termination
of the Revolving Credit Commitments in their entirety.

 

Section 2.09  Termination or Reduction of Revolving Credit Loan Commitments.

 


(A)   OPTIONAL.  THE BORROWER MAY, UPON AT LEAST THREE DOMESTIC BUSINESS DAYS’
NOTICE TO THE AGENT, (I) TERMINATE THE REVOLVING CREDIT LOAN COMMITMENTS IN
THEIR ENTIRETY AT ANY TIME, IF NO REVOLVING CREDIT LOANS OR REVOLVING LETTERS OF
CREDIT ARE OUTSTANDING AT SUCH TIME OR (II) RATABLY REDUCE FROM TIME TO TIME BY
AN AGGREGATE AMOUNT OF $5,000,000 OR ANY LARGER MULTIPLE THEREOF, THE AGGREGATE
AMOUNT OF THE REVOLVING CREDIT LOAN COMMITMENTS IN EXCESS OF THE AGGREGATE TOTAL
OUTSTANDINGS.


 


(B)   MANDATORY.  (I)  SCHEDULED TERMINATION.  THE REVOLVING CREDIT LOAN
COMMITMENTS SHALL TERMINATE ON THE TERMINATION DATE, AND ANY REVOLVING CREDIT
LOANS AND REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING (TOGETHER WITH ACCRUED
INTEREST THEREON) SHALL BE DUE AND PAYABLE ON SUCH DATE.


 

(ii)           Net Cash Proceeds of Asset Sales.

 

(x)            Other than in the case of an Asset Sale involving the sale of
assets or Equity Interests of, or other Investments in, IPALCO or any of its
Subsidiaries (an “IPALCO Asset Sale”), on and after the date on which all of the
Term Loan Facilities have been paid in full, in the event that the Borrower
shall at any time, or from time to time, receive any Net Cash

 

AES Fourth Amended and Restated Credit Agreement

 

46

--------------------------------------------------------------------------------


 

Proceeds from Asset Sales, the Revolving Credit Loan Commitments of the
Revolving Credit Loan Banks shall, unless the Required Banks otherwise agree, be
ratably reduced by such amounts and at such times as may be required to avoid
any requirement that all or any portion of such Net Cash Proceeds be applied to
repay, prepay, repurchase or defease any Debt of the Borrower that is
subordinated in right of payment to the Debt of the Borrower under the Financing
Documents.

 

(y)           In the case of an IPALCO Asset Sale, following the application of
the Net Cash Proceeds thereof to repay Term Loans in accordance with
Section 2.10(b)(i) or if the Term Loan Facilities have been paid in full, the
Revolving Credit Loan Commitments of the Revolving Credit Loan Banks shall,
(A) unless the Supermajority Banks otherwise agree or the Minimum Ratings
Condition is met at such time (after giving effect to such IPALCO Asset Sale),
be ratably reduced by an amount equal to the Banks’ Ratable Share of such
remaining Net Cash Proceeds (concurrently with the prepayment of outstanding
Revolving Credit Loans in accordance with Section 2.10(b)(i)) and (B) after
giving effect to any reduction in clause (A), unless the Required Banks
otherwise agree, be ratably reduced by such amounts and at such times as may be
required to avoid any requirement that all or any portion of such Net Cash
Proceeds be applied to repay, prepay, repurchase or defease any Debt of the
Borrower that is subordinated in right of payment to the Debt of the Borrower
under the Financing Documents.

 


(C)   REDUCTIONS PERMANENT.  ALL REDUCTIONS OF THE REVOLVING CREDIT LOAN
COMMITMENTS PURSUANT TO THIS SECTION 2.09 SHALL BE PERMANENT.


 

Section 2.10  Prepayment of the Loans.

 

(a)           Optional.  (i)  Subject in the case of any Euro-Dollar Loans to
Section 2.12, the Borrower may, upon at least one Domestic Business Day’s notice
to the Agent, prepay any Loans that bear interest at the Base Rate or upon at
least three Euro-Dollar Business Days’ notice to the Agent, prepay any
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with (x) accrued interest
thereon to the date of prepayment and (y) in the case of prepayments of Initial
Term Loans prior to July 29, 2004, a premium equal to 1.00% of the aggregate
principal amount so prepaid.

 

(II)           UPON RECEIPT OF A NOTICE OF PREPAYMENT PURSUANT TO THIS
SECTION 2.10, THE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF THE CONTENTS THEREOF
AND OF SUCH BANK’S RATABLE SHARE OF SUCH PREPAYMENT AND SUCH NOTICE SHALL NOT
THEREAFTER BE REVOCABLE BY THE BORROWER.

 


(B)   MANDATORY.  (I)  THE BORROWER SHALL, ON THE THIRD BUSINESS DAY FOLLOWING
THE RECEIPT BY THE BORROWER AFTER THE EFFECTIVE DATE OF (A) NET CASH PROCEEDS
FROM ANY ASSET SALES OR (B) NET CASH PROCEEDS FROM THE INCURRENCE OF ANY BRIDGE
DEBT, OFFER TO PREPAY, ON A PRO RATA BASIS, AN AGGREGATE PRINCIPAL AMOUNT OF THE
TERM LOANS IN AN AMOUNT EQUAL TO THE BANKS’ RATABLE SHARE OF SUCH NET CASH
PROCEEDS AND THE TERM LOAN BANKS SHALL HAVE THE OPTION TO ACCEPT OR REFUSE SUCH
PREPAYMENT IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 2.10(C).  UPON
THE PAYMENT IN FULL OF THE TERM LOANS, THE BORROWER SHALL APPLY SUCH NET CASH
PROCEEDS TO PREPAY THE REVOLVING CREDIT LOANS OUTSTANDING AT SUCH TIME (WITHOUT

 

AES Fourth Amended and Restated Credit Agreement

 

47

--------------------------------------------------------------------------------


 


ANY REDUCTION OF REVOLVING CREDIT LOAN COMMITMENTS, EXCEPT AS SET FORTH IN
SECTION 2.09(B)(II)).


 

(II)           THE BORROWER SHALL, ON THE THIRD BUSINESS DAY FOLLOWING THE DATE
OF RECEIPT OF NET CASH PROCEEDS FROM THE ISSUANCE OF DEBT BY ANY SUBSIDIARY OF
THE BORROWER PERMITTED PURSUANT TO SECTION 5.07(B)(II) (BUT ONLY TO THE EXTENT
APPLICABLE PURSUANT TO THE PROVISO THEREOF) AND SECTION 5.07(B)(VI) (BUT ONLY TO
THE EXTENT THE DEBT WAS INCURRED BY IPALCO OR A SUBSIDIARY GUARANTOR), OFFER TO
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS IN AN AGGREGATE AMOUNT
EQUAL TO THE BANKS’ RATABLE SHARE OF SUCH NET CASH PROCEEDS (OTHER THAN
$200,000,000 OF ADDITIONAL DEBT OF IPALCO AND THE SUBSIDIARY GUARANTORS INCURRED
AFTER THE EFFECTIVE DATE).  THE TERM LOAN BANKS SHALL HAVE THE OPTION TO ACCEPT
OR REFUSE ANY PREPAYMENT PURSUANT TO THIS SECTION 2.10(B)(II) IN ACCORDANCE WITH
THE PROVISIONS SET FORTH IN SECTION 2.10(C).  SO LONG AS NET CASH PROCEEDS
REFERRED TO IN THIS SECTION 2.10(B)(II) ARE RECEIVED BY THE BORROWER, THE
BORROWER AGREES TO USE ALL REASONABLE EFFORTS TO CAUSE ALL SUCH NET CASH
PROCEEDS PERMITTED TO BE DISTRIBUTED TO BE SO DISTRIBUTED.  UPON THE PAYMENT IN
FULL OF THE TERM LOANS, THE BORROWER SHALL APPLY SUCH NET CASH PROCEEDS TO
PREPAY THE REVOLVING CREDIT LOANS OUTSTANDING AT SUCH TIME (WITHOUT ANY
REDUCTION OF REVOLVING CREDIT LOAN COMMITMENTS).

 


(C)   TERM LOAN OPT-OUT.  WITH RESPECT TO ANY PREPAYMENT OF A TERM LOAN FACILITY
PURSUANT TO SECTION 2.10(B) ABOVE, THE BORROWER SHALL NOTIFY THE AGENT BY 12:00
NOON (NEW YORK CITY TIME) ON OR BEFORE THE THIRD BUSINESS DAY AFTER THE BORROWER
IS IN RECEIPT OF THE APPLICABLE NET CASH PROCEEDS OF THE RECEIPT OF SUCH NET
CASH PROCEEDS AND ITS OFFER TO PREPAY THE TERM LOANS ON THE FOURTH BUSINESS DAY
FOLLOWING RECEIPT OF SUCH NOTICE BY THE AGENT.  THE AGENT SHALL THEN NOTIFY EACH
OF THE TERM LOAN BANKS OF SUCH OFFER.  EACH TERM LOAN BANK, AT ITS OPTION, MAY
ELECT NOT TO ACCEPT SUCH PREPAYMENT.  ANY TERM LOAN BANK DECLINING SUCH
PREPAYMENT SHALL GIVE WRITTEN NOTICE TO THE AGENT BY 12:00 NOON (NEW YORK CITY
TIME) ON THE THIRD BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE THE TERM LOAN
BANKS RECEIVE NOTICE OF SUCH PREPAYMENT.  IF A TERM LOAN BANK FAILS TO GIVE
NOTICE BY 12:00 NOON AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, SUCH
TERM LOAN BANK SHALL BE DEEMED TO HAVE ACCEPTED THE OFFER.  ANY AMOUNTS THAT
WOULD OTHERWISE HAVE BEEN APPLIED TO PREPAY SUCH DECLINING TERM LOAN BANK SHALL
INSTEAD BE RETAINED BY THE BORROWER.


 

Section 2.11  General Provisions as to Payments.

 


(A)   THE BORROWER SHALL MAKE EACH PAYMENT OF PRINCIPAL OF, AND INTEREST ON, THE
LOANS AND REIMBURSEMENT OBLIGATIONS AND OF FEES HEREUNDER, NOT LATER THAN 12:00
NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN FEDERAL OR OTHER FUNDS
IMMEDIATELY AVAILABLE IN NEW YORK CITY, WITHOUT SET-OFF, COUNTERCLAIM OR OTHER
DEDUCTION, TO THE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 10.01.  THE AGENT
WILL PROMPTLY DISTRIBUTE TO EACH BANK PARTY ITS RATABLE SHARE OF EACH SUCH
PAYMENT RECEIVED BY THE AGENT FOR THE ACCOUNT OF THE BANK PARTIES.  WHENEVER ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE BASE RATE LOANS OR REIMBURSEMENT
OBLIGATIONS OR OF FEES SHALL BE DUE ON A DAY WHICH IS NOT A DOMESTIC BUSINESS
DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
DOMESTIC BUSINESS DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON,
THE EURO-DOLLAR LOANS SHALL BE DUE ON A DAY WHICH IS NOT A EURO-DOLLAR BUSINESS
DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
EURO-DOLLAR BUSINESS DAY UNLESS SUCH EURO-DOLLAR BUSINESS DAY FALLS IN ANOTHER
CALENDAR MONTH, IN WHICH CASE THE DATE FOR

 

AES Fourth Amended and Restated Credit Agreement

 

48

--------------------------------------------------------------------------------


 


PAYMENT THEREOF SHALL BE THE NEXT PRECEDING EURO-DOLLAR BUSINESS DAY.  IF THE
DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION OF LAW OR OTHERWISE,
INTEREST THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME.


 


(B)   UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE FROM THE BORROWER TO THE BANK PARTIES HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE AND THE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH
BANK PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK
PARTY.  IF AND TO THE EXTENT THAT THE BORROWER SHALL NOT HAVE SO MADE SUCH
PAYMENT, EACH BANK PARTY SHALL REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH
AMOUNT DISTRIBUTED TO SUCH BANK PARTY TOGETHER WITH INTEREST THEREON, FOR EACH
DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH BANK PARTY UNTIL THE DATE
SUCH BANK PARTY REPAYS SUCH AMOUNT TO THE AGENT, AT THE FEDERAL FUNDS RATE.


 

Section 2.12  Funding Losses.

 

If the Borrower makes any payment of principal with respect to any Euro-Dollar
Loan or any Euro-Dollar Loan is converted to a Base Rate Loan (pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Bank Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower
shall reimburse each Bank Party within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after such payment or conversion or failure to
borrow, prepay, convert or continue; provided that such Bank Party shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

 

Section 2.13  Computation of Interest and Fees.

 

Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.14  Revolving L/C Cash Collateral Account.

 


(A)   ALL AMOUNTS REQUIRED TO BE DEPOSITED AS CASH COLLATERAL WITH THE
COLLATERAL AGENT PURSUANT TO SECTION 2.15 OR SECTION 6.03 SHALL BE DEPOSITED IN
A CASH COLLATERAL ACCOUNT (THE “REVOLVING L/C CASH COLLATERAL ACCOUNT”)
ESTABLISHED BY THE BORROWER WITH THE COLLATERAL AGENT, TO BE HELD, APPLIED OR
RELEASED FOR APPLICATION AS PROVIDED IN THIS SECTION 2.14 AND SECTION 2.15.

 

AES Fourth Amended and Restated Credit Agreement

 

49

--------------------------------------------------------------------------------


 


(B)   THE BORROWER HEREBY GRANTS TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT
OF THE REVOLVING FRONTING BANKS AND THE OTHER LENDER PARTIES AS THEIR RESPECTIVE
INTERESTS APPEAR, A SECURITY INTEREST IN THE BORROWER’S RIGHT, TITLE AND
INTEREST IN AND TO THE REVOLVING L/C CASH COLLATERAL ACCOUNT AND ALL FUNDS AND
FINANCIAL ASSETS FROM TIME TO TIME CREDITED THERETO, ALL INTEREST, DIVIDENDS,
DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH FUNDS AND FINANCIAL ASSETS, AND ALL CERTIFICATES AND INSTRUMENTS, IF
ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE REVOLVING L/C CASH
COLLATERAL ACCOUNT AND ALL OF PROCEEDS OF ANY OF THE FOREGOING (THE “REVOLVING
L/C COLLATERAL”), TO SECURE ALL OF THE BORROWER’S OBLIGATIONS HEREUNDER AND THE
OTHER CREDIT AGREEMENT DOCUMENTS.


 


(C)   IF AND WHEN ANY PORTION OF THE REVOLVING LETTER OF CREDIT LIABILITIES ON
WHICH ANY DEPOSIT OF CASH COLLATERAL WAS BASED (THE “RELEVANT CONTINGENT
EXPOSURE”) SHALL BECOME FIXED (A “DIRECT EXPOSURE”) AS A RESULT OF THE PAYMENT
BY A REVOLVING FRONTING BANK OF A DRAFT PRESENTED UNDER ANY RELEVANT REVOLVING
LETTER OF CREDIT, (INCLUDING ANY SUCH PAYMENT UNDER AN ALTERNATIVE CURRENCY
LETTER OF CREDIT FOR WHICH THE RELEVANT REVOLVING FRONTING BANK, AS A RESULT OF
FLUCTUATIONS IN CURRENCY EXCHANGE RATES, IS NOT REIMBURSED IN FULL BY THE
REVOLVING CREDIT LOAN BANKS) THE AMOUNT OF SUCH DIRECT EXPOSURE (BUT NOT MORE
THAN THE AMOUNT IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT AT THE TIME) SHALL
BE WITHDRAWN BY THE AGENT FROM THE REVOLVING L/C CASH COLLATERAL ACCOUNT AND
SHALL BE PAID TO THE RELEVANT REVOLVING FRONTING BANK TO BE APPLIED AGAINST SUCH
DIRECT EXPOSURE AND THE RELEVANT CONTINGENT EXPOSURE SHALL THEREUPON BE REDUCED
BY SUCH AMOUNT.


 


(D)   INTEREST AND OTHER PAYMENTS AND DISTRIBUTIONS MADE ON OR WITH RESPECT TO
THE REVOLVING L/C COLLATERAL HELD BY THE COLLATERAL AGENT SHALL BE FOR THE
ACCOUNT OF THE BORROWER AND SHALL CONSTITUTE ADDITIONAL REVOLVING L/C COLLATERAL
TO BE HELD BY THE AGENT; PROVIDED THAT THE AGENT SHALL HAVE NO OBLIGATION TO
INVEST ANY REVOLVING L/C COLLATERAL ON BEHALF OF THE BORROWER OR ANY OTHER
PERSON.  BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY THEREOF, THE
AGENT SHALL HAVE NO DUTY AS TO ANY REVOLVING L/C COLLATERAL IN ITS POSSESSION OR
CONTROL OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME
THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO.  THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE REVOLVING L/C
COLLATERAL IN ITS POSSESSION IF THE REVOLVING L/C COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN PROPERTY, AND
SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE
REVOLVING L/C COLLATERAL, OR FOR ANY DIMINUTION IN THE VALUE THEREOF, BY REASON
OF THE ACT OR OMISSION OF ANY AGENT OR BAILEE SELECTED BY THE COLLATERAL AGENT
IN GOOD FAITH.  ALL EXPENSES AND LIABILITIES INCURRED BY THE COLLATERAL AGENT IN
CONNECTION WITH TAKING, HOLDING AND DISPOSING OF ANY REVOLVING L/C COLLATERAL
(INCLUDING CUSTOMARY CUSTODY AND SIMILAR FEES WITH RESPECT TO ANY REVOLVING L/C
COLLATERAL HELD DIRECTLY BY THE AGENT AND THE REVOLVING L/C CASH COLLATERAL
ACCOUNT) SHALL BE PAID BY THE BORROWER FROM TIME TO TIME UPON DEMAND.  UPON AN
ACTIONABLE DEFAULT, THE COLLATERAL AGENT SHALL BE ENTITLED TO APPLY (AND, AT THE
REQUEST OF THE REQUIRED BANKS BUT SUBJECT TO APPLICABLE LAW, SHALL APPLY)
REVOLVING L/C COLLATERAL OR THE PROCEEDS THEREOF TO PAYMENT OF ANY SUCH
EXPENSES, LIABILITIES AND FEES.  AFTER THE TERMINATION OF THE REVOLVING CREDIT
LOAN COMMITMENTS OF THE REVOLVING LOAN CREDIT LOAN BANKS, THE TERMINATION OF ALL
REVOLVING LETTERS OF CREDIT AND THE REPAYMENT IN FULL OF ALL OUTSTANDING
REIMBURSEMENT OBLIGATIONS IN RESPECT OF THE REVOLVING LETTERS OF CREDIT, THE

 

AES Fourth Amended and Restated Credit Agreement

 

50

--------------------------------------------------------------------------------


 


COLLATERAL AGENT SHALL TRANSFER THE REMAINING REVOLVING L/C COLLATERAL OR THE
PROCEEDS THEREOF (THE “EXCESS REVOLVING L/C COLLATERAL”) TO THE COLLATERAL
ACCOUNT.  NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, AND FOR
THE AVOIDANCE OF DOUBT, THE REVOLVING L/C COLLATERAL SHALL BE PAID FIRST TO THE
RELEVANT REVOLVING FRONTING BANK IN SATISFACTION OF ANY DIRECT EXPOSURES OR
RELEVANT CONTINGENT EXPOSURES AND NO REVOLVING L/C COLLATERAL SHALL BE RELEASED
OR DISBURSED TO ANY PARTY OTHER THAN THE RELEVANT REVOLVING FRONTING BANK UNTIL
THE SATISFACTION OF ALL REVOLVING LETTER OF CREDIT LIABILITIES AND THE
TERMINATION OF THE REVOLVING CREDIT LOAN COMMITMENTS AND ALL REVOLVING LETTERS
OF CREDIT.


 

Section 2.15  Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit.

 


(A)   WHENEVER REFERENCE IS MADE IN THIS AGREEMENT TO THE TOTAL OUTSTANDINGS ON
ANY DATE UNDER THIS AGREEMENT, SUCH REFERENCE SHALL REFER TO THE TOTAL
OUTSTANDINGS ON SUCH DATE AFTER GIVING EFFECT TO ALL EXTENSIONS OF CREDIT TO BE
MADE ON SUCH DATE.  FOR PURPOSES OF CALCULATING THE TOTAL OUTSTANDINGS ON ANY
DATE OF DETERMINATION, THE AGGREGATE AVAILABLE AMOUNT IN RESPECT OF ALL
ALTERNATIVE CURRENCY LETTERS OF CREDIT SHALL BE DEEMED TO EQUAL THE AMOUNT
THEREOF MOST RECENTLY REPORTED TO THE AGENT PURSUANT TO SUBSECTION (B) BELOW. 
AT NO TIME SHALL THE TOTAL OUTSTANDINGS UNDER THIS AGREEMENT EXCEED THE SUM OF
(I) THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT LOAN COMMITMENTS, PLUS (II) THE
AMOUNTS ON DEPOSIT IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT (SUCH SUM BEING
REFERRED TO HEREIN AS THE “MAXIMUM OUTSTANDING EXPOSURE”).  REFERENCES TO THE
UNUSED REVOLVING CREDIT LOAN COMMITMENTS SHALL REFER TO THE EXCESS, IF ANY, OF
THE REVOLVING CREDIT LOAN COMMITMENTS OVER THE TOTAL OUTSTANDINGS; AND
REFERENCES TO THE UNUSED PORTION OF ANY REVOLVING CREDIT LOAN COMMITMENT SHALL
REFER TO THE UNUSED REVOLVING CREDIT LOAN COMMITMENT OF SUCH BANK.


 


(B)   EACH REVOLVING FRONTING BANK THAT ISSUES AN ALTERNATIVE CURRENCY LETTER OF
CREDIT SHALL (I) ON THE FIRST DOMESTIC BUSINESS DAY OF EACH CALENDAR MONTH,
DELIVER TO THE AGENT A SCHEDULE LISTING (A) EACH OUTSTANDING ALTERNATIVE
CURRENCY LETTER OF CREDIT ISSUED BY SUCH REVOLVING FRONTING BANK, (B) THE
MAXIMUM AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER EACH SUCH ALTERNATIVE
CURRENCY LETTER OF CREDIT AT ANY TIME ON OR AFTER SUCH DATE (DENOMINATED IN THE
APPLICABLE ALTERNATIVE CURRENCY, ASSUMING THE COMPLIANCE WITH AND SATISFACTION
OF ALL CONDITIONS FOR REVOLVING L/C DRAWING ENUMERATED THEREIN) AND (C) THE
EQUIVALENT IN DOLLARS OF SUCH AMOUNT (AS DETERMINED BY SUCH REVOLVING FRONTING
BANK ON THE BASIS OF EXCHANGE RATES AVAILABLE TO OR OTHERWISE USED BY SUCH
REVOLVING FRONTING BANK), TOGETHER WITH THE APPLICABLE EXCHANGE RATE UTILIZED BY
SUCH REVOLVING FRONTING BANK AND THE SOURCE THEREOF (IT BEING AGREED AND
UNDERSTOOD THAT SUCH APPLICABLE EXCHANGE RATE MAY BE ADJUSTED BY A REASONABLE
AND CUSTOMARY VOLATILITY FACTOR AS AGREED BY THE BORROWER AND SUCH REVOLVING
FRONTING BANK); (II) ON THE DATE OF ISSUANCE OF ANY ALTERNATIVE CURRENCY LETTER
OF CREDIT (INCLUDING, IF ANY ALTERNATIVE CURRENCY LETTERS OF CREDIT ARE ISSUED
OR DEEMED ISSUED ON THE CLOSING DATE, ON THE CLOSING DATE), DELIVER TO THE AGENT
A SCHEDULE LISTING THE INFORMATION DESCRIBED IN CLAUSES (B) AND (C) ABOVE;
(III) ON THE DATE OF ANY INCREASE OR DECREASE IN THE AVAILABLE AMOUNT OF ANY
ALTERNATIVE CURRENCY LETTER OF CREDIT (OTHER THAN ANY INCREASE OR DECREASE
ATTRIBUTABLE SOLELY TO CURRENCY EXCHANGE RATE FLUCTUATIONS), DELIVER TO THE
AGENT A SCHEDULE LISTING THE INFORMATION DESCRIBED IN CLAUSES (B) AND (C) ABOVE
AFTER

 

AES Fourth Amended and Restated Credit Agreement

 

51

--------------------------------------------------------------------------------


 


GIVING EFFECT TO SUCH INCREASE OR DECREASE (AS THE CASE MAY BE) AND (IV) NOT
LATER THAN ONE DOMESTIC BUSINESS DAY AFTER ITS RECEIPT OF A WRITTEN REQUEST
THEREFOR FROM THE AGENT OR ANY BANK, DELIVER TO THE AGENT A SCHEDULE LISTING THE
INFORMATION DESCRIBED IN CLAUSES (A), (B) AND (C) ABOVE.  THE AGENT SHALL
PROMPTLY AFTER ITS RECEIPT THEREOF DELIVER A COPY OF EACH SUCH SCHEDULE TO THE
COLLATERAL AGENT, THE BORROWER AND THE BANKS.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, UNLESS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE AVAILABLE AMOUNT IN
RESPECT OF EACH ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL BE DEEMED TO EQUAL,
ON ANY DATE OF DETERMINATION, THE DOLLAR EQUIVALENT THEREOF AS MOST RECENTLY
REPORTED TO THE AGENT BY THE RELEVANT REVOLVING FRONTING BANK PURSUANT TO THIS
SUBSECTION (B).


 


(C)   IF, ON (I) THE DATE THAT ANY SCHEDULE IS DELIVERED BY A REVOLVING FRONTING
BANK TO THE AGENT PURSUANT TO SUBSECTION (B) ABOVE; (II) ANY DATE, AFTER GIVING
EFFECT TO REDUCTION IN THE REVOLVING CREDIT LOAN COMMITMENTS OR (III) ANY OTHER
DATE, TOTAL OUTSTANDINGS ON SUCH DATE (CALCULATED PURSUANT TO SUBSECTION (A) AND
(B) ABOVE) EXCEEDS THE MAXIMUM OUTSTANDING EXPOSURE, THEN WITHIN TWO DOMESTIC
BUSINESS DAYS THEREAFTER THE BORROWER SHALL BE OBLIGATED TO DEPOSIT CASH
COLLATERAL WITH THE COLLATERAL AGENT IN THE REVOLVING L/C CASH COLLATERAL
ACCOUNT IN AN AMOUNT EQUAL TO SUCH EXCESS TO BE HELD, APPLIED OR RELEASED FOR
APPLICATION AS PROVIDED IN SECTION 2.14.


 


(D)   IF AT ANY TIME THE MAXIMUM OUTSTANDING EXPOSURE EXCEEDS THE TOTAL
OUTSTANDINGS HEREUNDER, THE BORROWER MAY PROVIDE A WRITTEN NOTICE TO THE
COLLATERAL AGENT REQUESTING THE COLLATERAL AGENT TO WITHDRAW SUCH EXCESS AMOUNT
FROM THE REVOLVING L/C CASH COLLATERAL ACCOUNT AND PAY SUCH AMOUNT TO THE
BORROWER, AND, PROVIDED THAT NO ACTIONABLE DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE COLLATERAL AGENT SHALL PROMPTLY UNDERTAKE SUCH ACTIONS IN
ACCORDANCE WITH THE INSTRUCTIONS OF THE BORROWER.  IF AN ACTIONABLE DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT SHALL NOT TAKE ANY
OF THE FOREGOING ACTIONS AND, IF AND WHEN REQUESTED BY THE REQUIRED BANKS, THE
AMOUNTS HELD IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT SHALL BE WITHDRAWN BY
THE COLLATERAL AGENT, AND THE PROCEEDS THEREOF SHALL BE FIRST APPLIED BY THE
COLLATERAL AGENT TO REPAY THE TOTAL OUTSTANDINGS AND OTHER DUE AND UNPAID
AMOUNTS REQUIRED TO BE PAID BY THE BORROWER HEREUNDER AND SECOND, HELD, APPLIED
OR TRANSFERRED AS PROVIDED IN SECTION 2.14.


 

Section 2.16  Alternative Currency Letter of Credit Issuances.

 

It is understood that, if Revolving Letters of Credit are issued in an
Alternative Currency, a circumstance may arise where the United States dollars
(“Dollars”) needed to reimburse a Revolving Fronting Bank may exceed the Unused
Revolving Credit Loan Commitment of the Revolving Credit Loan Banks and the
amounts on deposit in the Revolving L/C Cash Collateral Account available for
that purpose.  This situation could occur if an Alternative Currency exchange
rate between the currency of a Revolving Letter of Credit issuance and Dollars
changes between the date of issuance of, and the date of funding a Revolving L/C
Drawing on, an Alternative Currency Letter of Credit (or funding a deposit to
the Revolving L/C Cash Collateral Account to cover issuances in excess of the
Revolving Credit Loan Commitments) so that more Dollars are needed to purchase
the Alternative Currency on the date of funding of the Revolving L/C Drawing on
an Alternative Currency Letter of Credit (or funding a deposit to the Revolving
L/C Cash Collateral Account) than would have been needed to fund a Revolving L/C
Drawing made on the issuance date of such Revolving Letter of Credit

 

AES Fourth Amended and Restated Credit Agreement

 

52

--------------------------------------------------------------------------------


 

(i.e., the currency of issuance has appreciated against the Dollar between the
date of issuance and the date of funding or cash collateral deposit).  In such a
circumstance, the Revolving Fronting Banks agree as follows:  (a) (x) Any
shortfall under the Revolving Credit Loan Commitment to purchase participations
in Revolving L/C Drawings under Revolving Letters of Credit shall be allocated
pro rata among the Revolving Fronting Banks who have issued Alternative Currency
Letters of Credit for which the currency of issuance has appreciated against the
Dollar (“Adverse Alternative Currency Letters of Credit”); (y) the pro rata
allocation shall be based on the Dollar Equivalent of the face amount of each
Adverse Alternative Currency Letter of Credit, measured at the issuance date of
each such Adverse Alternative Currency Letter of Credit and (z) Revolving Credit
Loan Commitments shall not be used to purchase participations in Adverse
Alternative Currency Letters of Credit to the extent that use of those Revolving
Credit Loan Commitments covers any increase in the Dollar Equivalent of an
Adverse Alternative Currency Letters of Credit since the date of issuance of the
Revolving Letter of Credit if following such purchase remaining Unused Revolving
Credit Loan Commitments are insufficient to purchase participations in the
remaining outstanding Revolving Letters of Credit and (b) amounts deposited in
the Revolving L/C Cash Collateral Account shall be allocated first to cover
shortfalls to the extent existing on the last date of actual deposit to the
Revolving L/C Cash Collateral Account, or if later, the most recent date of
determination pursuant to Section 2.15(b), and second to any additional
shortfalls (allocated pro rata among such shortfalls); provided that funds on
deposit in the Revolving L/C Cash Collateral Account, if any, may not be applied
to fund a Revolving L/C Drawing on an Adverse Alternative Currency Letter of
Credit to the extent those funds have been allocated to cover an exposure
existing on the last date of deposit to the Revolving L/C Cash Collateral
Account if following the application a previously covered exposure is left
without cash collateral.

 

Section 2.17  Increase in Term Loan Commitments.

 

(a)           The Borrower may, at any time and from time to time prior to the
later of (x) the Initial Term Loan Termination Date and (y) any Incremental Term
Loan Termination Date, by notice to the Agent, request the addition of one or
more new term loan facilities (each, an “Incremental Term Loan Facility”) or one
or more increases in the Commitments under a Term Loan Facility existing at the
time of such request (each, a “Commitment Increase”) in an aggregate amount up
to $500,000,000 plus the sum of all amounts applied from time to time after the
Effective Date to permanently prepay Term Loans pursuant to Section 2.10 hereof
or to permanently reduce Revolving Credit Loan Commitments pursuant to
Section 2.09 hereof less the aggregate amount of Revolving Credit Loan
Commitment Increases pursuant to Section 2.18, to be effective as of a date that
is at least 90 days prior to the scheduled Termination Date then in effect
(each, an “Increase Date”) as specified in the related notice to the Agent;
provided, however, that (i) in no event shall the aggregate amount of such
Commitment Increases exceed $700,000,000 less the aggregate amount of Revolving
Credit Loan Commitment Increases pursuant to Section 2.18, (ii) on the date of
any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Section 3.02 and in
clause (d) of this Section 2.17 shall be satisfied and (iii) if the request is
for an Incremental Term Loan Facility, such Incremental Term Loan Facility shall
contain such other terms as may be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks, provided that (A) the final scheduled maturity date
of the Incremental Term Loan Facility shall in no event be

 

AES Fourth Amended and Restated Credit Agreement

 

53

--------------------------------------------------------------------------------


 

prior to the Initial Term Loan Termination Date and (B) no Bank shall have any
obligation to participate in any Incremental Term Loan Facility or any
Commitment Increase.


 


(B)   THE AGENT SHALL PROMPTLY NOTIFY THE INITIAL TERM LOAN BANKS OF ANY REQUEST
BY THE BORROWER FOR A COMMITMENT INCREASE, WHICH NOTICE SHALL INCLUDE (I) THE
PROPOSED AMOUNT OF SUCH REQUESTED COMMITMENT INCREASE, (II) THE PROPOSED
INCREASE DATE AND (III) THE DATE BY WHICH INITIAL TERM LOAN BANKS WISHING TO
PARTICIPATE IN THE COMMITMENT INCREASE MUST COMMIT TO AN INCREASE IN THE AMOUNT
OF THEIR RESPECTIVE COMMITMENTS (THE “INCREASE COMMITMENT DATE”).  EACH INITIAL
TERM LOAN BANK THAT IS WILLING TO PARTICIPATE IN THE REQUESTED COMMITMENT
INCREASE SHALL, IN ITS SOLE DISCRETION, GIVE WRITTEN NOTICE TO THE AGENT ON OR
PRIOR TO THE APPLICABLE INCREASE COMMITMENT DATE OF THE AMOUNT BY WHICH IT IS
WILLING EITHER TO INCREASE ITS INITIAL TERM LOAN COMMITMENT OR COMMIT TO THE
INCREMENTAL TERM LOAN FACILITY.  IF THE INITIAL TERM LOAN BANKS NOTIFY THE AGENT
THAT THEY ARE WILLING TO PARTICIPATE IN A COMMITMENT INCREASE BY AN AGGREGATE
AMOUNT THAT EXCEEDS THE AMOUNT OF THE REQUESTED COMMITMENT INCREASE, THE
REQUESTED COMMITMENT INCREASE SHALL BE ALLOCATED AMONG THE INITIAL TERM LOAN
BANKS WILLING TO PARTICIPATE THEREIN IN SUCH AMOUNTS AS ARE AGREED BETWEEN THE
BORROWER AND THE AGENT.


 


(C)   PROMPTLY FOLLOWING THE APPLICABLE INCREASE COMMITMENT DATE, THE AGENT
SHALL NOTIFY THE BORROWER AS TO THE AMOUNT, IF ANY, BY WHICH THE INITIAL TERM
LOAN BANKS ARE WILLING TO PARTICIPATE IN THE REQUESTED COMMITMENT INCREASE.  IF
THE AGGREGATE AMOUNT BY WHICH THE INITIAL TERM LOAN BANKS ARE WILLING TO
PARTICIPATE IN THE REQUESTED COMMITMENT INCREASE ON ANY SUCH INCREASE DATE IS
LESS THAN THE REQUESTED COMMITMENT INCREASE, THEN THE BORROWER MAY EXTEND OFFERS
TO ONE OR MORE ELIGIBLE ASSIGNEES TO PARTICIPATE IN ANY PORTION OF THE REQUESTED
COMMITMENT INCREASE THAT HAS NOT BEEN COMMITTED TO BY THE INITIAL TERM LOAN
BANKS AS OF THE APPLICABLE INCREASE COMMITMENT DATE; PROVIDED, HOWEVER, THAT THE
INITIAL TERM LOAN COMMITMENT OR INCREMENTAL TERM LOAN COMMITMENT, AS THE CASE
MAY BE, OF EACH SUCH ELIGIBLE ASSIGNEE SHALL BE IN AN AMOUNT EQUAL TO AT LEAST
$1,000,000.


 

(d)           On the applicable Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.17(c) shall become a Bank party to this Agreement as of the
applicable Increase Date and the Initial Term Loan Commitment or the Incremental
Term Loan Commitment, as the case may be, of each Initial Term Loan Bank
participating in such Commitment Increase shall be so increased by such amount
(or by the amount allocated to such Initial Term Loan Bank pursuant to the last
sentence of Section 2.17(b)) as of such Commitment Increase Date; provided,
however, that the Agent shall have received on or before the applicable Increase
Date the following, each dated such date:

 

(i)            (A) certified copies of resolutions of the Board of Directors (or
a committee thereof) of the Loan Parties approving the applicable Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for each of the Loan Parties (which may be an opinion of
in-house counsel), each in form and substance reasonably satisfactory to the
Agent;

 

(ii)           an assumption agreement from each Eligible Assignee, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and

 

AES Fourth Amended and Restated Credit Agreement

 

54

--------------------------------------------------------------------------------


 

(iii)          confirmation from each Initial Term Loan Bank of the increase in
the amount of its Initial Term Loan Commitment or Incremental Term Loan
Commitment, as the case may be, in a writing satisfactory to the Borrower and
the Agent.

 

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d) and the conditions
set forth in Section 3.02, (x) the Agent shall notify the Initial Term Loan
Banks and the Additional Term Loan Banks participating in such Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date, (y) each Initial Term Loan Bank
participating in such Commitment Increase and each Additional Term Loan Bank
participating in such Commitment Increase shall make a single advance to the
Borrower in an amount equal to its agreed commitment in respect of the
Commitment Increase; provided that after taking into account such advance, the
aggregate principal amount of the Term Loans of each such participating Term
Loan Bank shall not exceed such Term Loan Bank’s Total Term Loan Commitments and
(z) the Agent shall record in the Register maintained by the Agent pursuant to
Section 10.06(f) the relevant information with respect to each Initial Term Loan
Bank and each Additional Term Loan Bank participating in such Commitment
Increase on such date.

 

Section 2.18  Increase in Revolving Credit Loan Commitments.

 


(A)   THE BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME PRIOR TO THE
TERMINATION DATE OF THE REVOLVING CREDIT LOAN FACILITY, BY NOTICE TO THE AGENT,
REQUEST ONE OR MORE INCREASES IN THE COMMITMENTS UNDER THE REVOLVING CREDIT LOAN
FACILITY EXISTING AT THE TIME OF SUCH REQUEST (EACH, A “REVOLVING CREDIT LOAN
COMMITMENT INCREASE”) IN AN AGGREGATE AMOUNT UP TO $500,000,000 PLUS THE SUM OF
ALL AMOUNTS APPLIED FROM TIME TO TIME AFTER THE EFFECTIVE DATE TO PERMANENTLY
REDUCE REVOLVING CREDIT LOAN COMMITMENTS PURSUANT TO SECTION 2.09 HEREOF OR TO
PERMANENTLY REPAY TERM LOANS PURSUANT TO SECTION 2.10 HEREOF LESS THE AGGREGATE
AMOUNT OF INCREMENTAL TERM LOAN FACILITIES AND COMMITMENT INCREASES PURSUANT TO
SECTION 2.17, TO BE EFFECTIVE AS OF A DATE THAT IS AT LEAST 90 DAYS PRIOR TO THE
SCHEDULED TERMINATION DATE THEN IN EFFECT (EACH, A “REVOLVING CREDIT INCREASE
DATE”) AS SPECIFIED IN THE RELATED NOTICE TO THE AGENT; PROVIDED, HOWEVER, THAT
(I) IN NO EVENT SHALL THE AGGREGATE AMOUNT OF SUCH REVOLVING CREDIT LOAN
COMMITMENT INCREASES EXCEED $700,000,000 LESS THE AGGREGATE AMOUNT OF
INCREMENTAL TERM LOAN FACILITIES AND COMMITMENT INCREASES PURSUANT TO
SECTION 2.17 AND (II) ON THE DATE OF ANY REQUEST BY THE BORROWER FOR A REVOLVING
CREDIT LOAN COMMITMENT INCREASE AND ON THE RELATED REVOLVING CREDIT INCREASE
DATE, THE APPLICABLE CONDITIONS SET FORTH IN SECTION 3.02 AND IN CLAUSE (D) OF
THIS SECTION 2.18 SHALL BE SATISFIED, PROVIDED THAT NO BANK SHALL HAVE ANY
OBLIGATION TO PARTICIPATE IN ANY REVOLVING CREDIT LOAN COMMITMENT INCREASE.


 


(B)   THE AGENT SHALL PROMPTLY NOTIFY THE REVOLVING CREDIT LOAN BANKS OF ANY
REQUEST BY THE BORROWER FOR A REVOLVING CREDIT LOAN COMMITMENT INCREASE, WHICH
NOTICE SHALL INCLUDE (I) THE PROPOSED AMOUNT OF SUCH REQUESTED REVOLVING CREDIT
LOAN COMMITMENT INCREASE, (II) THE PROPOSED REVOLVING CREDIT INCREASE DATE AND
(III) THE DATE BY WHICH REVOLVING CREDIT LOAN BANKS WISHING TO PARTICIPATE IN
THE REVOLVING CREDIT LOAN COMMITMENT INCREASE MUST COMMIT TO AN INCREASE IN THE
AMOUNT OF THEIR RESPECTIVE

 

AES Fourth Amended and Restated Credit Agreement

 

55

--------------------------------------------------------------------------------


 


REVOLVING CREDIT LOAN COMMITMENTS (THE “REVOLVING CREDIT LOAN INCREASE
COMMITMENT DATE”).  EACH REVOLVING CREDIT LOAN BANK THAT DESIRES TO PARTICIPATE
IN THE REQUESTED REVOLVING CREDIT LOAN COMMITMENT INCREASE SHALL, IN ITS SOLE
DISCRETION, GIVE WRITTEN NOTICE TO THE AGENT ON OR PRIOR TO THE APPLICABLE
REVOLVING CREDIT LOAN INCREASE COMMITMENT DATE OF THE AMOUNT BY WHICH IT DESIRES
TO INCREASE ITS REVOLVING CREDIT LOAN COMMITMENT.


 


(C)   THE BORROWER MAY EXTEND OFFERS TO ONE OR MORE ELIGIBLE ASSIGNEES TO
PARTICIPATE IN ANY PORTION OF THE REQUESTED REVOLVING CREDIT LOAN COMMITMENT
INCREASE; PROVIDED, HOWEVER, THAT THE REVOLVING CREDIT LOAN COMMITMENT OF EACH
SUCH ELIGIBLE ASSIGNEE SHALL BE IN AN AMOUNT EQUAL TO AT LEAST $1,000,000. 
PROMPTLY FOLLOWING THE APPLICABLE REVOLVING CREDIT LOAN INCREASE COMMITMENT
DATE, THE AGENT SHALL NOTIFY THE BORROWER AS TO THE AMOUNT, IF ANY, BY WHICH THE
REVOLVING CREDIT LOAN BANKS AND ANY ELIGIBLE ASSIGNEES ARE WILLING TO
PARTICIPATE IN THE REQUESTED REVOLVING CREDIT LOAN COMMITMENT INCREASE.  IN ALL
CASES (INCLUDING IF THE AGGREGATE AMOUNT BY WHICH THE REVOLVING CREDIT LOAN
BANKS AND ANY ELIGIBLE ASSIGNEES ARE WILLING TO PARTICIPATE IN THE REQUESTED
REVOLVING CREDIT LOAN COMMITMENT INCREASE ON ANY SUCH REVOLVING CREDIT INCREASE
DATE EXCEEDS THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN COMMITMENT
INCREASE), THE REQUESTED REVOLVING CREDIT LOAN COMMITMENT INCREASE SHALL BE
ALLOCATED AMONG THE REVOLVING CREDIT LOAN BANKS AND ANY ELIGIBLE ASSIGNEES
WILLING TO PARTICIPATE THEREIN IN SUCH AMOUNTS AS ARE AGREED BETWEEN THE
BORROWER AND THE AGENT.


 


(D)   ON THE APPLICABLE REVOLVING CREDIT INCREASE DATE, EACH ELIGIBLE ASSIGNEE
THAT ACCEPTS AN OFFER TO PARTICIPATE IN A REQUESTED REVOLVING CREDIT LOAN
COMMITMENT INCREASE IN ACCORDANCE WITH SECTION 2.18(C) SHALL BECOME A BANK PARTY
TO THIS AGREEMENT AS OF THE APPLICABLE REVOLVING CREDIT INCREASE DATE AND THE
REVOLVING CREDIT LOAN COMMITMENT OF EACH REVOLVING CREDIT LOAN BANK
PARTICIPATING IN SUCH REVOLVING CREDIT LOAN COMMITMENT INCREASE SHALL BE
INCREASED BY THE AMOUNT ALLOCATED TO SUCH REVOLVING CREDIT LOAN BANK PURSUANT TO
THE LAST SENTENCE OF SECTION 2.18(C)) AS OF SUCH REVOLVING CREDIT INCREASE DATE;
PROVIDED, HOWEVER, THAT THE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
APPLICABLE REVOLVING CREDIT INCREASE DATE THE FOLLOWING, EACH DATED SUCH DATE:


 

(I)            (A) CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS (OR
A COMMITTEE THEREOF) OF THE LOAN PARTIES APPROVING THE APPLICABLE REVOLVING
CREDIT LOAN COMMITMENT INCREASE AND THE CORRESPONDING MODIFICATIONS TO THIS
AGREEMENT AND (B) AN OPINION OF COUNSEL FOR EACH OF THE LOAN PARTIES (WHICH MAY
BE AN OPINION OF IN-HOUSE COUNSEL), EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT;

 

(II)           AN ASSUMPTION AGREEMENT FROM EACH ELIGIBLE ASSIGNEE, IF ANY, IN
FORM AND SUBSTANCE SATISFACTORY TO THE BORROWER AND THE AGENT (EACH A “REVOLVING
CREDIT ASSUMPTION AGREEMENT”), DULY EXECUTED BY SUCH ELIGIBLE ASSIGNEE, THE
AGENT AND THE BORROWER; AND

 

(III)          CONFIRMATION FROM EACH REVOLVING CREDIT LOAN BANK OF THE INCREASE
IN THE AMOUNT OF ITS REVOLVING CREDIT LOAN COMMITMENT IN A WRITING SATISFACTORY
TO THE BORROWER AND THE AGENT.

 

AES Fourth Amended and Restated Credit Agreement

 

56

--------------------------------------------------------------------------------


 

On the applicable Revolving Credit Increase Date, upon fulfillment of the
conditions set forth in the immediately preceding sentence of this
Section 2.18(d) and the conditions set forth in Section 3.02, (x) the Agent
shall notify the existing Revolving Credit Loan Banks and any new Revolving
Credit Loan Banks participating in such Revolving Credit Loan Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Revolving Credit Loan
Commitment Increase to be effected on the related Revolving Credit Increase Date
and (y) the Agent shall record in the Register maintained by the Agent pursuant
to Section 10.06(f) the relevant information with respect to each existing
Revolving Credit Loan Bank and each new Revolving Credit Loan Bank participating
in such Revolving Credit Loan Commitment Increase on such date.

 


ARTICLE III

CONDITIONS


 

Section 3.01  Closing.

 

The closing under the Existing Bank Credit Agreement occurred on March 17, 2004
when all the following conditions had been satisfied:

 

(A)           THE BORROWER SHALL HAVE PAID ALL ACCRUED FEES OF THE AGENT, THE
COLLATERAL AGENT, THE ARRANGER PARTIES AND THE BANKS AND ALL ACCRUED EXPENSES OF
THE AGENT AND THE COLLATERAL AGENT (INCLUDING, WITHOUT LIMITATION, ALL FEES AND
EXPENSES OF COUNSEL TO THE AGENT PAYABLE PURSUANT TO SECTION 10.03);

 

(B)           THE AGENT SHALL HAVE RECEIVED, IF REQUESTED, DULY EXECUTED NOTES
OF THE BORROWER FOR THE ACCOUNT OF EACH BANK THAT HAS SO REQUESTED, DATED ON OR
BEFORE THE CLOSING DATE COMPLYING WITH THE PROVISIONS OF SECTION 2.04;

 

(C)           THE AGENT SHALL HAVE RECEIVED (I) AN OPINION OF THE ASSISTANT
GENERAL COUNSEL OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1
HERETO, (II) AN OPINION OF DAVIS POLK & WARDWELL, SPECIAL COUNSEL FOR THE
BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 HERETO, (III) OPINIONS OF
SPECIAL COUNSEL FOR CERTAIN SUBSIDIARIES OF THE BORROWER IN EACH OF THE
JURISDICTIONS IN WHICH THE REQUIRED BANKS MAY REASONABLY REQUEST, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B-3 HERETO, (IV) AN OPINION OF MORRIS, NICHOLS, ARSHT &
TUNNELL, DELAWARE COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-4 HERETO, (V) AN OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL
FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-5 HERETO, AND (VI) AN
OPINION OF CONYERS DILL & PEARMAN, BRITISH VIRGIN ISLANDS COUNSEL FOR THE
BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-6 HERETO, EACH DATED THE
CLOSING DATE (EXCEPT FOR THE OPINIONS TO BE DELIVERED PURSUANT TO CLAUSE
(III) ABOVE WHICH SHALL BE DATED ON OR ABOUT THE CLOSING DATE) AND COVERING SUCH
ADDITIONAL MATTERS RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY AS THE
REQUIRED BANKS MAY REASONABLY REQUEST;

 

(D)           THE AGENT SHALL HAVE RECEIVED AN OPINION OF SHEARMAN & STERLING,
SPECIAL COUNSEL FOR THE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-7 HERETO,
DATED THE CLOSING

 

AES Fourth Amended and Restated Credit Agreement

 

57

--------------------------------------------------------------------------------


 

DATE AND COVERING SUCH ADDITIONAL MATTERS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY AS THE REQUIRED BANKS MAY REASONABLY REQUEST;

 

(E)           THE AGENT SHALL HAVE RECEIVED EVIDENCE, SATISFACTORY TO IT, IN THE
FORM OF PRO FORMA CALCULATIONS, THAT THE MAKING OF BORROWINGS AND THE ISSUANCE
(OR DEEMED ISSUANCE) OF, AND REVOLVING L/C DRAWINGS UNDER, THE REVOLVING LETTERS
OF CREDIT, UNDER THIS AGREEMENT ARE PERMITTED UNDER THE TERMS OF THE DEBT OF THE
BORROWER OUTSTANDING ON THE CLOSING DATE;

 

(F)            THE AGENT SHALL HAVE RECEIVED EXECUTED COUNTERPARTS OF AMENDMENT
NO. 2 TO THE COLLATERAL TRUST AGREEMENT REFLECTING SUCH AMENDMENTS AS THE AGENT
MAY DEEM NECESSARY.

 

(G)           THE AGENT SHALL HAVE RECEIVED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS (OR, IN THE CASE OF ANY LIMITED LIABILITY COMPANIES, BOARD OF
REPRESENTATIVES OR THE EQUIVALENT) OF EACH LOAN PARTY AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY OF THE FINANCING DOCUMENTS TO WHICH
IT IS A PARTY, CERTIFIED BY A DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY (WHICH
CERTIFICATE SHALL STATE THAT SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT ON
THE CLOSING DATE);

 

(H)           THE AGENT SHALL HAVE RECEIVED CERTIFIED COPIES OF ALL APPROVALS,
AUTHORIZATIONS OR CONSENTS OF, OR NOTICES TO OR REGISTRATIONS WITH, ANY
GOVERNMENTAL BODY OR AGENCY REQUIRED FOR EACH LOAN PARTY, IF NECESSARY, TO ENTER
INTO THE FINANCING DOCUMENTS TO WHICH IT IS A PARTY;

 

(I)            THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A DULY AUTHORIZED
OFFICER OF EACH LOAN PARTY CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE
OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE FINANCING DOCUMENTS TO WHICH
IT IS A PARTY AND THE OTHER DOCUMENTS TO BE DELIVERED BY SUCH LOAN PARTY
HEREUNDER;

 

(J)            THE AGENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A DULY
AUTHORIZED OFFICER OF THE BORROWER DATED THE CLOSING DATE, TO THE EFFECT THAT: 
(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4 HEREOF ARE TRUE
AND CORRECT ON AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE;
AND (II) NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE
ISSUANCE OF THE REVOLVING LETTERS OF CREDIT REQUESTED BY THE BORROWER TO BE
ISSUED ON SUCH DATE AND THE BORROWINGS REQUESTED BY THE BORROWER TO BE MADE ON
SUCH DATE (INCLUDING, WITHOUT LIMITATION, THE DEEMED ISSUANCE OF REVOLVING
LETTERS OF CREDIT PURSUANT TO THE SECOND SENTENCE OF SECTION 2.03(A));

 

(K)           THE AGENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A DULY
AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT THE EXECUTION, DELIVERY
AND PERFORMANCE BY EACH LOAN PARTY OF THE FINANCING DOCUMENTS TO WHICH IT IS A
PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE OR OTHER ORGANIZATIONAL POWERS,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL
BODY, AGENCY OR OFFICIAL (OTHER THAN THE FILING OF UCC-1 FINANCING STATEMENTS
AND OTHER FILINGS REQUIRED TO PERFECT SECURITY INTERESTS) AND DO NOT CONTRAVENE,
OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR REGULATION OR

 

AES Fourth Amended and Restated Credit Agreement

 

58

--------------------------------------------------------------------------------


 

OF THE CERTIFICATE OF INCORPORATION (OR CERTIFICATE OF FORMATION, AS APPLICABLE)
OR BY-LAWS (OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPLICABLE) OF SUCH LOAN PARTY
OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT
BINDING UPON THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR OF AES BVI II OR OF ANY
MATERIAL AES ENTITY OR OF ANY PLEDGED SUBSIDIARY (EXCEPT FOR LIENS CREATED BY
THE FINANCING DOCUMENTS) PROVIDED THAT ANY FORECLOSURE OR OTHER EXERCISE OF
REMEDIES BY THE COLLATERAL TRUSTEES OR THE COLLATERAL AGENT WILL REQUIRE
ADDITIONAL APPROVALS AND CONSENTS THAT HAVE NOT BEEN OBTAINED FROM FOREIGN AND
DOMESTIC REGULATORS AND FROM LENDERS TO, AND SUPPLIERS, CUSTOMERS OR OTHER
CONTRACTUAL PARTIES OF ONE OR MORE SUBSIDIARIES AND FAILURE TO OBTAIN SUCH
APPROVAL OR CONSENT COULD RESULT IN A DEFAULT, OR A BREACH OF AGREEMENT OR OTHER
LEGAL OBLIGATIONS OF SUCH SUBSIDIARIES; AND

 

(L)            THE AGENT SHALL HAVE RECEIVED ALL DOCUMENTS IT MAY REASONABLY
REQUEST RELATING TO THE EXISTENCE OF THE LOAN PARTIES, THE CORPORATE OR OTHER
ORGANIZATIONAL AUTHORITY FOR AND THE VALIDITY OF THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS, AND ANY OTHER MATTERS RELEVANT HERETO, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT.

 

Section 3.02  Extension of Credit.

 

The obligation of each Bank to make a Loan on the occasion of each Borrowing and
the obligation of the Revolving Fronting Banks to issue a Revolving Letter of
Credit on the occasion of each request therefor by the Borrower shall in each
case be subject to the satisfaction of the following conditions:

 

(A)           RECEIPT BY THE AGENT OF A NOTICE OF BORROWING (EXCEPT IN THE CASE
OF THE DEEMED ISSUANCE OF REVOLVING LETTERS OF CREDIT PURSUANT TO THE SECOND
SENTENCE OF SECTION 2.03(A)) OR A NOTICE OF ISSUANCE AS REQUIRED BY SECTION 2.02
OR 2.03, AS THE CASE MAY BE;

 

(B)           THE FACT THAT, IMMEDIATELY AFTER SUCH EXTENSION OF CREDIT, AFTER
GIVING EFFECT TO ALL DIRECT AND INDIRECT APPLICATIONS OF THE PROCEEDS OF SUCH
EXTENSION OF CREDIT MADE SUBSTANTIALLY SIMULTANEOUSLY WITH THE EXTENSION
THEREOF, THE AGGREGATE TOTAL OUTSTANDINGS OF ANY REVOLVING CREDIT LOAN BANK WILL
NOT EXCEED ITS REVOLVING CREDIT LOAN COMMITMENT;

 

(C)           THE FACT THAT THE MAKING OF THE BORROWINGS, THE CONTINUATION OF
CERTAIN LOANS AND THE ISSUANCE OF, AND THE REVOLVING L/C DRAWINGS AND THE
REVOLVING LETTERS OF CREDIT UNDER THIS AGREEMENT ARE PERMITTED UNDER THE TERMS
OF THE DEBT OF THE BORROWER OUTSTANDING AS OF THE DATE OF THE MAKING OF SUCH
LOAN OR THE ISSUANCE OF, AND THE REVOLVING L/C DRAWINGS UNDER SUCH REVOLVING
LETTER OF CREDIT;

 

(D)           THE FACT THAT, IMMEDIATELY BEFORE AND AFTER SUCH EXTENSION OF
CREDIT, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(E)           THE FACT THAT THE REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
CONTAINED IN THE FINANCING DOCUMENTS (EXCEPT (I) IN THE CASE OF A REFUNDING
BORROWING, THE

 

AES Fourth Amended and Restated Credit Agreement

 

59

--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.05(B) AND 4.06 AS TO ANY
MATTER WHICH HAS HERETOFORE BEEN DISCLOSED IN WRITING BY THE BORROWER TO THE
BANK PARTIES AND (II) IN THE CASE OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 4.16 WHICH SHALL BE TRUE ON AND AS OF THE DATE HEREOF) SHALL BE
TRUE ON AND AS OF THE DATE OF SUCH EXTENSION OF CREDIT.

 

Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) through (e) of this Section.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants that:

 

Section 4.01  Corporate Existence and Power.

 

Each Loan Party is a corporation (or limited liability company, as applicable)
duly incorporated (or formed, as applicable), validly existing and in good
standing under the laws of the jurisdiction of its incorporation (or formation)
and has all corporate or other organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

Section 4.02  Corporate and Governmental Authorization and Filings; No
Contravention.

 


(A)   THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THE
FINANCING DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN SUCH LOAN PARTY’S
CORPORATE OR OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION, REQUIRE NO ACTION BY OR IN
RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER
THAN THE FILING OF UCC-1 FINANCING STATEMENTS AND OTHER FILINGS REQUIRED TO
PERFECT SECURITY INTERESTS) AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT
UNDER, ANY PROVISION OF APPLICABLE LAW OR REGULATION OR OF THE CERTIFICATE OF
INCORPORATION (OR CERTIFICATE OF FORMATION, AS APPLICABLE) OR BY-LAWS (OR OTHER
ORGANIZATIONAL DOCUMENTS, AS APPLICABLE) OF SUCH LOAN PARTY OR OF ANY AGREEMENT,
JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT BINDING UPON THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF THE BORROWER, AES BVI II OR OF ANY MATERIAL AES ENTITY OR OF ANY
PLEDGED SUBSIDIARY (EXCEPT FOR LIENS CREATED BY THE FINANCING DOCUMENTS).


 


(B)   ALL FILINGS AND OTHER ACTIONS NECESSARY TO PERFECT THE SECURITY INTEREST
GRANTED BY EACH LOAN PARTY IN THE COLLATERAL CREATED UNDER THE COLLATERAL
DOCUMENTS HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT, AND
(W) THE SECURITY AGREEMENT CREATES IN FAVOR OF THE COLLATERAL TRUSTEES FOR THE
BENEFIT OF THE SECURED HOLDERS A VALID AND, TOGETHER WITH SUCH FILINGS AND OTHER
ACTIONS, PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE SECURITY AGREEMENT
COLLATERAL (SUBJECT TO NO LIENS OTHER THAN LIENS PERMITTED BY THE FINANCING
DOCUMENTS), SECURING THE PAYMENT OF THE SECURED OBLIGATIONS, AND (X) THE BVI

 

AES Fourth Amended and Restated Credit Agreement

 

60

--------------------------------------------------------------------------------


 


CAYMAN PLEDGE AGREEMENT CREATES IN FAVOR OF THE COLLATERAL TRUSTEES FOR THE
BENEFIT OF THE SECURED HOLDERS A VALID AND, TOGETHER WITH SUCH OTHER ACTIONS,
PERFECTED FIRST PRIORITY SECURITY INTERESTS IN THE BVI COLLATERAL (SUBJECT TO NO
LIENS OTHER THAN LIENS PERMITTED BY THE FINANCING DOCUMENTS), SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS AND (Y) THE COLLATERAL TRUST AGREEMENT
CREATES IN FAVOR OF THE COLLATERAL TRUSTEES FOR THE BENEFIT OF THE SECURED
HOLDERS, A VALID AND, TOGETHER WITH SUCH FILINGS AND OTHER ACTIONS, PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE ADDITIONAL COLLATERAL TRUST AGREEMENT
COLLATERAL; PROVIDED THAT ANY FORECLOSURE OR OTHER EXERCISE OF REMEDIES BY THE
COLLATERAL TRUSTEES WILL REQUIRE ADDITIONAL APPROVALS AND CONSENTS THAT HAVE NOT
BEEN OBTAINED FROM FOREIGN AND DOMESTIC REGULATORS AND FROM LENDERS TO, AND
SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL COUNTERPARTIES OF ONE OR MORE
SUBSIDIARIES AND FAILURE TO OBTAIN SUCH APPROVAL OR CONSENT COULD RESULT IN A
DEFAULT, OR A BREACH OF AGREEMENT OR OTHER LEGAL OBLIGATIONS OF SUCH
SUBSIDIARIES.  THE BORROWER IS THE LEGAL AND BENEFICIAL OWNER OF THE SECURITY
AGREEMENT COLLATERAL AND THE ADDITIONAL COLLATERAL TRUST AGREEMENT COLLATERAL
AND AES BVI II IS THE LEGAL AND BENEFICIAL OWNER OF THE BVI COLLATERAL, IN EACH
CASE FREE AND CLEAR OF ANY LIEN, EXCEPT FOR LIENS PERMITTED BY THE FINANCING
DOCUMENTS.


 

Section 4.03  Compliance with Laws.

 

The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.04  Binding Effect.

 

This Agreement constitutes a valid and binding agreement of each Obligor and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of each Loan
Party that is a party thereto, in each case enforceable in accordance with its
terms.

 

Section 4.05  Financial Information.

 


(A)   THE MOST RECENT CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS
AND CASH FLOWS, IN EACH CASE REPORTED ON BY ERNST & YOUNG OR OTHER INDEPENDENT
PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING AND SET FORTH IN THE ANNUAL
REPORT ON FORM 10-K MOST RECENTLY FILED BY THE BORROWER WITH THE SECURITIES AND
EXCHANGE COMMISSION, FAIRLY PRESENT, IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF
OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR.


 


(B)   EXCEPT FOR DISCLOSED MATTERS, SINCE DECEMBER 31, 2003 THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, FINANCIAL POSITION, RESULTS OF
OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES,
CONSIDERED AS A WHOLE.

 

AES Fourth Amended and Restated Credit Agreement

 

61

--------------------------------------------------------------------------------


 

Section 4.06  Litigation.

 

Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.07  Compliance with ERISA.

 

Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Plan and is in compliance in all material respects with the currently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan.  No
member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan;
(b) failed to make any contribution or payment to any Plan or Multiemployer Plan
or in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (c) incurred any liability in excess of $100,000 under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

 

Section 4.08  Environmental Matters.

 


(A)   IN THE ORDINARY COURSE OF ITS BUSINESS, EACH OF THE BORROWER AND ITS
SUBSIDIARIES CONDUCTS AN ONGOING REVIEW OF THE EFFECT OF ENVIRONMENTAL LAWS ON
THE BUSINESS, OPERATIONS AND PROPERTIES OF THE BORROWER OR SUCH SUBSIDIARY, IN
THE COURSE OF WHICH IT IDENTIFIES AND EVALUATES ASSOCIATED LIABILITIES AND COSTS
(INCLUDING, WITHOUT LIMITATION, ANY CAPITAL OR OPERATING EXPENDITURES REQUIRED
FOR CLEAN-UP OR CLOSURE OF PROPERTIES PRESENTLY OR PREVIOUSLY OWNED, ANY CAPITAL
OR OPERATING EXPENDITURES REQUIRED FOR INVESTIGATION, TO ACHIEVE OR MAINTAIN
COMPLIANCE WITH ENVIRONMENTAL PROTECTION STANDARDS IMPOSED BY ENVIRONMENTAL LAWS
OR AS A CONDITION OF ANY LICENSE, PERMIT OR CONTRACT, ANY RELATED CONSTRAINTS ON
OPERATING ACTIVITIES, INCLUDING ANY PERIODIC OR PERMANENT SHUTDOWN OF ANY
FACILITY OR REDUCTION IN THE LEVEL OF OR CHANGE IN THE NATURE OF OPERATIONS
CONDUCTED THEREAT, ANY COSTS OR LIABILITIES IN CONNECTION WITH OFF-SITE DISPOSAL
OF WASTES OR HAZARDOUS SUBSTANCES BY THE BORROWER OR ITS SUBSIDIARIES, AND ANY
ACTUAL OR POTENTIAL LIABILITIES TO THIRD PARTIES, INCLUDING EMPLOYEES, AND ANY
RELATED COSTS AND EXPENSES).  ON THE BASIS OF THIS REVIEW, THE BORROWER HAS
REASONABLY CONCLUDED THAT SUCH ASSOCIATED LIABILITIES AND COSTS, INCLUDING THE
COSTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS, ARE UNLIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)   THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT ARE REASONABLY LIKELY
TO RESULT IN LIABILITIES ARISING UNDER ENVIRONMENTAL LAWS THAT COULD HAVE A
MATERIAL ADVERSE

 

AES Fourth Amended and Restated Credit Agreement

 

62

--------------------------------------------------------------------------------


 


EFFECT ON THE BUSINESS, FINANCIAL CONDITIONS, RESULTS OF OPERATIONS OR PROSPECTS
OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, CONSIDERED AS A WHOLE.


 

Section 4.09  Taxes.

 

United States Federal income tax returns of the Borrower and its Subsidiaries
and any other material tax returns filed by them have been examined and closed
(other than for the limited purposes of net operating loss carry-forwards)
through the fiscal year ended December 31, 1999 there are no ongoing or pending
tax audits or examinations, and no deficiencies or other claims for unpaid taxes
are proposed in respect of any taxes due from the Borrower, its Subsidiaries or
any Material AES Entity that could have a Material Adverse Effect.  The
Borrower, its Subsidiaries and all Material AES Entities have filed all United
States Federal income tax returns and the Borrower, its Subsidiaries and all
Material AES Entities have filed all other material tax returns which are
required to be filed by them, all such United States Federal income tax returns
and all such other material returns are true, correct and complete in all
material respects and all taxes due as indicated on such returns or pursuant to
any assessment received by the Borrower or any Subsidiary or any Material AES
Entity have been paid, other than any such taxes that are being diligently
contested in good faith through appropriate proceedings and for which adequate
reserves have been established in accordance with generally accepted accounting
principals.  The charges, accruals and reserves on the books of the Borrower,
its Subsidiaries and all Material AES Entities in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

 

Section 4.10  Material AES Entities.

 

Each Material AES Entity is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material AES Entity that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable).  Each Material AES Entity has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the date hereof and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.11  Not an Investment Company.

 

None of the Obligors is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 4.12  Public Utility Holding Company Act.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a subsidiary or holding company or a “public utility company”
under Section 2(a) of the Public

 

AES Fourth Amended and Restated Credit Agreement

 

63

--------------------------------------------------------------------------------


 

Utility Holding Company Act of 1935, as amended (“PUHCA”), except that the
Borrower and certain of its Subsidiaries are exempt holding companies under
Section 3(a) of PUHCA by order of the Securities and Exchange Commission.

 

Section 4.13  Full Disclosure.

 

All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when taken together as a whole and with the Disclosed Matters);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time, it being recognized by the
Bank Parties that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.  The Borrower has disclosed
to the Bank Parties, in the Disclosed Matters or otherwise in writing, any and
all facts specific to the Borrower and its Subsidiaries and known as of the date
hereof to a responsible officer of the Borrower that could reasonably be
expected to result in a Material Adverse Effect, which materially and adversely
affect or may affect (to the extent the Borrower can now reasonably foresee),
the business, operations or financial condition of the Borrower and its
Consolidated Subsidiaries, taken as a whole, or the ability of any Obligor to
perform its obligations under the Financing Documents.

 

Section 4.14  Collateral Documents and Collateral.

 


(A)   (I) THE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE BY THE
BORROWER AND AES BVI II OF THE COLLATERAL DOCUMENTS; (II) THE GRANT BY THE
BORROWER AND AES BVI II OF THE LIENS GRANTED BY EACH OF THEM PURSUANT TO THE
COLLATERAL DOCUMENTS; (III) THE PERFECTION OR MAINTENANCE OF THE LIENS CREATED
UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE FIRST PRIORITY NATURE THEREOF) AND
(IV) THE EXERCISE BY THE COLLATERAL TRUSTEES OF ITS REMEDIES IN RESPECT OF THE
COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, DOES NOT REQUIRE ANY CONSENT,
APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR ANY NOTICE TO OR FILING WITH, ANY
COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY (OTHER
THAN SUCH FILINGS REQUIRED IN ORDER TO PERFECT ANY SECURITY INTEREST GRANTED BY
THE COLLATERAL DOCUMENTS AND OTHER THAN ANY CONSENT, APPROVAL, AUTHORIZATION,
ORDER, NOTICE OR FILING THE FAILURE OF WHICH TO MAKE OR OBTAIN COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), AND DOES NOT CONFLICT
WITH OR CONSTITUTE A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT
UNDER, THE CHARTER OR BY-LAWS OF THE BORROWER, AES BVI II, OR ANY OF THE OTHER
PLEDGED SUBSIDIARIES OR ANY AGREEMENT, INDENTURE OR OTHER INSTRUMENT TO WHICH
THE BORROWER, AES BVI II OR ANY OF THE OTHER PLEDGED SUBSIDIARIES IS A PARTY OR
BY WHICH THE BORROWER, AES BVI II OR ANY OF THE OTHER PLEDGED SUBSIDIARIES OR
THE BORROWER’S, AES BVI II’S OR THE OTHER PLEDGED SUBSIDIARIES’ RESPECTIVE
PROPERTY IS BOUND, OR VIOLATE OR CONFLICT WITH ANY LAWS, ADMINISTRATIVE
REGULATIONS OR RULINGS OR COURT DECREES APPLICABLE TO THE BORROWER, AES BVI II,
ANY OF THE OTHER PLEDGED SUBSIDIARIES OR THE BORROWER’S, AES BVI II’S OR THE
OTHER PLEDGED SUBSIDIARIES’ RESPECTIVE PROPERTY EXCEPT FOR ANY VIOLATION,
BREACH,

 

AES Fourth Amended and Restated Credit Agreement

 

64

--------------------------------------------------------------------------------


 


CONFLICT OR DEFAULT THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND EXCEPT THAT IN EACH OF THE FOREGOING CASES ANY FORECLOSURE OR
OTHER EXERCISE OF REMEDIES BY THE COLLATERAL TRUSTEES WILL REQUIRE ADDITIONAL
APPROVALS AND CONSENTS THAT HAVE NOT BEEN OBTAINED FROM FOREIGN AND DOMESTIC
REGULATORS AND FROM LENDERS TO, AND SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL
COUNTERPARTIES OF, ONE OR MORE SUBSIDIARIES AND FAILURE TO OBTAIN SUCH APPROVAL
OR CONSENT COULD RESULT IN A DEFAULT UNDER, OR A BREACH OF, AGREEMENTS OR OTHER
LEGAL OBLIGATIONS OF SUCH SUBSIDIARIES.


 


(B)   EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND AES BVI II
CONTAINED IN THE COLLATERAL DOCUMENTS IS TRUE AND CORRECT.


 


(C)   SET FORTH ON SCHEDULE I HERETO IS A COMPLETE AND ACCURATE LIST OF ALL
PLEDGED SUBSIDIARIES AS OF THE END OF THE MOST RECENTLY ENDED QUARTER FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01(A) OR
(B) SHOWING AS OF SUCH DATE (AS TO EACH SUCH PLEDGED SUBSIDIARY) ITS LEGAL NAME,
ITS JURISDICTION OF INCORPORATION, THE TYPE AND NUMBER OF SHARES OF EACH CLASS
OF ITS EQUITY INTERESTS AUTHORIZED, AND THE TYPE AND NUMBER OUTSTANDING, ON SUCH
DATE AND THE PERCENTAGE OF EACH SUCH CLASS OF ITS EQUITY INTERESTS OWNED
(DIRECTLY OR INDIRECTLY) BY THE BORROWER AND THE CERTIFICATE NUMBER
CORRESPONDING TO EACH SUCH EQUITY INTEREST.  ALL OF THE OUTSTANDING EQUITY
INTERESTS PLEDGED TO THE COLLATERAL TRUSTEES FOR THE BENEFIT OF THE SECURED
HOLDERS PURSUANT TO THE SECURITY AGREEMENT AND THE BVI CAYMAN PLEDGE AGREEMENT
IN EACH PLEDGED SUBSIDIARY HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND
NON-ASSESSABLE AND ARE OWNED BY THE BORROWER OR AES BVI II, AS APPLICABLE, FREE
AND CLEAR OF ALL LIENS, EXCEPT THOSE CREATED UNDER THE FINANCING DOCUMENTS.


 


(D)   SET FORTH ON SCHEDULE II HERETO IS A COMPLETE AND ACCURATE LIST OF ALL
ASSIGNED AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES (THE “ASSIGNED
AGREEMENTS”), SHOWING AS OF THE EFFECTIVE DATE THE PARTIES, SUBJECT MATTER AND
TERM THEREOF.  EACH SUCH ASSIGNED AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY ALL PARTIES THERETO, HAS NOT BEEN AMENDED OR OTHERWISE MODIFIED
(EXCEPT AS OTHERWISE PERMITTED PURSUANT TO THE SECURITY AGREEMENT), IS IN FULL
FORCE AND EFFECT (EXCEPT AS OTHERWISE PERMITTED PURSUANT TO THE SECURITY
AGREEMENT) AND IS VALID AND BINDING UPON AND ENFORCEABLE AGAINST ALL PARTIES
THERETO, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY
EQUITABLE PRINCIPLES OF GENERAL APPLICABILITY AND, AS OF THE CLOSING DATE, THERE
EXISTS NO DEFAULT UNDER ANY ASSIGNED AGREEMENT BY ANY PARTY THERETO.


 

Section 4.15  Existing Letters of Credit.

 

Appendix III hereto identifies each Existing Letter of Credit outstanding as of
the Effective Date.

 

Section 4.16  Solvency.

 

Each of AES BVI II, AES New York, AES Oklahoma, AES Hawaii and AES Warrior Run
is, individually, and together with its Subsidiaries, taken as a whole, Solvent
as of the date hereof.

 

AES Fourth Amended and Restated Credit Agreement

 

65

--------------------------------------------------------------------------------


 

Section 4.17  Pledged Subsidiaries.

 

Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto most recently delivered to the Bank Parties in accordance with
Section 5.01(l), are, as of the date set forth on such Schedule, all of the
direct Subsidiaries of the Borrower and all of the direct Subsidiaries of AES
BVI II.

 

Section 4.18  Qualified Holding Companies Debt.

 

None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt permitted by Section 5.07(b)(iii) or a contingent obligor on any
of the Debt permitted by Section 5.07(a)(ii), other than Debt permitted by the
definition of “Qualified Holding Company”.

 


ARTICLE V

COVENANTS


 

The Borrower agrees that, so long as any Loan or any other Obligation of any
Loan Party under any Financing Document shall remain unpaid or any Revolving
Credit Loan Bank has any Revolving Credit Loan Commitment hereunder or any
amount payable under any Note remains unpaid or any Revolving Letter of Credit
or any Reimbursement Obligation remains outstanding:

 

Section 5.01  Information.

 

The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):

 

(A)           AS SOON AS AVAILABLE AND IN ANY EVENT (I) WITHIN 120 DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE
BORROWER AS OF THE END OF SUCH FISCAL YEAR, AN UNCONSOLIDATED BALANCE SHEET OF
THE BORROWER AS OF THE END OF SUCH FISCAL YEAR, THE RELATED CONSOLIDATED AND
UNCONSOLIDATED (AS APPLICABLE) STATEMENTS OF OPERATIONS FOR SUCH FISCAL YEAR AND
THE RELATED CONSOLIDATED AND UNCONSOLIDATED STATEMENTS OF CASH FLOWS FOR SUCH
FISCAL YEAR, AND A STATEMENT OF CASH FLOW DISTRIBUTIONS TO THE BORROWER BY
PROJECT FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR AND (II) WITHIN 180 DAYS AFTER THE END OF
THE FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF EACH SUBSIDIARY
GUARANTOR AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF OPERATIONS FOR SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR AND SAID CONSOLIDATED
FINANCIAL STATEMENTS, IN EACH CASE WITH RESPECT TO CLAUSES (I) AND (II), TO

 

AES Fourth Amended and Restated Credit Agreement

 

66

--------------------------------------------------------------------------------


 

BE REPORTED ON, IN A MANNER ACCEPTABLE TO THE SECURITIES AND EXCHANGE
COMMISSION, BY ERNST & YOUNG OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING AND SUCH UNCONSOLIDATED FINANCIAL STATEMENTS TO
BE CERTIFIED AS TO FAIRNESS OF PRESENTATION, GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (OTHER THAN FAILURE TO CONSOLIDATE) AND CONSISTENCY BY THE CHIEF
EXECUTIVE OFFICER, PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING
OFFICER OF THE BORROWER;

 

(B)           AS SOON AS AVAILABLE AND IN ANY EVENT (I) WITHIN 60 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AS OF THE END OF SUCH QUARTER AND AN
UNCONSOLIDATED BALANCE SHEET OF THE BORROWER AS OF THE END OF SUCH FISCAL
QUARTER AND THE RELATED CONSOLIDATED AND UNCONSOLIDATED STATEMENTS OF OPERATIONS
FOR SUCH QUARTER AND FOR THE PORTION OF THE BORROWER’S FISCAL YEAR ENDED AT THE
END OF SUCH QUARTER AND THE RELATED CONSOLIDATED AND UNCONSOLIDATED (AS
APPLICABLE) STATEMENTS OF CASH FLOWS FOR THE PORTION OF THE BORROWER’S FISCAL
YEAR ENDED AT THE END OF SUCH QUARTER, AND A STATEMENT OF CASH FLOW
DISTRIBUTIONS TO THE BORROWER BY PROJECT FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD OF THE BORROWER’S FISCAL YEAR ENDED AT THE END OF SUCH QUARTER, SETTING
FORTH IN THE CASE OF SUCH CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS,
IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING QUARTER AND THE
CORRESPONDING PORTION OF THE BORROWER’S PREVIOUS FISCAL YEAR AND (II) WITHIN 90
DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF
THE BORROWER, A CONSOLIDATED BALANCE SHEET OF EACH SUBSIDIARY GUARANTOR  AS OF
THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS
FOR SUCH QUARTER AND FOR THE PORTION OF SUCH SUBSIDIARY GUARANTOR’S FISCAL YEAR
ENDED AT THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF CASH
FLOWS FOR THE PORTION OF EACH SUBSIDIARY GUARANTOR’S FISCAL YEAR ENDED AT THE
END OF SUCH QUARTER, SETTING FORTH IN THE CASE OF SUCH CONSOLIDATED STATEMENTS
OF OPERATIONS AND CASH FLOWS, IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF EACH SUBSIDIARY
GUARANTOR’S PREVIOUS FISCAL YEAR, ALL CERTIFIED (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS) AS TO FAIRNESS OF PRESENTATION, GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND CONSISTENCY BY THE CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE BORROWER;

 

(C)           UPON REQUEST BY ANY SUCH BANK PARTY MADE AT LEAST 30 DAYS PRIOR TO
THE DATE THAT THE RELEVANT FINANCIAL STATEMENTS ARE REQUIRED TO BE DELIVERED
PURSUANT TO CLAUSE (A) OR (B) ABOVE (IT BEING UNDERSTOOD THAT UPON THE FIRST
SUCH REQUEST, SUBSEQUENT REQUESTS SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN
MADE FOR AS LONG AS SUCH REQUESTING BANK PARTY CONTINUES TO BE A BANK PARTY
HEREUNDER), (1) AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN THE DATE ON
WHICH FINANCIAL STATEMENTS ARE REQUIRED TO BE DELIVERED PURSUANT TO CLAUSE
(A) ABOVE, FORECASTS PREPARED BY MANAGEMENT OF THE BORROWER, IN FORM
SATISFACTORY TO THE AGENT, OF CASH FLOW STATEMENTS ON A MONTHLY BASIS FOR THE
FISCAL YEAR FOLLOWING SUCH FISCAL YEAR AND ON AN ANNUAL BASIS FOR EACH FISCAL
YEAR THEREAFTER UNTIL THE TERMINATION DATE AND (2) AS SOON AS AVAILABLE AND IN
ANY EVENT NO LATER THAN THE DATE FINANCIAL STATEMENTS ARE REQUIRED TO BE
DELIVERED PURSUANT TO CLAUSE (A) AND (B) ABOVE, A STATEMENT OF THE MONTHLY CASH
FLOWS TO THE BORROWER OF EACH SUBSIDIARY OF THE BORROWER FOR EACH OF THE TWELVE
MONTHS ENDING PRIOR TO THE DATE OF SUCH FINANCIAL STATEMENTS;

 

AES Fourth Amended and Restated Credit Agreement

 

67

--------------------------------------------------------------------------------


 

(D)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A CERTIFICATE OF THE CHIEF
EXECUTIVE OFFICER, PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING
OFFICER OF THE BORROWER (I) SETTING FORTH IN REASONABLE DETAIL THE CALCULATIONS
REQUIRED TO ESTABLISH WHETHER THE BORROWER WAS IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTIONS 5.07, 5.09, 5.10(P), 5.11, 5.13, 5.14 AND 5.16 ON THE
DATE OF SUCH FINANCIAL STATEMENTS; (II) STATING TO THE KNOWLEDGE OF THE BORROWER
WHETHER ANY DEFAULT EXISTS ON THE DATE OF SUCH CERTIFICATE AND, IF ANY DEFAULT
THEN EXISTS, SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH THE BORROWER
IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND (III) ACCOMPANIED BY A
SCHEDULE SETTING FORTH IN REASONABLE DETAIL A DESCRIPTION, INCLUDING, WHERE
APPLICABLE, THE EXPECTED AND MAXIMUM DOLLAR AMOUNTS THEREOF, OF ALL MATERIAL
CONTINGENT LIABILITIES NOT DISCLOSED IN SUCH FINANCIAL STATEMENTS;

 

(E)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSE (A) ABOVE, A STATEMENT OF THE FIRM OF
INDEPENDENT PUBLIC ACCOUNTANTS WHICH REPORTED ON SUCH STATEMENTS WHETHER
ANYTHING HAS COME TO THEIR ATTENTION AS A RESULT OF THEIR AUDIT (WHICH WAS NOT
DIRECTED PRIMARILY TOWARD OBTAINING KNOWLEDGE OF NONCOMPLIANCE) TO CAUSE THEM TO
BELIEVE THAT THE BORROWER HAS FAILED TO COMPLY WITH THE TERMS, COVENANTS,
PROVISIONS OR CONDITIONS AS THEY RELATE TO ACCOUNTING OF FINANCIAL MATTERS
ADDRESSED IN SECTIONS 5.07 TO 5.17, INCLUSIVE;

 

(F)            WITHIN FIVE DAYS AFTER ANY OFFICER OF THE BORROWER OBTAINS
KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A CERTIFICATE OF
THE CHIEF EXECUTIVE OFFICER, PRESIDENT, EXECUTIVE VICE-PRESIDENT OR CHIEF
FINANCIAL OFFICER OF THE BORROWER SETTING FORTH THE DETAILS THEREOF AND THE
ACTION WHICH THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;

 

(G)           PROMPTLY UPON THE MAILING THEREOF TO THE SHAREHOLDERS OF THE
BORROWER GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY
STATEMENTS SO MAILED;

 

(H)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION
STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY REGISTRATION STATEMENTS ON
FORM S-8 OR ITS EQUIVALENT) AND REPORTS ON FORMS 10-K, 10-Q AND 8-K (OR THEIR
EQUIVALENTS) WHICH THE BORROWER SHALL HAVE FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION;

 

(I)            IF AND WHEN ANY MEMBER OF THE ERISA GROUP (I) GIVES OR IS
REQUIRED TO GIVE NOTICE TO THE PBGC OF ANY “REPORTABLE EVENT” (AS DEFINED IN
SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN WHICH MIGHT CONSTITUTE GROUNDS
FOR A TERMINATION OF SUCH PLAN UNDER TITLE IV OF ERISA, OR KNOWS THAT THE PLAN
ADMINISTRATOR OF ANY PLAN HAS GIVEN OR IS REQUIRED TO GIVE NOTICE OF ANY SUCH
REPORTABLE EVENT, A COPY OF THE NOTICE OF SUCH REPORTABLE EVENT GIVEN OR
REQUIRED TO BE GIVEN TO THE PBGC; (II) RECEIVES NOTICE OF COMPLETE OR PARTIAL
WITHDRAWAL LIABILITY UNDER TITLE IV OF ERISA OR NOTICE THAT ANY MULTIEMPLOYER
PLAN IS IN REORGANIZATION, IS INSOLVENT OR HAS BEEN TERMINATED, A COPY OF SUCH
NOTICE; (III) RECEIVES NOTICE FROM THE PBGC UNDER TITLE IV OF ERISA OF AN INTENT
TO TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF
ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, A COPY OF
SUCH NOTICE; (IV) APPLIES FOR A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER
SECTION 412 OF THE INTERNAL REVENUE

 

AES Fourth Amended and Restated Credit Agreement

 

68

--------------------------------------------------------------------------------


 

CODE, A COPY OF SUCH APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY
PLAN UNDER SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER INFORMATION
FILED WITH THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN PURSUANT TO
SECTION 4063 OF ERISA, A COPY OF SUCH NOTICE; OR (VII) FAILS TO MAKE ANY PAYMENT
OR CONTRIBUTION TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT
ARRANGEMENT OR MAKES ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT WHICH HAS
RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR
OTHER SECURITY, A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE BORROWER SETTING FORTH
DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, WHICH THE BORROWER OR THE
APPLICABLE MEMBER OF THE ERISA GROUP IS REQUIRED OR PROPOSES TO TAKE;

 

(J)            BY 12:00 NOON (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY
AFTER RECEIPT BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OF NET CASH
PROCEEDS FROM ANY ASSET SALE, ANY ISSUANCE OF BRIDGE DEBT OR ANY ISSUANCE OF
DEBT BY ANY SUBSIDIARY OF THE BORROWER PERMITTED PURSUANT TO
SECTION 5.07(B)(II) (BUT ONLY TO THE EXTENT APPLICABLE PURSUANT TO THE PROVISO
THEREOF) AND SECTION 5.07(B)(VI) (BUT ONLY TO THE EXTENT THE DEBT WAS INCURRED
BY IPALCO OR A SUBSIDIARY GUARANTOR), A CERTIFICATE OF THE CHIEF EXECUTIVE
OFFICER, PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE
BORROWER SETTING FORTH (I) A DESCRIPTION OF THE TRANSACTION GIVING RISE TO SUCH
NET CASH PROCEEDS, (II) THE AMOUNT OF NET CASH PROCEEDS ANTICIPATED TO BE
RECEIVED ON SUCH DATE OR EACH OF SUCH DATES (TOGETHER WITH A SCHEDULE DETAILING
THE CALCULATIONS NECESSARY TO DETERMINE THE AMOUNT OF NET CASH PROCEEDS),
(III) THE AMOUNT OF SUCH NET CASH PROCEEDS THAT IS ANTICIPATED TO PREPAY THE
TERM LOANS AND (IV) IN THE CASE OF THE RECEIPT BY A SUBSIDIARY OF ANY SUCH NET
CASH PROCEEDS, IN THE EVENT THAT SUCH SUBSIDIARY IS UNABLE TO TRANSFER SUCH NET
CASH PROCEEDS TO THE BORROWER OR A QUALIFIED HOLDING COMPANY WHOSE EQUITY
INTERESTS HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE COLLATERAL
DOCUMENTS, SUCH CERTIFICATE SHALL ALSO SET FORTH A REASONABLY DETAILED
EXPLANATION OF THE CIRCUMSTANCES PREVENTING SUCH SUBSIDIARY FROM TRANSFERRING
SUCH NET CASH PROCEEDS TO THE BORROWER OR A QUALIFIED HOLDING COMPANY WHOSE
EQUITY INTERESTS HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE
COLLATERAL DOCUMENTS;

 

(K)           PROMPTLY AFTER RECEIPT BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER, A COPY OF: EACH COMPLAINT, ORDER, CITATION, INITIAL NOTICE OR OTHER
MATERIAL WRITTEN COMMUNICATION FROM ANY PERSON WITH RESPECT TO THE EXISTENCE OR
ALLEGED EXISTENCE OF A MATERIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW OR
THE INCURRENCE OF ANY MATERIAL LIABILITY, OBLIGATION, LOSS, DAMAGE, COST,
EXPENSE, FINE, PENALTY OR SANCTION OR THE REQUIREMENT TO COMMENCE ANY MATERIAL
REMEDIAL ACTION RESULTING FROM OR IN CONNECTION WITH ANY MATERIAL AIR EMISSION,
WATER DISCHARGE, NOISE EMISSION, HAZARDOUS SUBSTANCE OR ANY OTHER MATERIAL
ENVIRONMENTAL, HEALTH OR SAFETY MATTER AT, UPON, UNDER OR WITHIN ANY OF THE
PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER, ANY OF
ITS SUBSIDIARIES OR ANY MATERIAL AES ENTITY, OR DUE TO THE OPERATIONS OR
ACTIVITIES OF THE BORROWER, ANY SUBSIDIARY OF THE BORROWER, ANY MATERIAL AES
ENTITY OR ANY OTHER PERSON ON OR IN CONNECTION WITH ANY SUCH PROPERTY OR ANY
PART THEREOF;

 

(L)            SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSE (A) AND (B) ABOVE, (1) A REVISED SCHEDULE I
SHOWING AS OF THE LAST DAY OF SUCH QUARTER ALL OF THE DIRECT SUBSIDIARIES OF THE
BORROWER AND AES BVI II (OTHER THAN

 

AES Fourth Amended and Restated Credit Agreement

 

69

--------------------------------------------------------------------------------


 

NON-PLEDGED SUBSIDIARIES) AND (2) A REVISED SCHEDULE IV SHOWING AS OF THE LAST
DAY OF SUCH QUARTER ALL THE SUBSIDIARIES OF THE BORROWER WHOSE ASSETS CONSIST
ONLY OF ANY OF THE EXCLUDED AES BUSINESS AND DIRECT OR INDIRECT INVESTMENTS
THEREIN;

 

(M)          PROMPTLY UPON REQUEST THEREOF, DELIVER TO THE AGENT AND THE
COLLATERAL TRUSTEES (A) A LIST SETTING FORTH, FOR EACH SECURED AGREEMENT,
(I) THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, (II) THE ACCRUED AND
UNPAID INTEREST THEREUNDER, (III) THE ACCRUED AND UNPAID FEES (IF ANY)
THEREUNDER, (IV) THE NAMES OF THE REPRESENTATIVES (AS DEFINED IN THE COLLATERAL
TRUST AGREEMENT) AND OF THE SECURED HOLDERS (TO THE EXTENT KNOWN TO THE
BORROWER) THEREUNDER, AND ALL OTHER UNPAID AMOUNTS THEREUNDER KNOWN TO THE
BORROWER, OWING TO EACH SUCH REPRESENTATIVE, FOR ITS OWN ACCOUNT AND ON BEHALF
OF SUCH SECURED HOLDERS AND (V) SUCH OTHER INFORMATION REGARDING THE
REPRESENTATIVES, SUCH SECURED HOLDERS AND THE SECURED AGREEMENTS AS THE AGENT
MAY REASONABLY REQUEST AND (B) THE PAYMENT INFORMATION (AS DEFINED IN THE
COLLATERAL TRUST AGREEMENT); AND

 

(N)           FROM TIME TO TIME SUCH ADDITIONAL INFORMATION REGARDING THE
FINANCIAL POSITION OR BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AS THE
AGENT, AT THE REQUEST OF ANY BANK PARTY, MAY REASONABLY REQUEST.

 

Section 5.02  Payment of Obligations.

 

The Borrower will pay and discharge all its material obligations and liabilities
and will cause each Subsidiary Guarantor (other than AES Warrior Run) and IPALCO
(in each case, for so long as each Person is a Subsidiary of the Borrower) to
pay and discharge all its Material Obligations, in each case, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary of the Borrower to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.

 

Section 5.03  Maintenance of Property; Insurance.

 


(A)   THE BORROWER WILL KEEP, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP,
ALL PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


(B)   THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN
(EITHER IN THE NAME OF THE BORROWER OR IN SUCH SUBSIDIARY’S OWN NAME) WITH
FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES, INSURANCE OF SUCH TYPES,
IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH RISKS (AND WITH SUCH RISK
RETENTION) AS ARE USUALLY INSURED AGAINST IN SIMILAR CIRCUMSTANCES IN THE SAME
GENERAL AREA BY COMPANIES OF ESTABLISHED REPUTE ENGAGED IN THE SAME OR A SIMILAR
BUSINESS; AND WILL FURNISH TO EACH BANK PARTY UPON REQUEST INFORMATION PRESENTED
IN REASONABLE DETAIL AS TO THE INSURANCE SO CARRIED.


 

Section 5.04  Conduct of Business and Maintenance of Existence.

 

The Borrower (a) will continue, and will cause each of AES BVI II, the Material
AES Entities and the Pledged Subsidiaries to continue, to engage in a Permitted
Business; (b) will continue, and will cause AES BVI II, each Material AES Entity
and each Pledged

 

AES Fourth Amended and Restated Credit Agreement

 

70

--------------------------------------------------------------------------------


 

Subsidiary to continue, to operate their respective businesses on a basis
substantially consistent with the policies and standards of the Borrower, AES
BVI II or such Material AES Entity or such Pledged Subsidiary as in effect on
the date hereof and (c) will preserve, renew and keep in full force and effect,
and will cause AES BVI II, each Material AES Entity and each Pledged Subsidiary
to preserve, renew and keep in full force and effect their respective corporate
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section 5.04 shall prohibit (i) the merger of a Subsidiary into the Borrower or
the merger or consolidation of a Subsidiary with or into another Person if the
Person surviving such consolidation or merger is a Subsidiary and if, in each
case, after giving effect thereto (x) no Default shall have occurred and be
continuing, (y) neither the Borrower or any Subsidiary Guarantor shall be liable
for any Debt of such Subsidiary except to the extent it was liable for such Debt
prior to giving effect to such merger and (z) the transaction is otherwise
permitted by Section 5.11, (ii) any asset disposition by the Borrower or any of
its Subsidiaries permitted by Section 5.18 and (iii) the termination of the
corporate existence of any Subsidiary (other than a Subsidiary Guarantor) if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and is not materially disadvantageous to the Bank Parties.

 

Section 5.05  Compliance with Laws.

 

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder)
(a) except for such non-compliance as would result solely in the payment of
monetary compensation by the Borrower or such Subsidiary in an amount not to
exceed $15,000,000 in the aggregate and (b) except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings (and
the pendency of such proceedings themselves shall not have a material adverse
effect on the Borrower and its Subsidiaries, taken as a whole).

 

Section 5.06  Inspection of Property, Books and Records.

 

The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Significant AES Entity to
permit, representatives of any Bank Party at such Bank Party’s expense to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07  Limitation on Debt.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
incur, assume, create or suffer to exist any Debt, except for:

 

AES Fourth Amended and Restated Credit Agreement

 

71

--------------------------------------------------------------------------------


 


(A)   IN THE CASE OF THE BORROWER:


 

(I)            DEBT UNDER THE FINANCING DOCUMENTS;

 

(II)           DEBT EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON SCHEDULE VI;

 

(III)          DEBT REPRESENTING A REFINANCING, REPLACEMENT OR REFUNDING OF DEBT
PERMITTED BY SECTION 5.07(A)(I), (II), (III), (VII) AND (IX); PROVIDED THAT:

 

(A)          (X) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT OUTSTANDING OR
AVAILABLE WILL NOT EXCEED THE PRINCIPAL AMOUNT OUTSTANDING OR AVAILABLE AT THE
TIME OF SUCH REFINANCING, REPLACEMENT OR REFUNDING (PLUS FEES AND EXPENSES,
INCLUDING ANY PREMIUM AND DEFEASANCE COSTS RELATING TO SUCH REFINANCING,
REPLACEMENT OR REFUNDING), (Y) THE FINAL MATURITY OF SUCH DEBT IS LATER THAN THE
INITIAL TERM LOAN TERMINATION DATE (OTHER THAN DEBT THAT CAN BE SETTLED IN THE
BORROWER’S CAPITAL STOCK (OTHER THAN REDEEMABLE STOCK); PROVIDED THAT SUCH DEBT
MAY ONLY BE SETTLED IN CASH PRIOR TO THE INITIAL TERM LOAN TERMINATION DATE UP
TO AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $400,000,000 AND NOT BEFORE
JULY 29, 2006; PROVIDED FURTHER THAT THE DEBT BEING REFINANCED, REPLACED OR
REFUNDED HAS A FINAL MATURITY DATE ON OR PRIOR TO THE INITIAL TERM LOAN
TERMINATION DATE) (Z) (1) SUCH DEBT SHALL NOT CONTAIN ANY PAYMENT RESTRICTION
MORE RESTRICTIVE THAN THE PAYMENT RESTRICTIONS CONTAINED IN THE DEBT BEING
REFINANCED, REPLACED OR REFUNDED OR (2) IN THE OPINION OF THE BORROWER, SUCH
PAYMENT RESTRICTIONS ARE CONSISTENT WITH CUSTOMARY MARKET TERMS FOR A FINANCING
OF ITS NATURE AND DO NOT ADVERSELY AFFECT THE ABILITY OF THE BORROWER TO MEET
ITS PAYMENT OBLIGATIONS UNDER THE FINANCING DOCUMENTS; AND

 

(B)           NO OBLIGOR SHALL BE LIABLE FOR ANY SUCH DEBT EXCEPT TO THE EXTENT
THAT IT WAS LIABLE FOR THE DEBT SO REFINANCED, REPLACED OR REFUNDED, UNLESS SUCH
LIABILITY IN RESPECT OF SUCH DEBT WOULD OTHERWISE BE PERMITTED BY
SECTION 5.07(B);

 

(IV)          DEBT OWING BY THE BORROWER TO A CONSOLIDATED SUBSIDIARY OF THE
BORROWER SO LONG AS SUCH DEBT IS SUBORDINATED ON TERMS REASONABLY SATISFACTORY
TO THE AGENT TO THE DEBT OF THE BORROWER UNDER THE FINANCING DOCUMENTS;

 

(V)           ANY LIEN PERMITTED BY SECTION 5.10 THAT CONSTITUTES DEBT NOT
OTHERWISE PERMITTED BY THIS SECTION;

 

(VI)          LETTERS OF CREDIT, SURETY BONDS, GUARANTEES AND PERFORMANCE BONDS
SUPPORTING OBLIGATIONS OF SUBSIDIARIES SO LONG AS, AFTER GIVING EFFECT TO SUCH
LETTERS OF CREDIT, SURETY BONDS, GUARANTEES AND PERFORMANCE BONDS (AND THE
INVESTMENTS REPRESENTED THEREBY), THE BORROWER WOULD BE IN COMPLIANCE WITH
SECTION 5.16;

 

(VII)         OTHER DEBT SO LONG AS (X) IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO THE INCURRENCE AND APPLICATION OF THE PROCEEDS THEREOF NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (Y) IF SUCH DEBT IS SECURED BY A LIEN ON
THE

 

AES Fourth Amended and Restated Credit Agreement

 

72

--------------------------------------------------------------------------------


 

CREDITOR GROUP COLLATERAL ON A FIRST-LIEN BASIS, THE FINAL SCHEDULED MATURITY OF
SUCH DEBT SHALL IN NO EVENT BE ON OR PRIOR TO THE INITIAL TERM LOAN TERMINATION
DATE AND (Z) IF SUCH DEBT IS SECURED BY A LIEN ON THE CREDITOR GROUP COLLATERAL
ON A FIRST-LIEN BASIS, SUCH DEBT SHALL NOT HAVE ANY SCHEDULED AMORTIZATION ON OR
PRIOR TO THE INITIAL TERM LOAN TERMINATION DATE IN AN AGGREGATE AMOUNT IN EXCESS
OF 10% OF THE INITIAL AMOUNT OF SUCH DEBT;

 

(VIII)        DEBT INCURRED AS A BRIDGE FINANCING FOR A PROPOSED SALE, TRANSFER
OR OTHER DISPOSITION OF ASSETS PURSUANT TO SECTION 5.18(IV) WITH RESPECT TO
ASSETS ACQUIRED AFTER JUNE 23, 2005; PROVIDED THAT (W) THE ONLY DIRECT OR
CONTINGENT OBLIGOR IN RESPECT OF SUCH DEBT IS THE HOLDER OF THE ASSETS THAT ARE
THE SUBJECT OF SUCH SALE, TRANSFER OR OTHER DISPOSITION, (X) THE INTEREST RATE
APPLICABLE TO SUCH DEBT DOES NOT EXCEED THE THEN APPLICABLE MARKET INTEREST
RATE, (Y) SUCH DEBT IS REPAID WITH THE PROCEEDS OF SUCH SALE, TRANSFER OR OTHER
DISPOSITION UPON CONSUMMATION THEREOF AND (Z) SUCH DEBT WAS INCURRED IN
CONNECTION WITH THE ACQUISITION BY THE BORROWER OF THE ASSETS THAT ARE THE
SUBJECT OF SUCH SALE, TRANSFER OR OTHER DISPOSITION;

 

(IX)           DEBT INCURRED TO REFINANCE, REPLACE OR REFUND ANY OF THE
OBLIGATIONS ARISING IN RESPECT OF THE EXISTING TRUST PREFERRED SECURITIES,
PROVIDED THAT (X) THE ONLY DIRECT OR CONTINGENT OBLIGOR IN RESPECT OF SUCH DEBT
IS THE BORROWER AND (Y) THE FINAL SCHEDULED MATURITY OF SUCH DEBT SHALL BE LATER
THAN THE INITIAL TERM LOAN TERMINATION DATE; AND

 

(X)            DEBT IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000,000
AT ANY ONE TIME OUTSTANDING, SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO THE INCURRENCE AND APPLICATION OF THE PROCEEDS THEREOF NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING; AND

 


(B)   IN THE CASE OF THE BORROWER’S SUBSIDIARIES:


 

(I)            GUARANTEES OF DEBT OF THE BORROWER UNDER THE FINANCING DOCUMENTS,
THE SENIOR SECURED EXCHANGE NOTES AND DEBT PERMITTED BY CLAUSE (A)(III) OR
(A)(VII) ABOVE, THE PROCEEDS OF WHICH ARE APPLIED TO PERMANENTLY REDUCE TOTAL
BANK EXPOSURE OR PREPAY THE SENIOR SECURED EXCHANGE NOTES (IT BEING UNDERSTOOD
THAT IF, AFTER THE EFFECTIVE DATE, ANY SUBSIDIARY GUARANTEES THE DEBT OF THE
BORROWER UNDER THE FINANCING DOCUMENTS, SUCH SUBSIDIARY MAY ALSO GUARANTEE THE
SENIOR SECURED EXCHANGE NOTES AND THE DEBT PERMITTED BY CLAUSE (A)(III) OR
(A)(VII) ABOVE, THE PROCEEDS OF WHICH ARE APPLIED TO PERMANENTLY REDUCE TOTAL
BANK EXPOSURE OR PREPAY THE SENIOR SECURED EXCHANGE NOTES);

 

(II)           DEBT INCURRED BY A SUBSIDIARY:

 

                (x)            (1) to finance the acquisition, development,
construction, operation, maintenance (including modifications and upgrades to
comply with applicable laws and regulations) or working capital requirements
(including letters of credit or guarantees to fund debt service reserve

 

AES Fourth Amended and Restated Credit Agreement

 

73

--------------------------------------------------------------------------------


 

accounts or similar accounts or for the benefit of power purchase agreements or
commodity hedging counterparties) of a Power Supply Business or other business
owned, operated or managed (including on a joint basis with others), directly or
indirectly, by the Borrower (an “AES Business”) or (2) to finance the
acquisition of “greenfields” and the construction, operation, maintenance or
working capital requirements (including modifications and upgrades to comply
with applicable laws and regulations) or working capital requirements (including
letters of credit or guarantees to fund debt service reserve accounts or similar
accounts or for the benefit of power purchase agreements or commodity hedging
counterparties) necessary to develop and construct such “greenfields” and to
operate them as an AES Business or (3) that constitutes Acquired Debt; and

 

                (y)           that is not also the Debt of any other Subsidiary
with an interest in any other AES Business (except for (1) Debt incurred or
assumed by Intermediate Holding Companies which, at the time such Debt was
incurred or assumed, in the aggregate, contributed less than 50% of the Parent
Operating Cash Flow for the immediately preceding four fiscal quarters, (2) Debt
incurred or assumed by Subsidiaries of the Borrower (other than Intermediate
Holding Companies), which, at the time such Debt was incurred or assumed, in the
aggregate, contributed less than 15% of the Parent Operating Cash Flow for the
immediately preceding four fiscal quarters and are projected by the Borrower at
the time such Debt is incurred or assumed to contribute less than 15% of the
Parent Operating Cash Flow for the immediately succeeding four fiscal quarters
and (3) in the case of any Cameroon Business or any Subsidiary of the Borrower
(other than any Subsidiary Guarantor) that has a direct or indirect interest in
any Cameroon Business, Debt of any other Cameroon Business or any Subsidiary of
the Borrower (other than any Subsidiary Guarantor) that has a direct or indirect
interest in any Cameroon Business); provided that Excluded AES Entities can
guarantee, or be co-obligors with respect to, Debt of other Excluded AES
Entities;

 

provided, however, that to the extent that the Debt incurred pursuant to this
Section 5.07(b)(ii) is not used for the purposes set forth in clauses (x)(1),
(x)(2) or (x)(3) above, unless such Debt is permitted by another provision
hereunder, the portion of Net Cash Proceeds of such Debt not used for such
purposes shall be received by the Borrower or a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents and such Net Cash Proceeds shall be applied to prepay the
Debt hereunder pursuant to and in the amounts and order of priority set forth in
Section 2.10(b);

 

(III)          DEBT EXISTING ON THE EFFECTIVE DATE;

 

AES Fourth Amended and Restated Credit Agreement

 

74

--------------------------------------------------------------------------------


 

(IV)          DEBT INCURRED BY A SUBSIDIARY AS A BRIDGE FINANCING FOR A PROPOSED
SALE, TRANSFER OR OTHER DISPOSITION OF ASSETS PURSUANT TO SECTION 5.18(IV);
PROVIDED THAT (W) THE ONLY DIRECT OR CONTINGENT OBLIGOR IN RESPECT OF SUCH DEBT
IS THE HOLDER OF THE ASSETS THAT ARE THE SUBJECT OF SUCH SALE, TRANSFER OR OTHER
DISPOSITION, (X) THE INTEREST RATE APPLICABLE TO SUCH DEBT DOES NOT EXCEED THE
THEN APPLICABLE MARKET INTEREST RATE, (Y) SUCH DEBT IS REPAID WITH THE PROCEEDS
OF SUCH SALE, TRANSFER OR OTHER DISPOSITION UPON CONSUMMATION THEREOF AND (Z) IN
THE CASE OF A BRIDGE FINANCING FOR A PROPOSED ASSET SALE, THE NET CASH PROCEEDS
FROM THE INCURRENCE OF SUCH DEBT SHALL BE APPLIED AS SET FORTH IN
SECTION 2.10(B);

 

(V)           DEBT OWING TO THE BORROWER OR A CONSOLIDATED SUBSIDIARY OF THE
BORROWER; PROVIDED THAT DEBT OWED TO THE BORROWER SHALL CONSTITUTE PLEDGED DEBT
(TO THE EXTENT SUCH DEBTOR IS REQUIRED TO PLEDGE SUCH DEBT PURSUANT TO THE
COLLATERAL DOCUMENTS) AND DELIVERED TO THE COLLATERAL TRUSTEES PURSUANT TO THE
TERMS OF THE SECURITY AGREEMENT; PROVIDED FURTHER THAT ANY SUCH DEBT IS
PERMITTED UNDER SECTION 5.16;

 

(VI)          DEBT INCURRED BY A SUBSIDIARY, THE NET CASH PROCEEDS OF WHICH ARE
RECEIVED BY THE BORROWER OR A QUALIFIED HOLDING COMPANY WHOSE EQUITY INTERESTS
HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE COLLATERAL DOCUMENTS
AND, IN THE CASE OF DEBT INCURRED BY IPALCO OR ANY SUBSIDIARY GUARANTOR, AN
AMOUNT EQUAL TO THE BANKS’ RATABLE SHARE OF 100% OF SUCH NET CASH PROCEEDS
(OTHER THAN $200,000,000 OF ADDITIONAL DEBT OF IPALCO AND THE SUBSIDIARY
GUARANTORS INCURRED AFTER THE EFFECTIVE DATE), SHALL BE APPLIED TO PREPAY THE
DEBT HEREUNDER PURSUANT TO AND IN THE AMOUNT AND ORDER OF PRIORITY SET FORTH IN
SECTION 2.10(B);

 

(VII)         DEBT REPRESENTING A REFINANCING, REPLACEMENT OR REFUNDING OF DEBT
PERMITTED BY CLAUSES (B)(II), (B)(III), (B)(IV), (B)(VI) AND (B)(VII); PROVIDED
THAT:

 

(A)          (X) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT OUTSTANDING OR
AVAILABLE WILL NOT EXCEED THE PRINCIPAL AMOUNT OUTSTANDING OR AVAILABLE AT THE
TIME OF SUCH REFINANCING, REPLACEMENT OR REFUNDING (PLUS FEES AND EXPENSES,
INCLUDING ANY PREMIUM AND DEFEASANCE COSTS) RELATING TO SUCH REFINANCING,
REPLACEMENT OR REFUNDING AND (Y) THE PAYMENT RESTRICTIONS IN SUCH DEBT (1) SHALL
BE NO MORE RESTRICTIVE THAN THE PAYMENT RESTRICTIONS CONTAINED IN THE DEBT BEING
REFINANCED, REPLACED OR REFUNDED OR (2) IN THE OPINION OF THE BORROWER, ARE
CONSISTENT WITH CUSTOMARY MARKET TERMS FOR A FINANCING OF ITS NATURE AND DO NOT
ADVERSELY AFFECT THE ABILITY OF THE BORROWER TO MEET ITS PAYMENT OBLIGATIONS
UNDER THE FINANCING DOCUMENTS;

 

(B)           AFTER GIVING EFFECT TO THE ISSUANCE OF SUCH DEBT, NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING UNDER SECTION 5.16(B); AND

 

AES Fourth Amended and Restated Credit Agreement

 

75

--------------------------------------------------------------------------------


 

(C)           IF ANY DEBT BEING REFINANCED, REPLACED OR REFUNDED IS SUBORDINATED
TO THE DEBT OF ANY SUBSIDIARY GUARANTOR, SUCH DEBT SHALL BE SUBORDINATED AT
LEAST TO THE SAME EXTENT;

 

(VIII)        ANY LIEN PERMITTED BY SECTION 5.10 THAT CONSTITUTES DEBT NOT
OTHERWISE PERMITTED BY THIS SECTION 5.07;

 

(IX)           GUARANTEES BY EXCLUDED AES ENTITIES OF DEBT AND OTHER OBLIGATIONS
OF OTHER EXCLUDED AES ENTITIES; AND

 

(X)            GUARANTEES BY ANY SUBSIDIARY OF THE BORROWER EXISTING ON THE DATE
THAT SUCH SUBSIDIARY CEASED TO BE AN “EXCLUDED AES ENTITY” HEREUNDER THAT WERE
PERMITTED PURSUANT TO SECTION 5.07(B)(IX) WHEN SUCH SUBSIDIARY WAS AN “EXCLUDED
AES ENTITY”.

 

Notwithstanding any of the foregoing in this Section 5.07(b), in no event shall
Qualified Holding Companies incur any Debt other than Debt permitted by the
definition of “Qualified Holding Company”.

 

Section 5.08  Use of Proceeds.

 

The proceeds of the Loans made, the Revolving Letters of Credit issued (or
deemed issued) under this Agreement will be used by the Borrower for working
capital and other general corporate purposes.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

 

Section 5.09  Restricted Payments.

 


(A)   THE BORROWER WILL NOT DECLARE OR PAY ANY DIVIDENDS, PURCHASE, REDEEM,
RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY OF ITS EQUITY INTERESTS OR
QUALIFIED EQUITY-LINKED OR HYBRID SECURITIES NOW OR HEREAFTER OUTSTANDING,
RETURN ANY CAPITAL TO ITS STOCKHOLDERS AS SUCH, MAKE ANY DISTRIBUTION OF ASSETS,
EQUITY INTERESTS, OBLIGATIONS OR SECURITIES TO ITS STOCKHOLDERS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE
FOR VALUE ANY EQUITY INTERESTS OR QUALIFIED EQUITY-LINKED OR HYBRID SECURITIES
IN THE BORROWER (EACH, A “RESTRICTED PAYMENT”), EXCEPT:


 

(I)            THE BORROWER MAY DECLARE AND PAY REGULARLY-SCHEDULED CASH
DIVIDENDS TO THE HOLDERS OF (X) THE EXISTING TRUST PREFERRED SECURITIES AND
(Y) THE BORROWER’S PREFERRED STOCK;

 

(II)           THE BORROWER MAY REDEEM, REPURCHASE, REFINANCE, REPLACE OR REFUND
ANY OF THE OBLIGATIONS ARISING (X) IN RESPECT OF THE EXISTING TRUST PREFERRED
SECURITIES AT ANY TIME, (Y) IN RESPECT OF ANY OTHER PREFERRED STOCK, HYBRID
SECURITIES AND CONVERTIBLE SECURITIES (INCLUDING QUALIFIED EQUITY-LINKED OR
HYBRID SECURITIES) OF THE BORROWER AT ANY TIME WITH THE PROCEEDS OF ANY
CONTEMPORANEOUS ISSUANCE AND SALE BY THE BORROWER OF ITS CAPITAL STOCK (OTHER
THAN REDEEMABLE STOCK) OR (Z) IN RESPECT OF ANY QUALIFIED

 

AES Fourth Amended and Restated Credit Agreement

 

76

--------------------------------------------------------------------------------


 

EQUITY-LINKED OR HYBRID SECURITIES, WITHIN 180 DAYS OF THE FINAL MATURITY DATE
OR MANDATORY REDEMPTION DATE OF ANY SUCH OTHER QUALIFIED EQUITY-LINKED OR HYBRID
SECURITIES;

 

(III)          THE BORROWER MAY DECLARE AND MAKE RESTRICTED PAYMENTS IF, AFTER
GIVING EFFECT THERETO, THE AGGREGATE OF ALL RESTRICTED PAYMENTS DECLARED OR MADE
SUBSEQUENT TO JUNE 30, 2008 (PURSUANT TO THIS SECTION 5.09(A)(III)) DOES NOT
EXCEED 20% (OR, IF SUCH AMOUNT IS A LOSS, MINUS 100%) OF AN AMOUNT EQUAL TO
ADJUSTED PARENT OPERATING CASH FLOW LESS CORPORATE CHARGES FOR THE PERIOD FROM
JULY 1, 2008 THROUGH THE LAST DAY OF THE FISCAL QUARTER OF THE BORROWER THEN
MOST RECENTLY ENDED FOR WHICH FINANCIAL STATEMENTS WERE REQUIRED TO BE DELIVERED
TO THE AGENT PURSUANT TO SECTION 5.01(A) OR (B) (TREATED FOR THIS PURPOSE AS A
SINGLE ACCOUNTING PERIOD); PROVIDED THAT IF AFTER GIVING EFFECT TO SUCH
RESTRICTED PAYMENT, THE AMOUNT OF ALL RESTRICTED PAYMENTS MADE PURSUANT TO THIS
CLAUSE (III) SINCE THE FIRST DAY OF THE MOST RECENTLY ENDED FOUR FISCAL QUARTER
PERIOD FOR WHICH FINANCIAL STATEMENTS WERE REQUIRED TO BE DELIVERED TO THE AGENT
PURSUANT TO SECTION 5.01(A) OR (B) THROUGH THE DATE OF SUCH RESTRICTED PAYMENT
IS GREATER THAN THE GREATER OF (1) 20% OF AN AMOUNT EQUAL TO ADJUSTED PARENT
OPERATING CASH FLOW LESS CORPORATE CHARGES FOR SUCH FOUR FISCAL QUARTER PERIOD
AND (2) $250,000,000, THE BORROWER SHALL ONLY BE PERMITTED TO MAKE A RESTRICTED
PAYMENT IN EXCESS OF SUCH GREATER AMOUNT FOR SUCH FOUR FISCAL QUARTER PERIOD TO
THE EXTENT THAT BEFORE AND AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT, THE
BORROWER AND ITS SUBSIDIARIES SHALL HAVE A COMBINATION OF UNRESTRICTED CASH AND
UNUSED COMMITMENTS UNDER THE REVOLVING CREDIT LOAN FACILITY EQUAL TO OR GREATER
THAN THE AMOUNT OF THE REVOLVING CREDIT LOAN FACILITY IN EFFECT AT THAT TIME;

 

(IV)          THE BORROWER MAY DECLARE AND MAKE RESTRICTED PAYMENTS NOT
OTHERWISE PERMITTED UNDER THIS SECTION 5.09 IN AN AGGREGATE AMOUNT NOT TO EXCEED
$500,000,000 FROM AND AFTER THE AMENDED AND RESTATEMENT EFFECTIVE DATE,
PROVIDED, THAT BEFORE AND AFTER GIVING EFFECT TO EACH RESTRICTED PAYMENT UNDER
THIS SECTION 5.09(A)(IV), THE BORROWER AND ITS SUBSIDIARIES SHALL HAVE ANY
COMBINATION OF UNRESTRICTED CASH AND UNUSED COMMITMENTS UNDER THE REVOLVING
CREDIT LOAN FACILITY EQUAL TO OR GREATER THAN AGGREGATE AMOUNT OF THE REVOLVING
CREDIT LOAN FACILITY IN EFFECT AT THAT TIME;

 

(V)           (A) ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A SUBSIDIARY
GUARANTOR) MAY PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE
ANY EQUITY INTERESTS IN THE BORROWER USING FUNDS THAT ARE NOT ABLE TO BE PAID TO
THE BORROWER OR A SUBSIDIARY GUARANTOR AS A DIVIDEND DUE TO LEGAL OR CONTRACTUAL
RESTRICTIONS AFFECTING SUCH SUBSIDIARY OR, FROM AND AFTER JANUARY 1, 2010, DUE
TO INCREMENTAL TAX LIABILITY, (B) ANY SPECIAL PURPOSE FINANCING SUBSIDIARY MAY
PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY EQUITY
INTERESTS IN THE BORROWER USING PROCEEDS OF FINANCING THAT DOES NOT CONSTITUTE
RECOURSE DEBT AND AS TO WHICH NEITHER THE BORROWER NOR ANY OF ITS OTHER
SUBSIDIARIES (A) PROVIDES CREDIT SUPPORT OF ANY KIND, (B) IS DIRECTLY OR
INDIRECTLY LIABLE AS A GUARANTOR OR OTHERWISE OR (C) CONSTITUTES THE LENDER AND
(C) ANY SUBSIDIARY MAY PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE
FOR VALUE ANY EQUITY INTERESTS IN THE BORROWER TO THE EXTENT THAT THE BORROWER
WOULD HAVE BEEN PERMITTED TO DO SO UNDER CLAUSE (III) OR (IV) OF THIS
SECTION 5.09(A); PROVIDED THAT, IN THE CASE OF CLAUSE (A) ONLY TO THE EXTENT OF
ANY RESTRICTED PAYMENTS MADE BY A QUALIFIED HOLDING COMPANY, CLAUSE (B) ONLY TO
THE EXTENT OF SUCH RESTRICTED PAYMENTS FUNDED WITH PROCEEDS RECEIVED FROM THE
BORROWER, ANY QUALIFIED HOLDING COMPANY OR ANY SUBSIDIARY GUARANTOR AND CLAUSE
(C),

 

AES Fourth Amended and Restated Credit Agreement

 

77

--------------------------------------------------------------------------------


 

SUCH RESTRICTED PAYMENT SHALL BE DEEMED TO BE A RESTRICTED PAYMENT MADE BY THE
BORROWER UNDER CLAUSE (III) OR (IV) OF THIS SECTION 5.09(A) (AND THE MAKING OF
SUCH RESTRICTED PAYMENT SHALL REDUCE THE AVAILABILITY THEREUNDER) AND SHALL ONLY
BE PERMITTED TO THE EXTENT THERE WOULD HAVE BEEN AVAILABILITY FOR THE BORROWER
TO MAKE SUCH RESTRICTED PAYMENT UNDER CLAUSE (III) OR (IV) OF THIS
SECTION 5.09(A); AND

 

(VI)          THE BORROWER AND ITS SUBSIDIARIES MAY MAKE REGULARLY-SCHEDULED
INTEREST PAYMENTS AND PAY DIVIDENDS ON QUALIFIED EQUITY-LINKED OR HYBRID
SECURITIES.

 

provided that nothing in this Section shall prohibit the payment of any dividend
or distribution within 45 days after the declaration thereof if such declaration
was not prohibited by this Section.

 


(B)   NOTWITHSTANDING SECTION 5.09(A) ABOVE, SO LONG AS ANY REVOLVING CREDIT
LOAN OR TERM LOAN REMAINS OUTSTANDING, NO SUBSIDIARY GUARANTOR WILL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED BANKS, IF, AND FOR SO LONG AS, AN
ACTIONABLE DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (I) DECLARE OR MAKE
ANY DIVIDEND PAYMENT OR OTHER DISTRIBUTION OF ASSETS, PROPERTIES, CASH, RIGHTS,
OBLIGATIONS OR SECURITIES ON ACCOUNT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK
OF SUCH SUBSIDIARY GUARANTOR (OTHER THAN STOCK SPLITS AND DIVIDENDS PAYABLE
SOLELY IN EQUITY SECURITIES OF SUCH SUBSIDIARY GUARANTOR), OR PURCHASE, REDEEM
OR OTHERWISE ACQUIRE FOR VALUE (OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO), ANY
SHARES OF ANY CLASS OF CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR OR ANY
WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES, NOW OR HEREAFTER
OUTSTANDING OR (II) MAKE ANY INVESTMENT IN OR OTHERWISE ADVANCE ANY FUNDS TO THE
BORROWER, OR, ANY SUBSIDIARY OF THE BORROWER; AND


 

Section 5.10  Negative Pledge.

 

Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 

(A)           LIENS CREATED UNDER THE FINANCING DOCUMENTS;

 

(B)           LIENS EXISTING ON THE EFFECTIVE DATE SECURING DEBT OUTSTANDING ON
THE EFFECTIVE DATE;

 

(C)           ANY LIEN EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY OF THE BORROWER AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT;

 

(D)           ANY LIEN ON ANY ASSET SECURING DEBT INCURRED OR ASSUMED FOR THE
PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF ACQUIRING SUCH ASSET;
PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY WITH OR WITHIN 90
DAYS AFTER THE ACQUISITION THEREOF;

 

(E)           ANY LIEN ON ANY ASSET OF ANY PERSON EXISTING AT THE TIME SUCH
PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER OR A SUBSIDIARY OF
THE BORROWER AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT; PROVIDED THAT SUCH
LIEN SHALL NOT ATTACH TO ANY ASSET HELD BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION;

 

AES Fourth Amended and Restated Credit Agreement

 

78

--------------------------------------------------------------------------------


 

(F)            ANY LIEN EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER AND NOT CREATED IN CONTEMPLATION
OF SUCH ACQUISITION;

 

(G)           ANY LIEN ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR
REFUNDING OF ANY DEBT SECURED BY ANY LIEN PERMITTED BY ANY OF THE FOREGOING
CLAUSES OR CLAUSE (O) OF THIS SECTION; PROVIDED THAT SUCH DEBT IS NOT INCREASED
AND IS NOT SECURED BY ANY ADDITIONAL ASSETS (OTHER THAN, IN THE CASE OF DEBT
PERMITTED UNDER SECTION 5.07(B)(VII), LIENS ON ASSETS OF ANY SUBSIDIARY
PERMITTED UNDER SUCH SECTION 5.07(B)(VII) AND SECTION 5.16(B) TO BE OBLIGATED ON
SUCH DEBT);

 

(H)           LIENS ARISING IN THE ORDINARY COURSE OF ITS BUSINESS WHICH DO NOT
SECURE OBLIGATIONS IN AN AGGREGATE AMOUNT IN EXCESS OF $25,000,000 AND DO NOT IN
THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ITS ASSETS OR MATERIALLY
IMPAIR THE USE THEREOF IN THE OPERATION OF ITS BUSINESS;

 

(I)            LIENS IN CONNECTION WITH WORKER’S COMPENSATION, SOCIAL SECURITY
OBLIGATIONS, TAXES, ASSESSMENTS, STATUTORY OBLIGATIONS OR OTHER SIMILAR CHARGES,
GOOD FAITH DEPOSITS IN CONNECTION WITH TENDERS, CONTRACTS OR LEASES TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OTHER DEPOSITS REQUIRED TO BE
MADE IN THE ORDINARY COURSE OF BUSINESS AND NOT IN CONNECTION WITH BORROWING
MONEY OR OBTAINING ADVANCES OR CREDIT; PROVIDED IN EACH CASE THAT THE OBLIGATION
OR LIABILITY ARISES IN THE ORDINARY COURSE OF BUSINESS AND IF OVERDUE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

 

(J)            INCHOATE MATERIALMEN’S, MECHANICS’, WORKMEN’S, REPAIRMEN’S,
EMPLOYEES’, CARRIERS’, WAREHOUSEMEN’S, OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES;

 

(K)           WITH RESPECT TO REAL PROPERTY, EASEMENTS, RIGHTS OF WAY,
RESERVATIONS AND OTHER MINOR DEFECTS OR IRREGULARITIES IN TITLE WHICH DO NOT
MATERIALLY IMPAIR THE USE THEREOF FOR THE PURPOSES FOR WHICH IT IS HELD BY THE
BORROWER OR ITS SUBSIDIARIES;

 

(L)            LIENS SECURING ANY FUTURE INTEREST OR DIVIDENDS PAYABLE IN
RESPECT OF ANY DEBT PERMITTED TO BE ISSUED UNDER SECTION 5.07 FOR ONE SIX MONTH
PERIOD WITH RESPECT TO SUCH DEBT ON CASH OR TEMPORARY CASH INVESTMENTS WHICH
CONSTITUTED A PORTION OF THE CASH PROCEEDS TO THE BORROWER OR A SUBSIDIARY OF
THE BORROWER FROM THE ISSUANCE OF SUCH DEBT;

 

(M)          LIENS ON CASH AND TEMPORARY CASH INVESTMENTS SECURING DERIVATIVES
OBLIGATIONS OF THE SUBSIDIARIES;

 

(N)           LIENS ON CASH AND TEMPORARY CASH INVESTMENTS THAT SECURE
CONTINGENT OBLIGATIONS TO REIMBURSE ANY BANK OR OTHER PERSON FOR AMOUNTS PAID
UNDER GUARANTEES, SURETY OR PERFORMANCE BOND OR SIMILAR INSTRUMENT THAT SUPPORTS
OBLIGATIONS TO MAKE INVESTMENTS IN SUBSIDIARIES PERMITTED TO BE MADE UNDER
SECTION 5.16;

 

(O)           LIENS CONSTITUTING OR SECURING DEBT OF SUBSIDIARIES (OTHER THAN
SUBSIDIARY GUARANTORS) PERMITTED BY SECTION 5.07(B)(II), (VI), (VII) OR
(VIII) OR UTILITY OBLIGATIONS OR

 

AES Fourth Amended and Restated Credit Agreement

 

79

--------------------------------------------------------------------------------


 

OTHER CUSTOMER, SUPPLIER OR CONTRACTOR OBLIGATIONS ASSOCIATED WITH AES
BUSINESSES THAT ARE LIMITED TO THE ASSETS AND REVENUES OF THE RELATED AES
BUSINESSES AND THE CAPITAL STOCK OR OTHER ASSETS (INCLUDING CONTRACT RIGHTS) OF
SUBSIDIARIES OF THE BORROWER HAVING A DIRECT OR INDIRECT INTEREST IN SUCH AES
BUSINESSES AND, IN THE CASE OF ANY CAMEROON BUSINESS, THE ASSETS AND REVENUES OF
ANY OTHER CAMEROON BUSINESS AND THE CAPITAL STOCK (OTHER THAN CAPITAL STOCK THAT
HAS BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE COLLATERAL DOCUMENTS) OR
OTHER ASSETS (INCLUDING CONTRACT RIGHTS) OF SUBSIDIARIES OF THE BORROWER (OTHER
THAN SUBSIDIARY GUARANTORS) HAVING A DIRECT OR INDIRECT INTEREST IN ANY CAMEROON
BUSINESS;

 

(P)           LIENS ON THE CREDITOR GROUP COLLATERAL SECURING THE DEBT OF THE
BORROWER OR OBLIGATIONS OF THE BORROWER UNDER HEDGE AGREEMENTS; PROVIDED THAT
LIENS ON THE CREDITOR GROUP COLLATERAL SECURING FIRST PRIORITY SECURED DEBT OF
THE BORROWER SHALL ONLY SECURE FIRST PRIORITY SECURED DEBT UP TO AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $1,750,000,000 (LESS THE AGGREGATE AMOUNT OF
MANDATORY PREPAYMENTS OF TERM LOANS AND MANDATORY REDUCTIONS OF REVOLVING CREDIT
LOAN COMMITMENTS RESULTING FROM THE APPLICATION OF NET CASH PROCEEDS FROM IPALCO
ASSET SALES);

 

(Q)           LIENS SECURING DEBT PERMITTED BY SECTION 5.07(A)(VIII) OR
SECTION 5.07(B)(IV), PROVIDED THAT SUCH DEBT IS SECURED SOLELY BY THE ASSET THAT
IS THE SUBJECT OF THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION RELATED TO
SUCH DEBT;

 

(R)            LIENS ON THE ASSETS OF, OR INVESTMENTS IN, ANY EXCLUDED AES
ENTITY SECURING DEBT OR OTHER OBLIGATIONS OF ANY EXCLUDED AES ENTITY PERMITTED
TO BE INCURRED HEREUNDER;

 

(S)           LIENS ON CASH SET ASIDE AT THE TIME OF THE ISSUANCE OF DEBT
PERMITTED TO BE INCURRED PURSUANT TO SECTION 5.07 OR TEMPORARY CASH INVESTMENTS
PURCHASED WITH SUCH CASH, IN EITHER CASE TO THE EXTENT THAT SUCH CASH OR
TEMPORARY CASH INVESTMENTS PRE-FUND THE REPAYMENT OR REDEMPTION OF SUCH DEBT AND
ARE HELD IN A THIRD PARTY ESCROW ACCOUNT WITH AN ESCROW AGENT ON TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO THE AGENT TO BE APPLIED FOR SUCH PURPOSE;

 

(T)            (I) LIENS ON CASH AND TEMPORARY CASH INVESTMENTS THAT SECURE
LETTERS OF CREDIT UP TO AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $300,000,000
AND (II) LIENS ON RIGHTS UNDER AGREEMENTS RELATING TO THE SALE OF EQUITY
INTERESTS OF THE BORROWER (AND ANY ANCILLARY AGREEMENTS) THAT SECURE LETTERS OF
CREDIT; PROVIDED THAT AT THE TIME SUCH LIEN IS CREATED, NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED OR IS CONTINUING; AND

 

(U)           LIENS EXISTING ON ANY ASSET OF ANY SUBSIDIARY OF THE BORROWER AT
THE TIME SUCH SUBSIDIARY CEASED TO BE AN “EXCLUDED AES ENTITY” HEREUNDER THAT
WERE PERMITTED PURSUANT TO SECTION 5.10(R) WHEN SUCH SUBSIDIARY WAS AN “EXCLUDED
AES ENTITY”.

 

AES Fourth Amended and Restated Credit Agreement

 

80

--------------------------------------------------------------------------------


 

Section 5.11  Consolidations and Mergers.

 

The Borrower will not merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

 

(A)           ANY SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR CONSOLIDATE WITH
ANY OTHER SUBSIDIARY, PROVIDED THAT, IN THE CASE OF ANY SUCH MERGER OR
CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A
WHOLLY OWNED SUBSIDIARY OF THE BORROWER AND ANY THIRD-PARTY CONSENTS OR WAIVERS
NECESSARY FOR SUCH MERGER OR CONSOLIDATION SHALL HAVE BEEN OBTAINED, PROVIDED
FURTHER THAT, (A), IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION TO WHICH A
PLEDGED SUBSIDIARY IS A PARTY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION
SHALL BE A “PLEDGED SUBSIDIARY” AND (B) IN THE CASE OF ANY SUCH MERGER OR
CONSOLIDATION TO WHICH A SUBSIDIARY GUARANTOR IS A PARTY, THE PERSON FORMED BY
SUCH MERGER OR CONSOLIDATION SHALL BE A SUBSIDIARY GUARANTOR;

 

(B)           IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION PERMITTED UNDER
SECTION 5.18 (OTHER THAN CLAUSE (II) THEREOF), ANY SUBSIDIARY OF THE BORROWER
MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON
TO MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(C)           THE BORROWER MAY MERGE WITH ANOTHER PERSON;

 

provided, however, that in each case, such merger or consolidation is otherwise
in compliance with this Agreement and immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any merger to which the Borrower is a party, the Borrower is the Person
surviving such merger.

 

Notwithstanding any of the foregoing in clauses (a) and (b) of this
Section 5.11, the Borrower will not permit any Subsidiary of the Borrower with
any direct or indirect interest in (x) a Power Supply Business to consolidate or
merge with, any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (y) any unrelated business to
consolidate or merge with, any other Person with a direct or indirect interest
in any Power Supply Business, subject to the proviso set forth in
Section 5.16(b) so that any transaction permitted by such proviso shall also be
permitted by this Section 5.11 (except for consolidations and mergers by any
Subsidiary of the Borrower which, after giving pro forma effect to such
consolidation or merger, contributed less than 15% of the Parent Operating Cash
Flow for the immediately preceding four fiscal quarters and is projected by the
Borrower at the time of such consolidation or merger to contribute less than 15%
of the Parent Operating Cash Flow for the immediately succeeding four fiscal
quarters).

 

Section 5.12  [Intentionally omitted.]

 

Section 5.13  Cash Flow Coverage.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Cash Flow Coverage Ratio of not less than the ratio set forth below for each
period set forth below:

 

AES Fourth Amended and Restated Credit Agreement

 

81

--------------------------------------------------------------------------------


 

Four
Fiscal Quarters
Ending

 

Minimum Cash Flow
Coverage Ratio

 

December 31, 2003

 

1.20

 

March 31, 2004

 

1.20

 

June 30, 2004

 

1.20

 

September 30, 2004

 

1.25

 

December 31, 2004

 

1.25

 

March 31, 2005

 

1.30

 

June 30, 2005

 

1.35

 

September 30, 2005

 

1.35

 

December 31, 2005

 

1.40

 

March 31, 2006

 

1.40

 

June 30, 2006

 

1.40

 

September 30, 2006

 

1.40

 

December 31, 2006

 

1.40

 

March 31, 2007

 

1.40

 

June 30, 2007

 

1.45

 

September 30, 2007

 

1.45

 

December 31, 2007

 

1.50

 

March 31, 2008

 

1.50

 

June 30, 2008 and thereafter

 

1.30

 

 

Section 5.14  Recourse Debt to Cash Flow Ratio.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Recourse Debt to Cash Flow Ratio of not more than the ratio set forth below for
each period set forth below:

 

Four Fiscal Quarter Ending

 

Maximum Recourse Debt
to Cash Flow Ratio

 

June 30, 2005

 

7.50

 

September 30, 2005

 

7.50

 

December 31, 2005

 

7.50

 

March 31, 2006

 

7.50

 

June 30, 2006

 

7.50

 

September 30, 2006

 

7.50

 

December 31, 2006

 

7.00

 

March 31, 2007

 

7.00

 

June 30, 2007

 

7.00

 

September 30, 2007

 

7.00

 

December 31, 2007

 

7.00

 

March 31, 2008

 

6.50

 

June 30, 2008

 

6.50

 

September 30, 2008

 

8.00

 

December 31, 2008

 

8.00

 

 

AES Fourth Amended and Restated Credit Agreement

 

82

--------------------------------------------------------------------------------


 

Four Fiscal Quarter Ending

 

Maximum Recourse Debt
to Cash Flow Ratio

 

March 31, 2009

 

8.50

 

June 30, 2009

 

8.50

 

September 30, 2009

 

8.50

 

December 31, 2009

 

8.50

 

March 31, 2010

 

7.25

 

June 30, 2010

 

7.25

 

September 30, 2010

 

7.25

 

December 31, 2010

 

7.25

 

March 31, 2011

 

7.25

 

June 30, 2011 and thereafter

 

7.25

 

 

Section 5.15  Transaction with Affiliates.

 

Except pursuant to agreements existing on the Effective Date and listed on
Schedule II attached hereto, the Borrower will not, and will not permit any
Subsidiary of the Borrower to, directly or indirectly, in any transaction
involving aggregate consideration in excess of $1,000,000, pay any funds to or
for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate; provided, however, that the foregoing provisions of this
Section shall not prohibit (a) the Borrower or any Subsidiary of the Borrower
from making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Borrower or such Subsidiary as the terms
and conditions which would apply in a similar transaction with a Person not an
Affiliate; (b) the Borrower or any Subsidiary of the Borrower from making
payments of principal, interest and premium on any Debt of the Borrower or such
Subsidiary held by an Affiliate if the terms of such Debt are substantially as
favorable to the Borrower or such Subsidiary as the terms which could have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate and (c) the Borrower or any Subsidiary of the Borrower from
participating in, or effecting any transaction in connection with, any joint
enterprise or other joint arrangement with any Affiliate if the Borrower or such
Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates.  The
provisions of this Section 5.15 shall not apply to (x) transactions between the
Borrower or any of its Subsidiaries, on the one hand, and any officer, director
or employee of the Borrower or any of its Subsidiaries, on the other hand, that
are approved by the Board of Directors of the Borrower or any committee of the
Board of Directors consisting of the Borrower’s independent directors and
(y) the payment of reasonable and customary regular fees to directors of the
Borrower or a Subsidiary of the Borrower.

 

AES Fourth Amended and Restated Credit Agreement

 

83

--------------------------------------------------------------------------------


 

Section 5.16  Investments in Other Persons.

 


(A)   THE BORROWER SHALL NOT MAKE OR HOLD, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON, EXCEPT:


 

(I)            (A) INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN THEIR
SUBSIDIARIES OUTSTANDING ON THE EFFECTIVE DATE, (B) ADDITIONAL EQUITY
INVESTMENTS IN OBLIGORS AND (C) ADDITIONAL INVESTMENTS IN OBLIGORS CONSISTING OF
INTERCOMPANY DEBT PROVIDED THAT ANY DEBT OWING TO THE BORROWER SHALL
(X) CONSTITUTE PLEDGED DEBT AND BE DELIVERED TO THE COLLATERAL TRUSTEES PURSUANT
TO THE TERMS OF THE SECURITY AGREEMENT AND (Y) BE SUBORDINATED IN ALL RESPECTS
TO THE OBLIGATIONS OF THE OBLIGORS UNDER THE FINANCING DOCUMENTS;

 

(II)           LOANS AND ADVANCES BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
ITS EMPLOYEES IN THE ORDINARY COURSE OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES AS PRESENTLY CONDUCTED, WHICH IN THE CASE OF LOANS AND ADVANCES TO
EMPLOYEES OF THE BORROWER, THE SUBSIDIARY GUARANTORS AND THE QUALIFIED HOLDING
COMPANIES SHALL NOT EXCEED AN AGGREGATE PRINCIPAL AMOUNT OF $10,000,000 AT ANY
TIME OUTSTANDING;

 

(III)          INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN TEMPORARY
CASH INVESTMENTS;

 

(IV)          INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND INVESTMENTS IN
SUBSIDIARIES RESULTING FROM DRAWINGS UNDER, OR RENEWALS OR EXTENSIONS OF,
LETTERS OF CREDIT, SURETY BONDS, GUARANTEES OR PERFORMANCE BONDS SUPPORTING
OBLIGATIONS OF SUBSIDIARIES ISSUED AND OUTSTANDING ON THE EFFECTIVE DATE
(INCLUDING RENEWALS AND EXTENSIONS THEREOF) AND INVESTMENTS IN SUBSIDIARIES TO
CASH COLLATERALIZE OBLIGATIONS SUPPORTED BY SUCH LETTERS OF CREDIT, BONDS OR
GUARANTEES IF THEY EXPIRE OR ARE CANCELLED UNDRAWN;

 

(V)           INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN ANY NON-CASH
PROCEEDS RECEIVED BY THE BORROWER OR SUCH SUBSIDIARY IN CONNECTION WITH ANY
TRANSACTION PERMITTED BY THE PROVISIONS OF SECTION 5.18;

 

(VI)          INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN ANY OF THEIR
DEBT IN THE FORM OF ANY PAYMENTS, REDEMPTION OR REPURCHASE OF SUCH DEBT NOT
PROHIBITED BY THIS AGREEMENT;

 

(VII)         INVESTMENTS BY AN EXCLUDED AES ENTITY IN ANOTHER EXCLUDED AES
ENTITY OR IN ANOTHER PERSON, THE ASSETS OF WHICH SHALL NOT CONSIST OF DEBT OR
EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OTHER THAN DEBT OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH A FAIR MARKET VALUE (TOGETHER WITH
THE FAIR MARKET VALUE OF DEBT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
RECEIVED BY THE BORROWER OR ANY SUBSIDIARY AS NON-CASH PROCEEDS IN ANY
TRANSACTION PERMITTED BY THE PROVISIONS OF SECTION 5.18) NOT IN EXCESS OF
$15,000,000 IN THE AGGREGATE;

 

(VIII)        INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN THEIR
SUBSIDIARIES OR IN EXCLUDED AES ENTITIES RESULTING FROM THE CREATION,
DISSOLUTION, RESTRUCTURING OR REORGANIZATION OF THE HOLDINGS OF THE BORROWER,
ANY SUBSIDIARY OR EXCLUDED AES ENTITY

 

AES Fourth Amended and Restated Credit Agreement

 

84

--------------------------------------------------------------------------------


 

PERMITTED BY SECTION 5.16(B) THAT DOES NOT RESULT IN THE NET INCREASE IN THE
AMOUNT INVESTED BY THE BORROWER AND ITS SUBSIDIARIES IN THEIR SUBSIDIARIES OR IN
EXCLUDED AES ENTITIES AND DOES NOT RESULT IN A DEFAULT;

 

(IX)           INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, OR AS
A RESULT OF A DEFAULT BY, CUSTOMERS OR SUPPLIERS TO, OR CO-INVESTORS IN, AN AES
BUSINESS;

 

(X)            INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 5.16; PROVIDED THAT, WITH RESPECT TO EACH
INVESTMENT MADE PURSUANT TO THIS CLAUSE (X):

 

(A)     INVESTMENTS BY THE BORROWER IN EXCLUDED AES ENTITIES AFTER JUNE 23, 2005
SHALL NOT EXCEED $250,000,000; PROVIDED THAT AT ANY TIME THAT THE RECOURSE DEBT
TO CASH FLOW RATIO IS LESS THAN 4.00 TO 1.00 THERE SHALL BE NO LIMITATION ON
INVESTMENTS IN EXCLUDED AES ENTITIES;

 

(B)     SUCH INVESTMENT SHALL BE IN PROPERTY AND ASSETS, OR IN THE EQUITY
INTERESTS OF A PERSON OWNING PROPERTY AND ASSETS, WHICH ARE PART OF A PERMITTED
BUSINESS; AND

 

(C)     (1) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO
ANY SUCH PURCHASE OR OTHER ACQUISITION, NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (2) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTIONS 5.13 AND 5.14, SUCH
COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST
RECENTLY DELIVERED TO THE AGENT AND THE BANK PARTIES AS THOUGH SUCH INVESTMENT
HAD BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY;

 

(XI)           (A) INVESTMENTS BY ANY SUBSIDIARY WITH FUNDS OR OTHER PROPERTY
RECEIVED BY SUCH SUBSIDIARY FROM THE BORROWER OR A SUBSIDIARY AS A RESULT OF AN
INVESTMENT OTHERWISE PERMITTED HEREBY AND (B) INVESTMENTS BY ANY SUBSIDIARY
(OTHER THAN A QUALIFIED HOLDING COMPANY) WITH FUNDS OR OTHER PROPERTY GENERATED
BY ITS OPERATIONS (INCLUDING BY WAY OF FINANCINGS PERMITTED HEREBY) OR BY THE
OPERATIONS (INCLUDING BY WAY OF FINANCINGS PERMITTED HEREBY) OF ITS SUBSIDIARIES
IN ANY OTHER SUBSIDIARY WHICH EITHER IS A DIRECT OR INDIRECT SUBSIDIARY OF SUCH
INVESTING SUBSIDIARY OR A DIRECT OR INDIRECT PARENT COMPANY OF SUCH INVESTING
SUBSIDIARY AND THE PROCEEDS OF SUCH INVESTMENT SHALL BE APPLIED BY THE
SUBSIDIARY RECEIVING SUCH INVESTMENT SOLELY FOR FUNDING THE OPERATION,
MAINTENANCE (INCLUDING MODIFICATIONS AND UPGRADES TO COMPLY WITH APPLICABLE LAWS
AND REGULATIONS), ON-GOING CONSTRUCTION OR WORKING CAPITAL REQUIREMENTS WHICH
ARE NECESSARY FOR THE OPERATION OF THE BUSINESS OF SUCH SUBSIDIARY OR FOR SUCH
SUBSIDIARY TO SATISFY ITS CONTRACTUAL AND LEGAL OBLIGATIONS;

 

(XII)          INVESTMENTS BY ANY SUBSIDIARY OF THE BORROWER CONSISTING OF LOANS
MADE TO ANY PERSON WHICH DIRECTLY OR INDIRECTLY HOLDS THE EQUITY INTERESTS OF
SUCH SUBSIDIARY;

 

AES Fourth Amended and Restated Credit Agreement

 

85

--------------------------------------------------------------------------------


 

(XIII)         INVESTMENTS IN SUBSIDIARIES RESULTING FROM DRAWINGS UNDER, OR
RENEWALS OR EXTENSIONS OF, GUARANTEES SUPPORTING OBLIGATIONS OF SUBSIDIARIES
UNDER ANY SECURED TREASURY MANAGEMENT SERVICE AGREEMENT (INCLUDING RENEWALS AND
EXTENSIONS THEREOF) AND INVESTMENTS IN SUBSIDIARIES TO CASH COLLATERALIZE
OBLIGATIONS SUPPORTED BY SUCH GUARANTEES IF THEY EXPIRE OR ARE CANCELLED
UNDRAWN;

 

(XIV)        INVESTMENTS IN MARKETABLE SECURITIES AS PART OF THE BORROWER’S
MANAGEMENT OF ITS LONG-TERM AND DEFERRED COMPENSATION OBLIGATIONS IN THE
ORDINARY COURSE OF BUSINESS;

 

(XV)         INVESTMENTS IN ANY SUBSIDIARY OF THE BORROWER EXISTING ON THE DATE
THAT SUCH SUBSIDIARY CEASED TO BE AN “EXCLUDED AES ENTITY” HEREUNDER THAT WERE
PERMITTED TO BE MADE PURSUANT TO THIS SECTION 5.16 WHEN SUCH SUBSIDIARY WAS AN
“EXCLUDED AES ENTITY”.

 


(B)   NOTWITHSTANDING ANY OF THE FOREGOING IN CLAUSE (A) ABOVE, THE BORROWER
WILL NOT PERMIT ANY SUBSIDIARY OF THE BORROWER WITH ANY DIRECT OR INDIRECT
INTEREST IN (I) A POWER SUPPLY BUSINESS TO MAKE ANY INVESTMENT IN, OR
CONSOLIDATE OR MERGE WITH, ANY OTHER PERSON WITH A DIRECT OR INDIRECT INTEREST
IN ANY OTHER POWER SUPPLY BUSINESS OR ANY UNRELATED BUSINESS OR (II) ANY
UNRELATED BUSINESS TO MAKE ANY INVESTMENT IN, OR TO CONSOLIDATE OR MERGE WITH,
ANY OTHER PERSON WITH A DIRECT OR INDIRECT INTEREST IN ANY POWER SUPPLY
BUSINESS; PROVIDED THAT (X) INVESTMENTS PERMITTED BY SECTION 5.16(A)(II), (III),
(V), (VI), (VII), (VIII), (IX), (XII), (XIII) AND (XIV) SHALL BE PERMITTED
NOTWITHSTANDING THE FOREGOING AND (Y) A SUBSIDIARY OF THE BORROWER (EACH, AN
“INTERMEDIATE HOLDING COMPANY”) MAY SERVE AS A HOLDING COMPANY FOR ANY OR ALL OF
THE BORROWER’S DIRECT AND INDIRECT INTERESTS IN A POWER SUPPLY BUSINESS OR AN
UNRELATED BUSINESS, SO LONG AS:


 

(1)           each such Intermediate Holding Company’s direct and indirect
interest in any Power Supply Business or unrelated business shall be limited to
the ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such Power Supply Business or unrelated business;

 

(2)           no Lien shall exist upon any asset of any Intermediate Holding
Company (other than Liens on the Capital Stock of, or loan to, the Borrower or a
Subsidiary of an Intermediate Holding Company securing Debt of such Intermediate
Holding Company or such Subsidiary and Liens securing Debt permitted by
Sections 5.07(b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vi), (b)(vii) and
(b)(viii)); and

 

(3)           no Intermediate Holding Company shall incur, assume, create or
suffer to exist any Debt (including any Guarantee of Debt) other than Debt owing
to the Borrower, any Qualified Holding Company or any Subsidiary of such
Intermediate Holding Company and Debt permitted by Sections 5.07(b)(i), (ii),
(iii), (iv), (vi), (vii) or (viii).

 

Notwithstanding anything to the contrary in this Section 5.16(b), (A) any
Subsidiary of the Borrower with any direct or indirect interest in (i) a Power
Supply Business may make an Investment in any other Person with a direct or
indirect interest in any other Power Supply Business or any unrelated business
or (ii) any unrelated business may make an

 

AES Fourth Amended and Restated Credit Agreement

 

86

--------------------------------------------------------------------------------


 

Investment in any other Person with a direct or indirect interest in any Power
Supply Business, so long as, in each case, after giving pro forma effect to such
Investment, such Subsidiary and such Person in the aggregate contributed less
than 15% of the Parent Operating Cash Flow for the immediately preceding four
fiscal quarters and are projected by the Borrower at the time of such Investment
to contribute less than 15% of the Parent Operating Cash Flow for the
immediately succeeding four fiscal quarters and (B) any Cameroon Business may
make an Investment in any other Cameroon Business.

 

Section 5.17  Upstreaming of Net Cash Proceeds by Subsidiaries.

 

The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from (i) any Asset Sale or (ii) the incurrence or sale of any Debt
permitted by Section 5.07(b)(vi) to transfer such Net Cash Proceeds to the
Borrower; provided that such transfer shall not be required to be made if such
transfer would violate any applicable contracts or would violate applicable law
or if applicable law would require minority shareholder approval (it being
understood that the Borrower shall use reasonable efforts to obtain such
minority shareholder approval), a valuation or a discretionary order or would,
in the Borrower’s good faith determination or the good faith determination of a
majority of the board of directors of such Subsidiary, involve a reasonable
likelihood of there being a breach of fiduciary duties by the directors of such
Subsidiary.  In connection with managing transfers of Net Cash Proceeds pursuant
to this Section 5.17, (a) the Borrower may cause Net Cash Proceeds to be
transferred to Qualified Holding Companies whose Equity Interests have been
pledged to the Secured Holders pursuant to the Collateral Documents if the
Borrower nonetheless makes the related mandatory prepayment that would otherwise
be required by Section 2.10(b) using funds not otherwise required to be made the
basis of any mandatory prepayment and (b) if the Net Cash Proceeds are less than
$10,000,000, the Borrower shall not be required to cause such Net Cash Proceeds
effectively to be transferred directly or indirectly to the Borrower and applied
pursuant to Section 2.10(b) until the aggregate Net Cash Proceeds not so applied
equal or exceed $10,000,000.  In connection with managing transfers of Net Cash
Proceeds pursuant to this Section 5.17 and making loans, investments and other
advances to Subsidiaries, the Borrower may cause Net Cash Proceeds to be
transferred among Subsidiaries as permitted by Section 5.16, rather than
transferred to the Borrower, in lieu of loans, investments or other advances the
Borrower would otherwise be permitted to make as permitted by Section 5.16 and
would make; provided that amounts that otherwise would be paid to the Borrower
or a Qualified Holding Company whose Equity Interests have been pledged to the
Secured Holders pursuant to the Collateral Documents shall be treated as an
Investment and such Investment must be permitted by Section 5.16.

 

Section 5.18  Sales, Etc., of Assets.

 

The Borrower will not sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(I)            SALES OF ASSETS IN THE ORDINARY COURSE OF ITS BUSINESS AND THE
GRANTING OF ANY OPTION OR OTHER RIGHT TO PURCHASE, LEASE OR OTHERWISE ACQUIRE
ASSETS IN THE ORDINARY COURSE OF ITS BUSINESS;

 

AES Fourth Amended and Restated Credit Agreement

 

87

--------------------------------------------------------------------------------


 

(II)           IN A TRANSACTION PERMITTED BY SECTION 5.11;

 

(III)          SALES, TRANSFERS OR OTHER DISPOSITIONS OF ASSETS AMONG THE
BORROWER AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT (A) IN RESPECT OF SALES,
TRANSFERS OR OTHER DISPOSITIONS BY THE BORROWER TO ITS SUBSIDIARIES, THE
BORROWER SHALL NOT SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS
(OTHER THAN EXCLUDED AES ENTITIES) TO ANY EXCLUDED AES ENTITY, AND (B) IN
RESPECT OF SALES, TRANSFERS OR OTHER DISPOSITIONS BY SUBSIDIARIES TO OTHER
SUBSIDIARIES, (1) WITH RESPECT TO EXCLUDED AES ENTITIES, ONLY EXCLUDED AES
ENTITIES MAY SELL, TRANSFER OR OTHERWISE DISPOSE OF ASSETS TO ANOTHER EXCLUDED
AES ENTITY AND (2) WITH RESPECT TO OTHER SUBSIDIARIES, SUCH SALES, TRANSFERS OR
OTHER DISPOSITIONS ARE EITHER PERMITTED BY SECTION 5.16 OR THE TRANSFERRING
SUBSIDIARY HAS RECEIVED FAIR VALUE FOR SUCH SALES, TRANSFERS OR DISPOSITIONS;
PROVIDED, FURTHER, HOWEVER, THAT FOR THE AVOIDANCE OF DOUBT, THE TRANSFER OF AES
GEH HOLDINGS, LLC’S OWNERSHIP INTEREST IN GLOBAL ENERGY HOLDINGS CV TO AES
GEH, INC. AND THE SUBSEQUENT DISSOLUTION OF AES GEH HOLDINGS, LLC IS PERMITTED
HEREUNDER; AND

 

(IV)          SALES, TRANSFERS OR OTHER DISPOSITIONS OF ASSETS SO LONG AS
(I) THE CONSIDERATION RECEIVED BY THE BORROWER AND ITS SUBSIDIARIES FOR SUCH
ASSET SHALL HAVE BEEN DETERMINED ON THE BASIS OF ARMS-LENGTH NEGOTIATIONS WITH A
NON-AFFILIATE, (II) IN THE CASE OF SALES OF ASSETS OR EQUITY INTERESTS OF, OR
OTHER INVESTMENTS IN, IPALCO OR ANY OF ITS SUBSIDIARIES OR ANY SUBSIDIARY
GUARANTOR OR SUBSIDIARY THEREOF, NO LESS THAN 75% OF THE PURCHASE PRICE FOR SUCH
ASSET SHALL BE PAID TO THE BORROWER AND ITS SUBSIDIARIES SOLELY IN CASH OR
SECURITIES OR OTHER OBLIGATIONS THAT CAN BE READILY CONVERTED TO CASH SO LONG AS
SUCH SECURITIES OR OTHER OBLIGATIONS ARE CONVERTED TO CASH ON OR WITHIN 30 DAYS
AFTER THE CLOSING DATE OF SUCH SALE, TRANSFER OR OTHER DISPOSITION AND (III) ANY
NON-CASH PROCEEDS RECEIVED BY THE BORROWER OR AES BVI II FROM THE SALE OF SUCH
ASSETS SHALL NOT CONSIST OF DEBT OR EQUITY INTERESTS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES (OTHER THAN DEBT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH A FAIR MARKET VALUE (TOGETHER WITH THE FAIR MARKET VALUE OF THE DEBT OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES COMPRISING THE ASSETS OF ANY PERSON IN WHICH
AN EXCLUDED AES ENTITY HAS MADE AN INVESTMENT PURSUANT TO
SECTION 5.16(A)(VII) NOT IN EXCESS OF $15,000,000 IN THE AGGREGATE) AND SHALL BE
PLEDGED TO THE COLLATERAL TRUSTEES AS SECURITY AGREEMENT COLLATERAL UNDER THE
SECURITY AGREEMENT;

 

(V)           LIENS PERMITTED BY THE FINANCING DOCUMENTS;

 

(VI)          THE SALE OF EQUITY INTERESTS IN A PROJECT IN DEVELOPMENT OR UNDER
CONSTRUCTION THE PROCEEDS FROM WHICH SHALL BE USED TO FUND THE COST OF
DEVELOPMENT OR CONSTRUCTION OF SUCH PROJECT AND THE SALES OF EQUITY INTERESTS BY
A SUBSIDIARY THE PROCEEDS OF WHICH ARE USED TO FUND THE WORKING CAPITAL AND
OTHER NEEDS OF SUCH SUBSIDIARY AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS, INCLUDING REASONABLY ANTICIPATED NEEDS FOR REPAYING DEBT AND OTHER
OBLIGATIONS AND MAKING INVESTMENTS IN ITS BUSINESS;

 

(VII)         (1) A DISPOSITION RESULTING FROM THE BONA FIDE EXERCISE BY
GOVERNMENTAL AUTHORITY OF ITS CLAIMED OR ACTUAL POWER OF EMINENT DOMAIN; (2) ANY
CASH PAYMENTS OTHERWISE PERMITTED UNDER THIS AGREEMENT; (3) ANY SALE, TRANSFER,
CONVEYANCE, LEASE OR OTHER DISPOSITION OF AN ASSET IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST

 

AES Fourth Amended and Restated Credit Agreement

 

88

--------------------------------------------------------------------------------


 

PRACTICE PURSUANT TO THE TERMS OF ANY POWER SALES AGREEMENT OR STEAM SALES
AGREEMENT OR OTHER AGREEMENT OR CONTRACT RELATED TO THE OUTPUT OR PRODUCT OF, OR
SERVICES RENDERED BY, A POWER SUPPLY BUSINESS AS TO WHICH A SUBSIDIARY IS THE
SUPPLYING PARTY; (4) ANY DISPOSITION OF ANY EQUITY INTEREST IN A POWER SUPPLY
BUSINESS PURSUANT TO THE TERMS OF A JOINT VENTURE AGREEMENT, SHAREHOLDERS
AGREEMENT OR SIMILAR ARRANGEMENT EXISTING AS OF THE EFFECTIVE DATE THAT REQUIRES
ONE SHAREHOLDER TO TRANSFER ITS INTEREST TO ANOTHER UPON TERMS AND IN
CIRCUMSTANCES CUSTOMARY FOR THE INDUSTRY (PROVIDED THAT, IN THE CASE OF A
DISPOSITION OF EQUITY INTERESTS IN IPALCO OR ANY OF ITS SUBSIDIARIES OR ANY
SUBSIDIARY GUARANTOR OR SUBSIDIARY THEREOF, ANY CASH RECEIVED IN CONNECTION WITH
SUCH DISPOSITION SHALL BE TREATED AS NET CASH PROCEEDS FROM A ASSET SALE); OR
(5) ANY DISPOSITION OF ASSETS SUBJECT TO A LIEN PERMITTED HEREBY THAT IS
TRANSFERRED TO THE LIENHOLDER OR ITS DESIGNEE IN SATISFACTION OR SETTLEMENT OF
THE LIENHOLDER’S CLAIM OR A REALIZATION UPON A SECURITY INTEREST PERMITTED UNDER
THIS AGREEMENT;

 

(VIII)        ANY DISPOSITION IN CONNECTION WITH DIRECTORS’ QUALIFYING SHARES OR
INVESTMENTS BY FOREIGN NATIONALS MANDATED BY APPLICABLE LAW;

 

(IX)           ANY SALE OF SHARES OF REDEEMABLE STOCK OF A SUBSIDIARY TO THE
EXTENT SUCH SHARES CONSTITUTE DEBT PERMITTED BY SECTION 5.07;

 

(X)            A SALE-LEASEBACK TRANSACTION INVOLVING SUBSTANTIALLY ALL OF THE
ASSETS OF A POWER SUPPLY BUSINESS WHERE A SUBSIDIARY SELLS THE POWER SUPPLY
BUSINESS TO A PERSON IN EXCHANGE FOR THE ASSUMPTION BY THAT PERSON OF THE DEBT
FINANCING THE POWER SUPPLY BUSINESS AND THE SUBSIDIARY LEASES THE POWER SUPPLY
BUSINESS FROM SUCH PERSON; PROVIDED THAT SUCH SALE, ASSUMPTION AND LEASE ARE
CONSUMMATED IN EACH CASE ON A NO LESS THAN FAIR MARKET VALUE BASIS;

 

(XI)           DISPOSITIONS OF CONTRACT RIGHTS, DEVELOPMENT RIGHTS AND RESOURCE
DATA MADE IN CONNECTION WITH THE INITIAL DEVELOPMENT OF AN AES BUSINESS AND
PRIOR TO THE COMMENCEMENT OF COMMERCIAL OPERATION OF SUCH AES BUSINESS FOR
REASONABLY EQUIVALENT VALUE; AND

 

(XII)          TRANSACTIONS MADE IN ORDER TO ENHANCE THE REPATRIATION OF CASH
FROM A SUBSIDIARY WHERE SUCH SUBSIDIARY IS ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF TO THE EXTENT
THAT SUCH CASH IS RECEIVED OR HELD BY A PERSON SUBJECT IN RESPECT OF SUCH CASH
TO THE TAX LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE
THEREOF OR IN ORDER TO INCREASE THE AFTER-TAX AMOUNTS THEREOF AVAILABLE FOR
IMMEDIATE DISTRIBUTION (PROVIDED THAT IF ANY ASSET THAT IS THE SUBJECT OF SUCH
TRANSACTION IS SUBJECT TO A LIEN IN FAVOR OF THE SECURED HOLDERS IMMEDIATELY
PRIOR TO SUCH TRANSACTION THEN SUCH ASSET SHALL BE SUBJECT TO A LIEN IN FAVOR OF
THE SECURED HOLDERS IMMEDIATELY AFTER SUCH TRANSACTION).

 

provided that in the case of sales of assets or Equity Interests of, or other
Investments in, IPALCO or any of its Subsidiaries or any Subsidiary Guarantor or
Subsidiary thereof pursuant to clause (iv) above, the Borrower shall apply the
Net Cash Proceeds from such sale to offer to prepay the Term Loans pursuant to
Section 2.10(b), as specified therein.

 

AES Fourth Amended and Restated Credit Agreement

 

89

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of all or substantially all of the
assets of the Borrower and its Subsidiaries on a consolidated basis.

 

Section 5.19  Derivative Obligations.  The Borrower shall not (and shall not
permit any Qualified Holding Company, any Subsidiary Guarantor or any operating
Subsidiary of any Subsidiary Guarantor to) enter into any Hedge Agreement,
except for (i) Hedge Agreements entered into to hedge against fluctuations in
interest rates, foreign exchange rates, commodity prices and pension and other
long-term or deferred compensation obligations consistent with prudent business
practice, (ii) Permitted Credit Derivative Transactions and (iii) other Hedge
Agreements not entered into for speculative purposes (as determined by the
Borrower or such Subsidiary at the time of entering into the Hedge Agreements
acting in good faith).

 

Section 5.20  Covenant to Give Security.

 


(A)   UPON (X) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT SUBSIDIARY BY THE
BORROWER OR AES BVI II HAVING A FAIR MARKET VALUE IN EXCESS OF $3,000,000 OR
(Y) THE INVESTMENT BY THE BORROWER AND ITS SUBSIDIARIES IN ANY DIRECT SUBSIDIARY
OF THE BORROWER OR AES BVI II THAT WAS NOT A “PLEDGED SUBSIDIARY” ON THE CLOSING
DATE SUCH THAT AGGREGATE ASSETS OF SUCH SUBSIDIARY HAVE A FAIR MARKET VALUE IN
EXCESS OF $3,000,000, THEN IN EACH CASE AT THE BORROWER’S EXPENSE:


 

(I)            WITHIN 10 DAYS AFTER (A) SUCH FORMATION OR ACQUISITION AND
(B) SUCH INVESTMENT, FURNISH TO THE AGENT A DESCRIPTION OF SUCH SUBSIDIARY, IN
EACH CASE IN DETAIL SATISFACTORY TO THE AGENT,

 

(II)           WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION OF ANY NEW
SUBSIDIARY OR SUCH INVESTMENT IN ANY DIRECT SUBSIDIARY OF THE BORROWER OR AES
BVI II THAT WAS NOT A “PLEDGED SUBSIDIARY” ON THE CLOSING DATE, DULY EXECUTE AND
DELIVER SECURITY AGREEMENT SUPPLEMENTS (IF NECESSARY) AS SPECIFIED BY, AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, SECURING PAYMENT OF ALL OF THE
OBLIGATIONS OF THE BORROWER UNDER THE FINANCING DOCUMENTS; PROVIDED THAT IF SUCH
NEW SUBSIDIARY IS A CFC, ONLY 65% OF SUCH EQUITY INTERESTS SHALL BE PLEDGED IN
FAVOR OF THE SECURED HOLDERS,

 

(III)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, TAKE, AND
CAUSE EACH LOAN PARTY TO TAKE, WHATEVER ACTION (INCLUDING, WITHOUT LIMITATION,
THE RECORDING OF MORTGAGES, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, THE GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE
DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE OPINION OF THE AGENT TO VEST IN
THE COLLATERAL TRUSTEES (OR IN ANY REPRESENTATIVE OF THE COLLATERAL TRUSTEES
DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE
SUBJECT TO THE PLEDGES, SECURITY AGREEMENT SUPPLEMENTS, AND SECURITY AGREEMENTS
DELIVERED PURSUANT TO THIS SECTION 5.20, ENFORCEABLE AGAINST ALL THIRD PARTIES
IN ACCORDANCE WITH THEIR TERMS, AND

 

AES Fourth Amended and Restated Credit Agreement

 

90

--------------------------------------------------------------------------------


 

(IV)          AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER
ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTION AS
THE AGENT MAY DEEM NECESSARY OR DESIRABLE IN OBTAINING THE FULL BENEFITS OF, OR
IN PERFECTING AND PRESERVING THE LIENS OF, SUCH PLEDGES, ASSIGNMENTS, SECURITY
AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS;

 

provided, however, that Section 5.20(a)(y) shall not be applicable to
Subsidiaries for which a grant or perfection of a Lien on such Subsidiary’s
stock would require approvals and consents from foreign and domestic regulations
and from lenders to, and suppliers, customers or other contractual
counterparties of, such Subsidiary.

 


(B)   OTHER THAN WITH RESPECT TO THE NON-PLEDGED SUBSIDIARIES, THE SECURED
HOLDERS SHALL HAVE VALID, PERFECTED FIRST PRIORITY LIEN ON (I) 65% OF THE EQUITY
INTERESTS OF EACH DIRECT SUBSIDIARY OF THE BORROWER THAT IS (A) ORGANIZED UNDER
THE LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF, OR
(B) A LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR
ANY STATE THEREOF THE DIRECT OR INDIRECT SUBSIDIARY OF WHICH IS ORGANIZED UNDER
THE LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF,
(II) 100% OF THE EQUITY INTERESTS OF EACH DIRECT SUBSIDIARY OF THE BORROWER THAT
IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF OTHER THAN
THOSE SUBSIDIARIES DESCRIBED BY CLAUSE (I)(B) ABOVE AND (III) 65% OF THE EQUITY
INTERESTS OF EACH DIRECT SUBSIDIARY OF AES BVI II.


 

Section 5.21  Further Assurances.

 


(A)   PROMPTLY UPON REQUEST BY THE AGENT, OR ANY BANK PARTY THROUGH THE AGENT,
CORRECT, AND CAUSE EACH OF THE OTHER LOAN PARTIES PROMPTLY TO CORRECT, ANY
MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY FINANCING DOCUMENT OR IN
THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF THAT AFFECT THE
VALIDITY OR ENFORCEABILITY THEREOF, AND


 


(B)   PROMPTLY UPON REQUEST BY THE AGENT, OR ANY BANK PARTY THROUGH THE AGENT,
DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER
AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, PLEDGE AGREEMENTS, ASSIGNMENTS,
FINANCING STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION STATEMENTS, NOTICES
OF ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE
AGENT, OR ANY BANK PARTY THROUGH THE AGENT, MAY REASONABLY REQUIRE FROM TIME TO
TIME IN ORDER TO (A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE FINANCING
DOCUMENTS, (B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT TO THE
BORROWER’S PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR HEREAFTER
INTENDED TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS, (C) PERFECT AND
MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL
DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE,
CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY
UNTO THE SECURED HOLDERS THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE
GRANTED TO THE SECURED HOLDERS UNDER ANY FINANCING DOCUMENT OR UNDER ANY OTHER
INSTRUMENT EXECUTED IN CONNECTION WITH ANY FINANCING DOCUMENT TO WHICH ANY LOAN
PARTY IS OR IS TO BE A PARTY.

 

AES Fourth Amended and Restated Credit Agreement

 

91

--------------------------------------------------------------------------------


 


ARTICLE VI

DEFAULTS


 

Section 6.01  Events of Default.

 

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

 

(A)           ANY LOAN PARTY SHALL FAIL TO PAY WHEN DUE ANY PRINCIPAL OF ANY
LOAN OR ANY REIMBURSEMENT OBLIGATION, OR SHALL FAIL TO PAY WITHIN THREE DAYS OF
THE DATE WHEN DUE ANY INTEREST, FEES OR OTHER AMOUNTS PAYABLE UNDER ANY
FINANCING DOCUMENT;

 

(B)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT
CONTAINED IN SECTIONS 5.07 TO 5.18, INCLUSIVE, OR EXCEPT IN ACCORDANCE WITH THE
TERMS HEREOF, THE SUBSIDIARY GUARANTY IN ARTICLE 9 SHALL CEASE TO BE IN FULL
FORCE AND EFFECT;

 

(C)           ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN ANY FINANCING DOCUMENT (OTHER THAN THOSE COVERED BY
CLAUSE (A) OR (B) ABOVE) FOR 20 DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN
TO THE BORROWER BY THE AGENT AT THE REQUEST OF ANY BANK PARTY;

 

(D)           ANY REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT MADE BY
ANY LOAN PARTY IN ANY FINANCING DOCUMENT OR IN ANY CERTIFICATE, FINANCIAL
STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO ANY FINANCING DOCUMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE (OR DEEMED MADE);

 

(E)           THE BORROWER SHALL FAIL TO MAKE ANY PAYMENT IN RESPECT OF ANY
MATERIAL DEBT OR MATERIAL HEDGE AGREEMENT WHEN DUE OR WITHIN ANY APPLICABLE
GRACE PERIOD;

 

(F)            ANY EVENT OR CONDITION SHALL OCCUR WHICH (I) RESULTS IN THE
ACCELERATION OF THE MATURITY OF ANY MATERIAL DEBT OF THE BORROWER OR THE EARLY
TERMINATION OF A MATERIAL HEDGE AGREEMENT OF THE BORROWER BY THE BORROWER’S
COUNTERPARTY OR THE ACCELERATION OF ANY MATERIAL DEBT OR THE EARLY TERMINATION
BY THE COUNTERPARTY OF SUCH SUBSIDIARY OR SUBSIDIARIES OF ANY MATERIAL HEDGE
AGREEMENT OF ANY (X) SUBSIDIARY OF THE BORROWER THAT CONTRIBUTED 15% OR MORE TO
PARENT OPERATING CASH FLOW FOR THE FOUR MOST RECENTLY COMPLETED FISCAL QUARTERS
OF THE BORROWER OR (Y) SUBSIDIARIES OF THE BORROWER THAT IN THE AGGREGATE
CONTRIBUTED 15% OR MORE TO PARENT OPERATING CASH FLOW FOR THE FOUR MOST RECENTLY
COMPLETED FISCAL QUARTERS OF THE BORROWER (IN THE CASE OF CLAUSES (X) AND
(Y) ABOVE, TOGETHER WITH ANY PERSON IN WHICH SUCH SUBSIDIARY OR SUBSIDIARIES
HAVE A DIRECT OR INDIRECT EQUITY INVESTMENT); (II) RESULTS IN THE TERMINATION OF
ANY COMMITMENT TO PROVIDE FINANCING IN AN AMOUNT IN EXCESS OF $50,000,000 TO THE
BORROWER OR ANY MATERIAL AES ENTITY OR (III) IN THE CASE OF THE BORROWER,
ENABLES THE HOLDER OF ANY MATERIAL DEBT OF THE BORROWER OR COUNTERPARTY TO ANY
MATERIAL HEDGE AGREEMENT OF THE BORROWER OR ANY PERSON ACTING ON SUCH HOLDER’S
OR COUNTERPARTY’S BEHALF TO, IN THE CASE OF ANY MATERIAL DEBT, ACCELERATE THE
MATURITY THEREOF, OR, IN THE CASE OF ANY MATERIAL HEDGE AGREEMENT, TO TERMINATE
SUCH MATERIAL HEDGE AGREEMENT, IN EACH CASE UNDER THIS CLAUSE (III) ONLY IF THE
REQUIRED DEFAULT NOTICE, IF ANY, FROM SUCH HOLDER, COUNTERPARTY OR OTHER PERSON
HAS BEEN

 

AES Fourth Amended and Restated Credit Agreement

 

92

--------------------------------------------------------------------------------


 

GIVEN AND SUCH HOLDER, COUNTERPARTY OR OTHER PERSON WOULD BE ENTITLED TO
ACCELERATE OR TERMINATE, AS THE CASE MAY BE, SUCH MATERIAL DEBT OR MATERIAL
HEDGE AGREEMENT WITHIN 45 DAYS FROM THE DATE OF DETERMINATION; PROVIDED THAT THE
ABILITY OF ANY PERSON TO DEMAND OR RECEIVE PAYMENT UNDER A GUARANTEE BY THE
BORROWER OF MATERIAL DEBT OR A MATERIAL HEDGE AGREEMENT OF ANY SUBSIDIARY SHALL
NOT CONSTITUTE AN EVENT OF DEFAULT UNDER THIS CLAUSE (F) UNLESS EITHER (X) THE
DEMAND FOR PAYMENT ARISES AS A RESULT OF A DEFAULT BY THE BORROWER UNDER SUCH
GUARANTEE OR (Y) SUCH PERSON HAS DEMANDED PAYMENT FROM THE BORROWER AND THE
BORROWER HAS NOT MADE SUCH PAYMENT WITHIN 15 BUSINESS DAYS FOLLOWING SUCH DEMAND
(OR SUCH LONGER GRACE PERIOD AS IS ALLOWED UNDER SUCH GUARANTEE);

 

(G)           THE BORROWER OR ANY SIGNIFICANT AES ENTITY SHALL COMMENCE A
VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A
TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE
APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE
OR OTHER PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE, OR SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE
FOREGOING;

 

(H)           AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
THE BORROWER OR ANY SIGNIFICANT AES ENTITY SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY
OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A
TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A PERIOD OF 60 DAYS; OR AN ORDER FOR
RELIEF SHALL BE ENTERED AGAINST THE BORROWER OR ANY SIGNIFICANT AES ENTITY UNDER
THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT;

 

(I)            ANY MEMBER OF THE ERISA GROUP SHALL FAIL TO PAY WHEN DUE AN
AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $15,000,000 WHICH IT SHALL HAVE
BECOME LIABLE TO PAY UNDER TITLE IV OF ERISA; OR NOTICE OF INTENT TO TERMINATE A
MATERIAL PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY ANY MEMBER OF THE ERISA
GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE FOREGOING; OR THE PBGC
SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE, TO IMPOSE
LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF ERISA) IN RESPECT OF,
OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY MATERIAL PLAN; OR A
CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT ANY MATERIAL PLAN MUST BE TERMINATED; OR THERE SHALL
OCCUR A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A DEFAULT, WITHIN THE MEANING OF
SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE OR MORE MULTIEMPLOYER PLANS
WHICH COULD CAUSE ONE OR MORE MEMBERS OF THE ERISA GROUP TO INCUR A CURRENT
PAYMENT OBLIGATION IN EXCESS OF $15,000,000;

 

(J)            A JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$25,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR (X) ANY SUBSIDIARY OF THE
BORROWER THAT CONTRIBUTED 10% OR MORE TO PARENT OPERATING CASH FLOW FOR THE FOUR
MOST RECENTLY COMPLETED FISCAL QUARTERS OF THE BORROWER OR (Y) MORE THAN ONE
SUBSIDIARY OF THE

 

AES Fourth Amended and Restated Credit Agreement

 

93

--------------------------------------------------------------------------------


 

BORROWER AND SUCH SUBSIDIARIES IN THE AGGREGATE CONTRIBUTED 15% OR MORE TO
PARENT OPERATING CASH FLOW FOR THE FOUR MOST RECENTLY COMPLETED FISCAL QUARTERS
OF THE BORROWER (IN THE CASE OF CLAUSES (X) AND (Y) ABOVE, TOGETHER WITH ANY
PERSON IN WHICH SUCH SUBSIDIARY OR SUBSIDIARIES HAVE A DIRECT OR INDIRECT EQUITY
INVESTMENT), AND SUCH JUDGMENT OR ORDER SHALL CONTINUE UNSATISFIED AND UNSTAYED
FOR A PERIOD OF 10 DAYS;

 

(K)           ANY PERSON OR GROUP OF PERSONS (WITHIN THE MEANING OF SECTION 13
OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OTHER THAN A MEMBER OF
THE AES MANAGEMENT GROUP SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION
UNDER SAID ACT) OF 32.5% OR MORE OF THE OUTSTANDING SHARES OF COMMON STOCK OF
THE BORROWER; DURING ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS,
INDIVIDUALS WHO WERE DIRECTORS OF THE BORROWER ON THE FIRST DAY OF SUCH PERIOD
(OR WHO WERE APPOINTED OR NOMINATED FOR ELECTION AS DIRECTORS OF THE BORROWER BY
AT LEAST A MAJORITY OF THE INDIVIDUALS WHO WERE DIRECTORS ON THE FIRST DAY OF
SUCH PERIOD) SHALL CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF
THE BORROWER; OR

 

(L)            ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO
SECTION 3.01 SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF)
CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN ON AND SECURITY
INTEREST IN A MATERIAL PORTION OF THE COLLATERAL PURPORTED TO BE COVERED
THEREBY,

 

then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Loan Commitments
and they shall thereupon terminate and (ii) if requested by the Required Banks,
by notice to the Borrower declare the Notes, all interest thereon, and all other
amounts payable under this Agreement and the other Financing Documents to be,
and the Notes, all such interest thereon and all such other amounts shall
thereupon become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any Automatic Acceleration Event, without
any notice to the Borrower or any other act by the Agent or the Banks, the
Revolving Credit Loan Commitments shall thereupon terminate and the Notes, all
interest thereon, and all other amounts payable under this Agreement and the
other Financing Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 6.02  Notice of Default.

 

The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.

 

Section 6.03  Cash Collateral.

 

If any Automatic Acceleration Event shall occur or the Loans of the Bank Parties
shall have otherwise been accelerated or the Revolving Credit Loan Commitments
have been terminated pursuant to Section 6.01, then without any request or the
taking of any other action by the Agent or any of the Bank Parties, the Borrower
shall be obligated forthwith to pay to the Collateral Agent an amount in
immediately available funds equal to the then aggregate amount

 

AES Fourth Amended and Restated Credit Agreement

 

94

--------------------------------------------------------------------------------


 

available for Revolving L/C Drawings (regardless of whether any conditions to
any such Revolving L/C Drawings can then be met) under all Revolving Letters of
Credit at the time outstanding, to be held by the Collateral Agent as cash
collateral as provided in Section 2.14 and Section 2.15, in the case of all
Revolving Letters of Credit.

 


ARTICLE VII

THE AGENT


 

Section 7.01  Appointment and Authorization.

 

Each Bank Party (on behalf of itself and its Affiliates as potential Hedge
Banks) irrevocably appoints and authorizes the Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Financing Documents as are
delegated to the Agent or the Collateral Agent, as the case may be, by the terms
hereof and thereof, together with all such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither the Agent nor the Collateral Agent shall be
required to exercise any discretion or to take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all Bank Parties and all the holders of
Notes; provided, however, that neither the Agent nor the Collateral Agent shall
be required to take any action that exposes such agent to personal liability or
that is contrary to this Agreement or applicable law.  Without limiting any of
the foregoing in this Section 7.01, the Agent shall not be required to take any
action with respect to any Default, except as expressly provided in Article 6. 
Each of the Collateral Agent and the Agent agrees to give each Bank Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

Section 7.02  Agent and Affiliates.

 

Citicorp USA, Inc. and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Citicorp USA, Inc. were not the Agent hereunder and without notice to
or consent of the Bank Parties.  The Bank Parties acknowledge that, pursuant to
such activities, Citicorp USA, Inc. or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Agent shall not be under any obligation to
provide such information to them.  With respect to its Loans or any Revolving
Letters of Credit, Citicorp USA, Inc. shall have the same rights and powers
under this Agreement or any other Financing Document as any other Bank Party and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Citicorp USA, Inc. in its individual capacity.

 

AES Fourth Amended and Restated Credit Agreement

 

95

--------------------------------------------------------------------------------


 

Section 7.03  Consultation with Experts.

 

The Agent and the Collateral Agent may execute any of their respective duties
under this Agreement or any other Financing Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel, independent public accountants and other
consultants or experts concerning all matters pertaining to such duties. 
Neither the Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

Section 7.04  Liability of Agent and Collateral Agent.

 

Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection with this Agreement or any
other Financing Document (a) with the consent or at the request of the Required
Banks or (b) in the absence of its own gross negligence or willful misconduct. 
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made by any Loan Party in connection with the
Financing Documents or any Extension of Credit hereunder, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent or the Collateral Agent under or in connection with this Agreement
or any other Financing Document; (ii) the performance or observance of any of
the covenants or agreements of any Loan Party; (iii) the perfection or priority
of any Lien or security interest created or purported to be created under the
Collateral Documents; (iv) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the Agent or
(v) the validity, effectiveness, genuineness, enforceability or sufficiency of
the Financing Documents or any other instrument or writing furnished in
connection therewith.  Neither the Agent nor the Collateral Agent shall incur
any liability by acting in reliance upon any notice, consent, certificate,
statement or other writing (which may be a bank wire, telex, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

 

Section 7.05  Indemnification.

 

Each Bank Party shall, ratably (determined as provided below) indemnify the
Agent, the Collateral Agent, each Revolving Fronting Bank, each of their
respective Affiliates and the respective directors, officers, agents and
employees of any of them (to the extent not reimbursed by the Obligors) against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with the Financing Documents or any action taken or omitted by such
indemnitees thereunder.  For purposes of this Section 7.05, the Bank Party’s
ratable share of any amount shall be determined, at any time, according to the
sum of (a) the aggregate principal amount of Loans outstanding at such time and
owing to the respective Bank Party; (b) the aggregate Revolving

 

AES Fourth Amended and Restated Credit Agreement

 

96

--------------------------------------------------------------------------------


 

Letter of Credit Liabilities outstanding at such time and owing to the
respective Bank Party and (c) their respective Unused Revolving Credit Loan
Commitments outstanding at such time.

 

Section 7.06  Credit Decision.

 

Each Bank Party acknowledges that it has, independently and without reliance
upon the Agent, the Collateral Agent, any Revolving Fronting Bank, or any other
Bank or any Arranger Party, and based on the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank Party also acknowledges that it will, independently and
without reliance upon the Agent, the Collateral Agent, or any other Bank Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.

 

Section 7.07  Successor Agent or Collateral Agent.

 

The Agent or the Collateral Agent may resign at any time by giving notice
thereof to the Bank Parties and the Borrower.  Upon any such resignation, the
Required Banks shall have the right to appoint a successor Agent or a successor
Collateral Agent.  If no successor Agent or successor Collateral Agent shall
have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30  days after the retiring Agent or Collateral Agent gives
notice of resignation, then the retiring Agent or Collateral Agent (as the case
may be), on behalf of the Bank Parties, shall appoint a successor Agent or a
successor Collateral Agent (as applicable), which shall be a commercial bank
organized or licensed under the laws of the United States and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of its
appointment as Agent or Collateral Agent (as the case may be) hereunder by a
successor Agent or a successor Collateral Agent, upon the execution and filing
or recording of such financing statements, or amendment, thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Banks may request with respect to the Security Agreement and the BVI Cayman
Pledge Agreement in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent or
Collateral Agent (as applicable) shall thereupon succeed to and become vested
with all the rights and duties of the retiring Agent or Collateral Agent (as the
case may be), and the retiring Agent or Collateral Agent shall be discharged
from its duties and obligations hereunder.  If within 45 days after written
notice is given of the retiring Agent’s or Collateral Agent’s (as the case may
be) resignation under this Section 7.07 no successor Agent or Collateral Agent
(as the case may be) shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s or Collateral
Agent’s (as the case may be) resignation shall become effective, (ii) the
retiring Agent or Collateral Agent (as the case may be) shall thereupon be
discharged from its duties and obligations under the Financing Documents and
(iii) the Required Banks shall thereafter perform all duties of the retiring
Agent or Collateral Agent (as the case may be) until such time, if any, as the
Required Banks appoint a successor Agent or a successor Collateral Agent as
provided above.  After any retiring Agent’s or Collateral Agent’s (as the case
may be) resignation hereunder as Agent or Collateral Agent (as the case may be)
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent or Collateral Agent (as
the case may be).

 

AES Fourth Amended and Restated Credit Agreement

 

97

--------------------------------------------------------------------------------


 

Section 7.08  Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan or Revolving Letter of Credit Liabilities shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, THE REVOLVING LETTER OF
CREDIT LIABILITIES AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO
FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE BANK PARTIES AND THE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE BANK PARTIES AND THE
AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE BANK
PARTIES AND THE AGENT AND THE COLLATERAL AGENT UNDER THIS AGREEMENT) ALLOWED IN
SUCH JUDICIAL PROCEEDING;

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME; AND

 

(C)           ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH JUDICIAL PROCEEDING IS HEREBY
AUTHORIZED BY EACH BANK PARTY TO MAKE SUCH PAYMENTS TO THE AGENT AND, IN THE
EVENT THAT THE AGENT SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO
THE BANK PARTIES, TO PAY TO THE AGENT ANY AMOUNT DUE FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE AGENT, THE COLLATERAL
AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE
AGENT UNDER THIS AGREEMENT.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank Party or to authorize the Agent to vote in respect of
the claim of any Bank Party in any such proceeding.

 

Section 7.09  Agents’ Fee.

 

The Borrower shall pay to the Agent and the Collateral Agent for their own
account fees in the amounts and at the times previously agreed upon between the
Borrower, the Agent and the Collateral Agent.

 

Section 7.10  [Intentionally Omitted].

 

Section 7.11  Delivery of Information.

 


(A)   THE BORROWER HEREBY AGREES THAT IT WILL PROVIDE TO THE AGENT ALL
INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO
THE AGENT PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL
NOTICES, REQUESTS, FINANCIAL

 

AES Fourth Amended and Restated Credit Agreement

 

98

--------------------------------------------------------------------------------


 


STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION
MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST
FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER EXTENSION OF
CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING
THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER
THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF
ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO BE
DELIVERED PURSUANT TO SECTIONS 3.01 OR 3.02 TO SATISFY ANY CONDITION PRECEDENT
TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION
OF CREDIT HEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO
HEREIN COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN
AN ELECTRONIC/SOFT MEDIUM IN A FORMAT ACCEPTABLE TO THE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM.  IN ADDITION, THE BORROWER AGREES TO CONTINUE TO
PROVIDE THE COMMUNICATIONS TO THE AGENT IN THE MANNER SPECIFIED IN THIS
AGREEMENT BUT ONLY TO THE EXTENT REQUESTED BY THE AGENT.


 


(B)   THE BORROWER FURTHER AGREES THAT THE AGENT MAY MAKE THE COMMUNICATIONS
AVAILABLE TO THE OTHER BANK PARTIES BY POSTING THE COMMUNICATIONS ON INTRALINKS
OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION SYSTEMS.  (THE “PLATFORM”).


 

                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK PARTY OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 


(C)   THE AGENT AGREES THAT THE RECEIPT OF THE COMMUNICATIONS BY THE AGENT AT
ITS E-MAIL ADDRESS SET FORTH IN CLAUSE (A) ABOVE SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO THE AGENT FOR PURPOSES OF THE FINANCING
DOCUMENTS.  EACH BANK PARTY AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) SPECIFYING THAT THE COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO

 

AES Fourth Amended and Restated Credit Agreement

 

99

--------------------------------------------------------------------------------


 


SUCH BANK PARTY FOR PURPOSES OF THE FINANCING DOCUMENTS.  EACH BANK PARTY AGREES
TO NOTIFY THE AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME
TO TIME OF SUCH BANK PARTY’S E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY BE
SENT BY ELECTRONIC TRANSMISSION AND THAT THE FOREGOING NOTICE MAY BE SENT TO
SUCH E-MAIL ADDRESS.  NOTHING HEREIN SHALL PREJUDICE THE RIGHT OF THE AGENT OR
ANY BANK PARTY TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO ANY
FINANCING DOCUMENT IN ANY OTHER MANNER SPECIFIED IN SUCH FINANCING DOCUMENT.


 


ARTICLE VIII

CHANGE IN CIRCUMSTANCES


 

Section 8.01  Basis for Determining Interest Rate Inadequate or Unfair.

 

If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:

 

(A)           THE AGENT IS ADVISED BY THE REFERENCE BANKS THAT DEPOSITS IN
DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT BEING OFFERED TO THE REFERENCE BANKS
IN THE RELEVANT MARKET FOR SUCH INTEREST PERIOD, OR

 

(B)           THE REQUIRED BANKS ADVISE THE AGENT THAT THE ADJUSTED LONDON
INTERBANK OFFERED RATE AS DETERMINED BY THE AGENT WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH BANKS OF FUNDING THEIR EURO-DOLLAR LOANS FOR SUCH
INTEREST PERIOD, THE AGENT SHALL FORTHWITH GIVE NOTICE THEREOF TO THE BORROWER
AND THE BANK PARTIES, WHEREUPON UNTIL THE AGENT NOTIFIES THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, (I) THE
OBLIGATIONS OF THE BANK PARTIES TO MAKE EURO-DOLLAR LOANS, OR TO CONTINUE OR
CONVERT OUTSTANDING LOANS AS OR INTO EURO-DOLLAR LOANS, SHALL BE SUSPENDED AND
(II) EACH OUTSTANDING EURO-DOLLAR LOAN SHALL BE CONVERTED INTO A BASE RATE LOAN
ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO.  UNLESS
THE BORROWER NOTIFIES THE AGENT AT LEAST TWO DOMESTIC BUSINESS DAYS BEFORE THE
DATE OF ANY EURO-DOLLAR BORROWING FOR WHICH A NOTICE OF BORROWING HAS PREVIOUSLY
BEEN GIVEN THAT IT ELECTS NOT TO BORROW ON SUCH DATE, SUCH BORROWING SHALL
INSTEAD BE MADE AS A BASE RATE BORROWING.

 

Section 8.02  Illegality.

 

If, on or after the Effective Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank Party (or its Euro-Dollar
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Bank Party (or its Euro-Dollar Lending Office) to
make, maintain or fund its Euro-Dollar Loans to the Borrower and such Bank Party
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Bank Parties and the Borrower, whereupon

 

AES Fourth Amended and Restated Credit Agreement

 

100

--------------------------------------------------------------------------------


 

until such Bank Party notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Bank
Party to make Euro-Dollar Loans to the Borrower, or to convert outstanding Loans
into Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, shall
be suspended.  Before giving any notice to the Agent pursuant to this
Section 8.02, such Bank Party shall designate a different Euro-Dollar Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank Party, be otherwise disadvantageous to such
Bank Party.  If such notice is given, each Euro-Dollar Loan of such Bank Party
then outstanding shall be converted to a Base Rate Loan either (a) on the last
day of the then current Interest Period applicable to such Euro-Dollar Loan if
such Bank Party may lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day or (b) immediately if such Bank Party shall
determine that it may not lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day.  Interest and principal on any such Base Rate Loan
shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Bank Parties.

 

Section 8.03  Increased Cost and Reduced Return.

 


(A)   IF ON OR AFTER THE EFFECTIVE DATE, THE ADOPTION OF ANY APPLICABLE LAW,
RULE OR REGULATION, OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ANY REVOLVING FRONTING BANK  (ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) AND ANY REVOLVING FRONTING BANK BEING REFERRED TO IN THIS SECTION 8.03
AS A “CREDIT PARTY”) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY SHALL
IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE (INCLUDING, WITHOUT LIMITATION,
ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, BUT EXCLUDING WITH RESPECT TO ANY EURO-DOLLAR LOAN ANY SUCH REQUIREMENT
INCLUDED IN AN APPLICABLE EURO-DOLLAR RESERVE PERCENTAGE), SPECIAL DEPOSIT,
INSURANCE ASSESSMENT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR
FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY CREDIT PARTY OR SHALL IMPOSE ON
ANY CREDIT PARTY OR ON THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING
ITS EURO-DOLLAR LOANS, ITS NOTE OR NOTES, THE REVOLVING LETTERS OF CREDIT, OR
ITS OBLIGATION TO MAKE EURO-DOLLAR LOANS OR TO ISSUE REVOLVING LETTERS OF CREDIT
OR TO PARTICIPATE THEREIN AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE
THE COST TO SUCH CREDIT PARTY OF MAKING OR MAINTAINING ANY EURO-DOLLAR LOAN OR
ISSUING ANY REVOLVING LETTER OF CREDIT OR PARTICIPATING THEREIN, OR TO REDUCE
THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH CREDIT PARTY UNDER THIS
AGREEMENT OR UNDER ITS NOTE OR NOTES WITH RESPECT THERETO, BY AN AMOUNT DEEMED
BY SUCH CREDIT PARTY TO BE MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH
CREDIT PARTY (WITH A COPY TO THE AGENT), THE BORROWER SHALL PAY TO SUCH CREDIT
PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CREDIT PARTY FOR
SUCH INCREASED COST OR REDUCTION.


 


(B)   IF ANY CREDIT PARTY SHALL HAVE DETERMINED THAT, AFTER THE EFFECTIVE DATE,
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE IN ANY SUCH LAW, RULE OR REGULATION, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE

 

AES Fourth Amended and Restated Credit Agreement

 

101

--------------------------------------------------------------------------------


 


INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON CAPITAL OF SUCH CREDIT PARTY (OR ITS PARENT) AS A CONSEQUENCE
OF SUCH CREDIT PARTY’S OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH
CREDIT PARTY (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE,
REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH CREDIT PARTY TO BE MATERIAL, THEN
FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH CREDIT PARTY (WITH A COPY
TO THE AGENT), THE BORROWER SHALL PAY TO SUCH CREDIT PARTY SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CREDIT PARTY (OR ITS PARENT) FOR SUCH
REDUCTION.


 


(C)   EACH CREDIT PARTY WILL PROMPTLY NOTIFY THE BORROWER AND THE AGENT OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE EFFECTIVE DATE, WHICH WILL
ENTITLE SUCH CREDIT PARTY TO COMPENSATION PURSUANT TO THIS SECTION 8.03(C) AND
WILL DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WILL
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN
THE JUDGMENT OF SUCH CREDIT PARTY, BE OTHERWISE DISADVANTAGEOUS TO SUCH CREDIT
PARTY.  A CERTIFICATE OF ANY CREDIT PARTY CLAIMING COMPENSATION UNDER THIS
SECTION 8.03(C) AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO
IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN
DETERMINING SUCH AMOUNT, SUCH BANK PARTY MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.

 

Section 8.04  Taxes.

 


(A)   ANY AND ALL PAYMENTS BY THE BORROWER AND ANY OTHER LOAN PARTY TO OR FOR
THE ACCOUNT OF ANY BANK PARTY (WHICH FOR PURPOSES OF THIS SECTION 8.04, SHALL
INCLUDE A THIRD PARTY FRONTING BANK AND ITS ASSIGNEES), THE AGENT OR THE
COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT SHALL BE MADE
FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES,
DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH BANK PARTY, THE
AGENT AND THE COLLATERAL AGENT, TAXES IMPOSED ON ITS INCOME (INCLUDING BRANCH
PROFIT TAXES), FRANCHISE AND SIMILAR TAXES AND OTHER TAXES IMPOSED ON IT THAT,
IN ANY SUCH CASE, WOULD NOT HAVE BEEN IMPOSED BUT FOR A MATERIAL CONNECTION
BETWEEN SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS THE CASE MAY BE)
AND THE JURISDICTION IMPOSING SUCH TAXES (OTHER THAN A MATERIAL CONNECTION
ARISING BY REASON OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
RECEIPT OF PAYMENTS MADE HEREUNDER OR THEREUNDER OR THE EXERCISE OF ANY RIGHTS
BY A BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS THE CASE MAY BE)
HEREUNDER OR THEREUNDER)(ALL SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).  IF THE BORROWER OR ANY OTHER LOAN PARTY SHALL BE REQUIRED BY LAW
TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER OR UNDER ANY
OTHER FINANCING DOCUMENT TO ANY BANK PARTY, THE AGENT OR THE COLLATERAL AGENT
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 8.04) SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS
THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE; (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS;
(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE
BORROWER SHALL FURNISH TO THE AGENT, AT ITS ADDRESS REFERRED TO IN

 

AES Fourth Amended and Restated Credit Agreement

 

102

--------------------------------------------------------------------------------


 


SECTION 10.01, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT OR OTHER
SATISFACTORY DOCUMENTATION EVIDENCING PAYMENT THEREOF.


 


(B)   IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES, OR CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE BY IT HEREUNDER OR UNDER ANY NOTE OR
FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)   THE BORROWER AGREES TO INDEMNIFY EACH BANK PARTY, THE AGENT AND THE
COLLATERAL AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 8.04) PAID BY SUCH BANK PARTY, THE AGENT OR
THE COLLATERAL AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO. 
THIS INDEMNIFICATION SHALL BE MADE WITHIN 15 DAYS FROM THE DATE SUCH BANK PARTY,
THE AGENT OR THE COLLATERAL AGENT (AS THE CASE MAY BE) MAKES DEMAND THEREFOR.


 


(D)   EACH BANK PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY
OF THIS AGREEMENT IN THE CASE OF A BANK PARTY LISTED ON THE SIGNATURE
PAGES HEREOF OR ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A BANK PARTY IN THE
CASE OF EACH OTHER BANK PARTY AND IN THE CASE ANY BANK PARTY CHANGES
JURISDICTION OF ITS APPLICABLE LENDING OFFICE AND FROM TIME TO TIME THEREAFTER
AS REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER AS SUCH
BANK PARTY REMAINS LAWFULLY ABLE TO DO SO), SHALL DELIVER TO THE BORROWER AND
THE AGENT SUCH CERTIFICATES, DOCUMENTS OR OTHER EVIDENCE, AS REQUIRED BY THE
CODE OR TREASURY REGULATIONS ISSUED PURSUANT THERETO, INCLUDING INTERNAL REVENUE
SERVICE FORM W-8BEN, FORM W-8 IMY OR FORM W-8ECI AND ANY OTHER CERTIFICATE OR
STATEMENT OF EXEMPTION SPECIFIED BY THE BORROWER AND REQUIRED BY TREASURY
REGULATION SECTION 1.1441-4(A) OR SECTION 1.1441-6(C) OR ANY SUBSEQUENT VERSION
THEREOF, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH BANK PARTY ESTABLISHING
THAT ANY PAYMENT UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENTS IS
(I) NOT SUBJECT TO WITHHOLDING UNDER THE CODE BECAUSE SUCH PAYMENT IS
EFFECTIVELY CONNECTED WITH THE CONDUCT BY SUCH BANK PARTY OF A TRADE OR BUSINESS
IN THE UNITED STATES, OR (II) FULLY OR PARTIALLY EXEMPT FROM UNITED STATES TAX
UNDER A PROVISION OF AN APPLICABLE TAX TREATY, OR (III) NOT SUBJECT TO
WITHHOLDING UNDER THE PORTFOLIO INTEREST EXCEPTION UNDER SECTION 881(C) OF THE
CODE (AND, IF SUCH BANK PARTY DELIVERS A FORM W-8BEN CLAIMING THE BENEFITS OF
EXEMPTION FROM UNITED STATES WITHHOLDING TAX UNDER SECTION 881(C), A CERTIFICATE
REPRESENTING THAT SUCH BANK PARTY IS NOT A “BANK” FOR PURPOSES OF
SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING
OF SECTION 871(H)(3)(B) OF THE CODE) OF THE BORROWER AND IS NOT A CONTROLLED
FOREIGN CORPORATION RELATED TO THE BORROWER (WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE CODE).  UNLESS THE BORROWER AND THE AGENT HAVE RECEIVED
FORMS OR OTHER DOCUMENTS REASONABLY SATISFACTORY TO THEM INDICATING THAT
PAYMENTS HEREUNDER ARE NOT SUBJECT TO UNITED STATES WITHHOLDING TAX OR ARE
SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX TREATY, THE BORROWER
OR THE AGENT SHALL WITHHOLD TAXES FROM SUCH PAYMENTS AT THE APPLICABLE STATUTORY
RATE IN THE CASE OF PAYMENTS TO OR FOR ANY BANK PARTY ORGANIZED UNDER THE LAWS
OF A JURISDICTION OUTSIDE THE UNITED STATES.  IF A BANK PARTY IS UNABLE TO
DELIVER ONE OF THESE FORMS OR IF THE FORMS PROVIDED BY A BANK PARTY AT THE TIME
SUCH BANK PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT OR AT THE TIME A BANK
PARTY CHANGES ITS

 

AES Fourth Amended and Restated Credit Agreement

 

103

--------------------------------------------------------------------------------


 


APPLICABLE LENDING OFFICE (OTHER THAN AT THE REQUEST OF THE BORROWER) OR
DESIGNATES A CONDUIT LENDER THAT INDICATES A UNITED STATES INTEREST WITHHOLDING
TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED
EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH BANK PARTY PROVIDES THE APPROPRIATE
FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH
LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS GOVERNED BY
SUCH APPROPRIATE FORMS; PROVIDED, HOWEVER, THAT (I) THAT SHOULD A BANK PARTY,
WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX,
BECOMES SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED
HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH BANK PARTY SHALL
REASONABLY REQUEST TO ASSIST SUCH BANK PARTY TO RECOVER SUCH TAXES AND (II) IF
AT THE EFFECTIVE DATE OF A TRANSFER PURSUANT TO WHICH A BANK PARTY BECOMES A
PARTY TO THIS AGREEMENT, THE BANK PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SECTION 8.04(A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER
AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY,
APPLICABLE WITH RESPECT TO THE BANK PARTY ASSIGNEE ON SUCH DATE.


 


(E)   IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO OR FOR THE
ACCOUNT OF ANY BANK PARTY PURSUANT TO THIS SECTION 8.04, THEN SUCH BANK PARTY
SHALL USE REASONABLE EFFORT (CONSISTENT WITH INTERNAL POLICY AND REGULATORY
RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE SO AS
TO ELIMINATE OR REDUCE ANY SUCH ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE
IF SUCH CHANGE, IN THE JUDGMENT OF SUCH BANK PARTY, IS NOT OTHERWISE
DISADVANTAGEOUS TO SUCH BANK PARTY.


 


(F)    EACH BANK PARTY, THE AGENT AND THE COLLATERAL AGENT AGREES THAT IT WILL
PROMPTLY (WITHIN 30 DAYS) AFTER RECEIVING NOTICE THEREOF FROM ANY TAXING
AUTHORITY, NOTIFY THE BORROWER OF THE ASSERTION OF ANY LIABILITY BY SUCH TAXING
AUTHORITY WITH RESPECT TO TAXES OR OTHER TAXES; PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATIONS UNDER THIS
SECTION 8.04 EXCEPT TO THE EXTENT THAT THE BORROWER HAS BEEN PREJUDICED BY SUCH
FAILURE AND EXCEPT THAT THE BORROWER SHALL NOT BE LIABLE FOR PENALTIES, INTEREST
OR EXPENSES ACCRUING AFTER SUCH 30 DAY PERIOD UNTIL SUCH TIME AS IT RECEIVES THE
NOTICE CONTEMPLATED ABOVE, AFTER WHICH TIME IT SHALL BE LIABLE FOR INTEREST,
PENALTIES AND EXPENSES ACCRUING AFTER SUCH RECEIPT.


 


(G)   IF ANY BANK PARTY, THE AGENT OR THE COLLATERAL AGENT SHALL RECEIVE A
CREDIT OR REFUND FROM A TAXING AUTHORITY (AS A RESULT OF ANY ERROR IN THE
IMPOSITION OF TAXES OR OTHER TAXES BY SUCH TAXING AUTHORITY) WITH RESPECT TO AND
ACTUALLY RESULTING FROM AN AMOUNT OF SUCH TAXES OR OTHER TAXES PAID BY THE
BORROWER PURSUANT TO SUBSECTION (A) OR (C) ABOVE, SUCH BANK PARTY, THE AGENT OR
THE COLLATERAL AGENT SHALL PROMPTLY PAY TO THE BORROWER THE AMOUNT SO RECEIVED
(WITHOUT INTEREST THEREON, WHETHER OR NOT RECEIVED).


 


(H)   WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED HEREIN,
THE AGREEMENTS, COVENANTS AND OBLIGATIONS CONTAINED IN THIS SECTION 8.04 SHALL
SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL LOANS, NOTES
AND OTHER ADVANCES MADE HEREUNDER.

 

AES Fourth Amended and Restated Credit Agreement

 

104

--------------------------------------------------------------------------------


 

Section 8.05  Base Rate Loans Substituted for Affected Euro-Dollar Loans.

 

If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Euro-Dollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Bank
Party through the Agent, have elected that the provisions of this Section 8.05
shall apply to such Bank Party, then, unless and until such Bank Party notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans to the Borrower which would otherwise be
made by such Bank Party as (or continued or converted to) Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Bank Parties).  If such Bank Party notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Euro-Dollar Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Dollar Loans of the other Bank Parties.


 


ARTICLE IX

SUBSIDIARY GUARANTY


 

Section 9.01  The Subsidiary Guaranty.

 

Subject in each case to the provisions of Section 9.08, each of the Subsidiary
Guarantors hereby, jointly and severally, unconditionally guarantees as primary
obligor and not merely as surety, the full and punctual payment as and when the
same shall become due and payable (whether at stated maturity, upon acceleration
or otherwise) of the principal and interest on each Revolving Credit Loan Note
and Term Loan Note issued by the Borrower under this Agreement, the full and
punctual payment of each Reimbursement Obligation in respect of the Revolving
Letters of Credit under this Agreement and the full and punctual payment of all
amounts payable by the Borrower under this Agreement in respect of the Revolving
Credit Loan Facility and the Term Loans (the “Revolving Credit Loan/Term Loan
Obligations”) (the guaranty referred to above is referred to as the “Subsidiary
Guaranty”).  Upon failure by the Borrower to pay punctually any such amount, the
Subsidiary Guarantors shall forthwith on demand pay the amount not so paid at
the place and in the manner specified in the Agreement.  The Revolving Credit
Loan/Term Loan Obligations of the Borrower guaranteed by the Subsidiary
Guarantors are referred to as the “Guaranteed Obligations”.  Without limiting
the generality of the foregoing, each Subsidiary Guarantor’s liability hereunder
shall extend to all amounts which constitute part of the obligations guaranteed
by it hereunder and would be owed by the Borrower hereunder but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower.

 

AES Fourth Amended and Restated Credit Agreement

 

105

--------------------------------------------------------------------------------


 

Section 9.02  Guaranty Absolute.

 

Each Subsidiary Guarantor, jointly and severally guarantees that, subject to
Section 9.08, the Guaranteed Obligations will be paid strictly in accordance
with the terms of this Agreement, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Banks and the Agent with respect thereto.  The respective
obligations of each of the Subsidiary Guarantors under the Subsidiary Guaranty
are independent of the Revolving Credit Loan/Term Loan Obligations.  The
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(I)            ANY EXTENSION, RENEWAL, SETTLEMENT, COMPROMISE, WAIVER OR RELEASE
IN RESPECT OF ANY OBLIGATION OF ANY OTHER LOAN PARTY UNDER ANY FINANCING
DOCUMENT, BY OPERATION OF LAW OR OTHERWISE;

 

(II)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FINANCING DOCUMENT
OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(III)          ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF THE BORROWER UNDER THE FINANCING DOCUMENTS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO DEPARTURE FROM ANY FINANCING DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO THE BORROWER OR OTHERWISE;

 

(IV)          ANY TAKING, EXCHANGE, RELEASE, IMPAIRMENT, INVALIDITY OR
NONPERFECTION OF ANY COLLATERAL;

 

(V)           ANY MANNER OF APPLICATION OF THE COLLATERAL OR PROCEEDS THEREOF,
TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF THE LOAN PARTIES UNDER THE FINANCING DOCUMENTS, OR ANY
OTHER PROPERTY OR ASSETS OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES;

 

(VI)          ANY FAILURE BY THE AGENT, THE COLLATERAL AGENT OR ANY OTHER LENDER
PARTY TO DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING TO THE FINANCIAL
CONDITION, OPERATIONS, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO THE AGENT, THE COLLATERAL AGENT OR SUCH LENDER PARTY, AS THE
CASE MAY BE (SUCH SUBSIDIARY GUARANTOR WAIVING ANY DUTY ON THE PART OF THE
AGENT, THE COLLATERAL AGENT OR THE LENDER PARTIES TO DISCLOSE SUCH INFORMATION);

 

(VII)         ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
ANY LOAN PARTY, OR ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR
PROCEEDING AFFECTING ANY OTHER LOAN PARTY OR ITS ASSETS OR ANY RESULTING RELEASE
OR DISCHARGE OF ANY OBLIGATION OF ANY OTHER LOAN PARTY CONTAINED IN ANY
FINANCING DOCUMENT;

 

AES Fourth Amended and Restated Credit Agreement

 

106

--------------------------------------------------------------------------------


 

(VIII)        THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHTS WHICH SUCH
SUBSIDIARY GUARANTOR MAY HAVE AT ANY TIME AGAINST ANY OTHER LOAN PARTY, THE
AGENT, THE COLLATERAL AGENT, ANY BANK PARTY OR ANY OTHER PERSON, WHETHER IN
CONNECTION HEREWITH OR WITH ANY UNRELATED TRANSACTIONS; PROVIDED THAT NOTHING
HEREIN SHALL PREVENT THE ASSERTION OF ANY SUCH CLAIM BY SEPARATE SUIT OR
COMPULSORY COUNTERCLAIM;

 

(IX)           ANY INVALIDITY OR UNENFORCEABILITY RELATING TO OR AGAINST ANY
OTHER LOAN PARTY FOR ANY REASON OF ANY FINANCING DOCUMENT, OR ANY PROVISION OF
APPLICABLE LAW OR REGULATION PURPORTING TO PROHIBIT THE PAYMENT BY ANY OTHER
OBLIGOR OF THE PRINCIPAL OF OR INTEREST ON ANY NOTE OR ANY OTHER AMOUNT PAYABLE
BY IT UNDER ANY FINANCING DOCUMENT; OR

 

(X)            ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY ANY
OBLIGOR, THE AGENT, THE COLLATERAL AGENT, ANY BANK PARTY OR ANY OTHER PERSON OR
ANY OTHER CIRCUMSTANCE WHATSOEVER WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS
PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF OR DEFENSE TO A
SUBSIDIARY GUARANTOR’S OBLIGATIONS HEREUNDER.

 

Section 9.03  Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances.

 

Each Subsidiary Guarantor’s obligations hereunder shall remain in full force and
effect until the Revolving Credit Loan/Term Loan Obligations have been paid in
full and the Revolving Credit Loan Commitments have been terminated.  If at any
time the payment of principal of or interest on any Note or any other amount
payable by the Borrower, in respect of the Revolving Credit Loan Facility and
the Term Loans under any Financing Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the applicable Subsidiary Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 

Section 9.04  Revolving L/C Cash Collateral Account.

 


(A)   EACH SUBSIDIARY GUARANTOR FURTHER AGREES THAT IF THE BORROWER SHALL FAIL
TO DEPOSIT IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT ANY AMOUNT REQUIRED TO
BE DEPOSITED THEREIN PURSUANT TO THIS AGREEMENT, THE SUBSIDIARY GUARANTORS SHALL
DEPOSIT SUCH AMOUNT IN A SUBACCOUNT OF THE REVOLVING L/C CASH COLLATERAL ACCOUNT
AS COLLATERAL SECURITY FOR EACH SUBSIDIARY GUARANTOR’S POTENTIAL OBLIGATIONS
HEREUNDER.  IF THE SUBSIDIARY GUARANTORS SHALL FAIL TO FURNISH SUCH FUNDS, THE
AGENT SHALL BE AUTHORIZED TO DEBIT ANY ACCOUNTS THE SUBSIDIARY GUARANTORS
MAINTAIN WITH THE AGENT IN SUCH AMOUNT.  CASH DEPOSITED IN SUCH SUBACCOUNT OF
THE REVOLVING L/C CASH COLLATERAL ACCOUNT PURSUANT TO THIS SECTION 9.04 SHALL BE
RETURNED TO THE SUBSIDIARY GUARANTORS DEPOSITING THE SAME TO THE EXTENT THAT
FUNDS DEPOSITED BY THE BORROWER IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT
WOULD HAVE BEEN REQUIRED TO BE RETURNED TO THE BORROWER.


 


(B)   EACH SUBSIDIARY GUARANTOR HEREBY PLEDGES AND GRANTS TO THE AGENT, FOR THE
BENEFIT OF THE BANKS AND THE AGENT, A CONTINUING LIEN ON AND SECURITY INTEREST
IN ALL RIGHT, TITLE

 

AES Fourth Amended and Restated Credit Agreement

 

107

--------------------------------------------------------------------------------


 


AND INTEREST OF SUCH SUBSIDIARY GUARANTOR WITH RESPECT TO ANY FUNDS HELD IN THE
REVOLVING L/C CASH COLLATERAL ACCOUNT FROM TIME TO TIME, AND ALL PROCEEDS
THEREOF, AS SECURITY FOR THE PAYMENT OF THE GUARANTEED OBLIGATIONS.


 


(C)   THE AGENT MAY, AT ANY TIME OR FROM TIME TO TIME AFTER THE FUNDS ARE
DEPOSITED IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT, APPLY FUNDS THEN HELD IN
THE REVOLVING L/C CASH COLLATERAL ACCOUNT TO THE PAYMENT OF ANY OF THE
GUARANTEED OBLIGATIONS.


 


(D)   NEITHER THE SUBSIDIARY GUARANTORS NOR ANY PERSON OR ENTITY CLAIMING ON
BEHALF OF OR THROUGH THE SUBSIDIARY GUARANTORS SHALL HAVE ANY RIGHT TO WITHDRAW
ANY OF THE FUNDS HELD IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT.


 


(E)   EACH SUBSIDIARY GUARANTOR AGREES THAT IT WILL NOT (I) SELL OR OTHERWISE
DISPOSE OF ANY INTEREST IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT OR ANY
FUNDS HELD THEREIN OR (II) CREATE OR PERMIT TO EXIST ANY LIEN, SECURITY INTEREST
OR OTHER CHARGE OR ENCUMBRANCE UPON OR WITH RESPECT TO THE REVOLVING L/C CASH
COLLATERAL ACCOUNT OR ANY FUNDS HELD THEREIN, EXCEPT AS CONTEMPLATED BY THE
TERMS OF THIS SECTION 9.04.


 

Section 9.05  Waiver by the Subsidiary Guarantors.

 

Each Subsidiary Guarantor irrevocably waives promptness, diligence, notice of
acceptance, presentment, protest and any other notice with respect to any of its
Guaranteed Obligations and this Subsidiary Guaranty and waives any requirement
that the Agent, the Collateral Agent or any Bank Party protect, secure, perfect
or insure any security interest or Lien on the Collateral or exhaust any action
against the Borrower or any other Person or entity or any Collateral.

 

Section 9.06  Subrogation.

 

Upon making any payment with respect to the Borrower under this Article 9, the
applicable Subsidiary Guarantor shall be subrogated to the rights of the payee
against the Borrower with respect to such payment; provided that no Subsidiary
Guarantor shall enforce any payment by way of subrogation until all amounts of
principal of and interest on the Notes and all other amounts payable by the
Borrower under any Financing Document shall have been paid in full.

 

Section 9.07  Stay of Acceleration.

 

In the event that acceleration of the time for payment of any amount payable by
the Borrower under any Financing Document is stayed upon insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the applicable Subsidiary Guarantor hereunder forthwith on demand by the Agent
made at the request of the requisite proportion of the Bank Parties specified in
Article 6 of this Agreement.

 

AES Fourth Amended and Restated Credit Agreement

 

108

--------------------------------------------------------------------------------


 

Section 9.08  Limitation of Liability.

 

The obligations of each Subsidiary Guarantor under this Article 9 shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Article 9 subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law
(including, without limitation, the provisions of the Uniform Fraudulent
Transfer Act and the Uniform Fraudulent Conveyance Act, to the extent
incorporated in applicable state law).

 

Section 9.09  Release of Subsidiary Guarantors.

 

Upon any Asset Sale of all of the Capital Stock of a Subsidiary Guarantor in
accordance with the terms of the Financing Documents and the application of the
Net Cash Proceeds from such Asset Sale to prepay the Debt hereunder pursuant to
and in the amount and order of priority set forth in Section 2.10(b), such
Subsidiary Guarantor shall be released from all of its Obligations under this
Article 9 and shall not be a “Subsidiary Guarantor” for any purpose under the
Financing Documents.

 

Section 9.10  Representations and Warranties.

 

Each Subsidiary Guarantor, as to itself, hereby makes the representations and
warranties set forth in Section 4.01, 4.02(a) and 4.04.

 

Section 9.11  Covenants.

 

Each Subsidiary Guarantor hereby agrees to comply with the covenant set forth in
Section 5.09(b).

 


ARTICLE X

MISCELLANEOUS


 

Section 10.01  Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party:  (a) in the case of the Borrower, any
Revolving Fronting Bank, the Agent or the Collateral Agent, at its address or
telex or facsimile transmission number set forth on the signature pages hereof;
(b) in the case of any Bank, at its address or telex or facsimile transmission
number set forth in its Administrative Questionnaire or (c) in the case of any
other party, at such other address or telex or facsimile transmission number as
such party may hereafter specify for the purpose by notice to the Agent, the
Collateral Agent, the Revolving Fronting Banks and the Borrower.  Each such
notice, request or other communication shall be effective (x) if given by telex,
when such telex is transmitted to the telex number specified in or pursuant to
this Section 10.01 and the appropriate answerback is received; (y) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (z) if given by any other
means, when delivered at the address specified

 

AES Fourth Amended and Restated Credit Agreement

 

109

--------------------------------------------------------------------------------


 

in or pursuant to this Section 10.01; provided that notices to the Agent, the
Collateral Agent or a Revolving Fronting Bank under Article 2 or Article 8 shall
not be effective until received.

 

Section 10.02  No Waivers.

 

No failure or delay by the Agent, the Collateral Agent or any Bank Party in
exercising any right, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03  Expenses; Indemnification.

 


(A)   THE BORROWER SHALL PAY (I) ALL OUT-OF-POCKET EXPENSES OF THE AGENT AND THE
COLLATERAL AGENT, INCLUDING, WITHOUT LIMITATION, (A) REASONABLE FEES AND
DISBURSEMENTS OF OUTSIDE COUNSEL FOR THE AGENT AND THE COLLATERAL AGENT IN
CONNECTION WITH THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER FINANCING DOCUMENTS, ANY WAIVER OR CONSENT HEREUNDER OR ANY AMENDMENT
HEREOF OR ANY DEFAULT OR ALLEGED DEFAULT HEREUNDER, (B) THE REASONABLE FEES AND
DISBURSEMENTS OF THE COLLATERAL TRUSTEES AND THEIR OUTSIDE COUNSEL AND (II) IF
AN EVENT OF DEFAULT OCCURS, ALL OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT,
THE COLLATERAL AGENT, EACH REVOLVING FRONTING BANK AND EACH BANK, INCLUDING
(WITHOUT DUPLICATION) THE FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL AND THE
ALLOCATED COST OF INSIDE COUNSEL, IN CONNECTION WITH SUCH EVENT OF DEFAULT AND
COLLECTION, BANKRUPTCY, INSOLVENCY, WORKOUT, RESTRUCTURING AND OTHER ENFORCEMENT
PROCEEDINGS RESULTING THEREFROM.


 


(B)   THE BORROWER AGREES TO INDEMNIFY THE AGENT, THE COLLATERAL AGENT AND EACH
BANK PARTY, THEIR RESPECTIVE AFFILIATES AND THE RESPECTIVE DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES OF THE FOREGOING (EACH, AN “INDEMNITEE”) AND HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES,
COSTS AND EXPENSES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL, WHICH MAY BE INCURRED BY SUCH INDEMNITEE IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
(WHETHER OR NOT SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO) BROUGHT OR
THREATENED RELATING TO OR ARISING OUT OF THE FINANCING DOCUMENTS OR ANY ACTUAL
OR PROPOSED USE OF PROCEEDS OF LOANS OR THE ISSUANCE OR DEEMED ISSUANCE OF ANY
REVOLVING LETTER OF CREDIT HEREUNDER; PROVIDED THAT NO INDEMNITEE SHALL HAVE THE
RIGHT TO BE INDEMNIFIED HEREUNDER FOR SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 

Section 10.04  Sharing of Set-offs.

 

Each Bank Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds of the Creditor Group Collateral and the Excess
Revolving L/C Collateral, receive payment of a proportion of the aggregate
amount due and payable to such Bank Party hereunder which is greater than the
proportion received by any other Bank Party (A) on account of Obligations due
and payable to such Bank Party hereunder and under the Notes at such time in
excess of its

 

AES Fourth Amended and Restated Credit Agreement

 

110

--------------------------------------------------------------------------------


 

ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Bank Party at such time to (ii) the aggregate amount of
Obligations due and payable to all Bank Parties hereunder and under the Notes at
such time) of payments on account of the Obligations due and payable to all the
Bank Parties hereunder and under the Notes at such time obtained by all the Bank
Parties at such time or (B) on account of Obligations owing (but not due and
payable) to such Bank Party hereunder and under the Notes at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Bank Party at such time to
(ii) the aggregate amount of Obligations owing (but not due and payable) to all
Bank Parties hereunder and under the Notes at such time) of payments on account
of the Obligations owing (but not due and payable) to all Bank Parties hereunder
and under the Notes at such time obtained by all of the Bank Parties at such
time, such Bank Party shall forthwith purchase from the other Bank Parties such
participations in the Obligations due and payable or owing to them, as the case
may be, as shall be necessary to cause such purchasing Bank Party to share the
excess payment ratably with each of them; provided that nothing in this
Section 10.04 shall impair the right of any Bank Party to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower owing to it.  The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Note or in any Revolving Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

 

Section 10.05  Amendments and Waivers.

 

Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent or the Collateral Agent are affected thereby, by the Agent or the
Collateral Agent); provided that (a) no such amendment or waiver shall, unless
signed by all the Bank Parties, (i) waive any of the conditions specified in
Section 3.01 or 3.02 (with respect to the Extensions of Credit made or deemed to
be made on the Closing Date); (ii) change the number of Bank Parties or the
percentage of (x) the Unused Revolving Credit Loan Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Revolving
Letter of Credit Liabilities that, in each case, shall be required for the Bank
Parties or any of them to take any action hereunder; (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions; or (iv) amend Section 10.04 or this Section 10.05, (b) no such
amendment or waiver shall, unless signed by the Required Banks and each Bank
Party if such Bank Party is directly adversely affected by such amendment or
waiver, (i) in the case of any Revolving Credit Loan Bank, increase the
Revolving Credit Loan Commitment of such Revolving Credit Loan Bank; (ii) reduce
the principal of, or interest on, the Notes held by such Bank Party or Loans
outstanding to such Bank Party or any fees or other amounts payable to such Bank
Party; (iii) reduce or limit the Obligations of any Subsidiary Guarantor under
Article 9 or release any Subsidiary Guarantor (other than in connection with a
sale or disposition permitted hereunder) or otherwise limit such Subsidiary
Guarantor’s liability with respect to the Obligations owing to the Agent, the
Collateral Agent and the Bank Parties, (iv) reduce the principal of or rate of
interest on any Loan or Reimbursement Obligation or any fees hereunder,
(v) change (x) the order of application in

 

AES Fourth Amended and Restated Credit Agreement

 

111

--------------------------------------------------------------------------------


 

the prepayment of Loans among the Facilities or any reduction in the Revolving
Credit Loan Commitments from the application thereof set forth in the applicable
provisions of Sections 2.09 and 2.10 in any manner that materially affects the
Bank Parties under such Facilities or (y) the right of any Bank Party to pro
rata sharing of payments pursuant to the terms hereof (except as otherwise
specifically provided in clause (d)(i) below), (vi) postpone the date fixed for
any payment of principal of or interest on any Loan or Reimbursement Obligation
or any fees hereunder or (vii) postpone the final maturity of the Loans, (c) no
such amendment or waiver shall, unless signed by the Required Revolving Credit
Loan Banks, amend, waive or delete the provisions of Section 3.02(d) or
Section 3.02(e) and (d) no such amendment or waiver shall, unless signed by the
Supermajority Banks (i) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Bank Parties, on the one hand, and the other
Financing Parties, on the other hand, set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise or (ii) amend the
definition of “Secured Holders” or “Secured Obligations” in the Collateral Trust
Agreement or amend Sections 5.01, 8.01, 8.02 or 9.01 of the Collateral Trust
Agreement; provided further that no such amendment or waiver shall, unless
signed by the Revolving Fronting Banks affect the rights and obligations of the
Revolving Fronting Banks under this Agreement and provided further that no such
amendment or waiver shall (x) release all or substantially all of the Creditor
Group Collateral or (y) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Financing Parties set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise unless the Agent
shall have received evidence satisfactory to it from the trustee under the
Senior Secured Exchange Note Indenture that it has received the consent of those
Exchange Note Holders holding a majority of the principal outstanding amount of
the Senior Secured Exchange Notes.

 

Notwithstanding anything of the foregoing, no amendment or waiver shall be
required to release any Subsidiary Guarantor which is sold pursuant to the terms
and conditions of the Financing Documents so long as the Borrower shall, on the
date of receipt by the Borrower of the Net Cash Proceeds from such sale, prepay
the Loans pursuant to, and in the order of priority set forth in
Section 2.10(b), as specified therein.

 

Section 10.06  Successors and Assigns.

 


(A)   THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT NEITHER THE BORROWER NOR ANY SUBSIDIARY GUARANTOR MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL OF THE BANK PARTIES (OTHER THAN IN THE CASE OF
SUBSIDIARY GUARANTORS IN CONNECTION WITH ANY TRANSACTION PERMITTED BY THE
FINANCING DOCUMENTS).


 


(B)   ANY BANK OTHER THAN A CONDUIT LENDER MAY, WITHOUT NOTICE TO OR CONSENT OF
THE BORROWER AND AGENT, AT ANY TIME GRANT TO ONE OR MORE BANKS OR OTHER
INSTITUTIONS (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS UNUSED
REVOLVING CREDIT LOAN COMMITMENT OR ANY OR ALL OF ITS LOANS OR PARTICIPATING
INTERESTS IN ITS REVOLVING LETTER OF CREDIT LIABILITIES.  IN THE EVENT OF ANY
SUCH GRANT BY A BANK OF A PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR
NOT UPON NOTICE TO THE BORROWER, THE REVOLVING FRONTING BANKS AND THE AGENT,
SUCH BANK SHALL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, AND THE BORROWER, THE REVOLVING FRONTING BANKS AND THE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH

 

AES Fourth Amended and Restated Credit Agreement

 

112

--------------------------------------------------------------------------------


 


SUCH BANK IN CONNECTION WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH ANY BANK MAY GRANT SUCH A
PARTICIPATING INTEREST SHALL PROVIDE THAT SUCH BANK SHALL RETAIN THE SOLE RIGHT
AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT;
PROVIDED THAT SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH BANK WILL NOT
AGREE TO ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT DESCRIBED IN
CLAUSES (A) (I), (IV) THROUGH (VI) AND CLAUSE (B) OF SECTION 10.05 WITHOUT THE
CONSENT OF THE PARTICIPANT.  THE BORROWER AGREES THAT EACH PARTICIPANT SHALL, TO
THE EXTENT PROVIDED IN ITS PARTICIPATION AGREEMENT, BE ENTITLED TO THE BENEFITS
OF ARTICLE 8 WITH RESPECT TO ITS PARTICIPATING INTEREST.  AN ASSIGNMENT OR OTHER
TRANSFER WHICH IS NOT PERMITTED BY SUBSECTION (C) OR (D) BELOW SHALL BE GIVEN
EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO THE EXTENT OF A PARTICIPATING
INTEREST GRANTED IN ACCORDANCE WITH THIS SUBSECTION (B).


 


(C)   ANY BANK PARTY OTHER THAN A CONDUIT LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE BANKS OR OTHER INSTITUTIONS (EACH, AN “ASSIGNEE”) ALL, OR A
PROPORTIONATE PART OF ALL, IN EACH CASE IN AN AMOUNT NOT LESS THAN $1,000,000
(OR SUCH LESSER AMOUNT AS MAY BE AGREED TO BY THE BORROWER AND THE AGENT)
(EXCEPT IN THE CASE OF AN ASSIGNMENT WHICH WILL RESULT IN A GROUP OF BANKS WHICH
ARE MANAGED BY THE SAME BANK PARTY HOLDING A REVOLVING CREDIT LOAN COMMITMENT OR
TERM LOAN COMMITMENT (AS THE CASE MAY BE) OF NOT LESS THAN $1,000,000), OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND SUCH ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN
ASSIGNMENT AND ASSUMPTION IN SUBSTANTIALLY THE FORM OF EXHIBIT C-1 OR
EXHIBIT C-2 HERETO, AS THE CASE MAY BE, EXECUTED BY SUCH ASSIGNEE AND SUCH
TRANSFEROR BANK PARTY, WITH (AND SUBJECT TO) THE SUBSCRIBED CONSENT OF THE
AGENT, THE BORROWER (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BUT
WHICH SHALL NOT BE REQUIRED IF (1) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
IS CONTINUING, (2) IN THE CASE OF ASSIGNMENTS WITH RESPECT TO ANY TERM LOAN
FACILITY, (3) IN THE CASE OF ASSIGNMENTS BY A BANK PARTY TO A RELATED FUND OF
SUCH BANK PARTY AND (4) IN THE CASE OF ASSIGNMENTS WITH RESPECT TO THE REVOLVING
CREDIT LOAN FACILITY, IF THE PROPOSED ASSIGNEE HAS A SENIOR UNSECURED DEBT
RATING OF “BBB” OR HIGHER BY STANDARD & POOR’S RATING SERVICES OR “BAA2” OR
HIGHER BY MOODY’S INVESTOR SERVICE, INC.), AND, IN THE CASE OF ASSIGNMENTS WITH
RESPECT TO THE REVOLVING CREDIT LOAN FACILITY, EACH REVOLVING FRONTING BANK
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED THAT IF AN
ASSIGNEE IS AN AFFILIATE OF SUCH TRANSFEROR BANK PARTY, NO SUCH CONSENTS SHALL
BE REQUIRED; AND PROVIDED, FURTHER THAT UNDER NO CIRCUMSTANCES MAY THE BORROWER
OR ANY OF ITS AFFILIATES BE AN “ASSIGNEE” HEREUNDER.  UPON EXECUTION AND
DELIVERY OF SUCH INSTRUMENT AND PAYMENT BY SUCH ASSIGNEE TO SUCH TRANSFEROR BANK
PARTY OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN SUCH TRANSFEROR
BANK PARTY AND SUCH ASSIGNEE, SUCH ASSIGNEE SHALL BE A BANK PARTY PARTY TO THIS
AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A BANK PARTY AS SET
FORTH IN SUCH INSTRUMENT OF ASSUMPTION, AND THE TRANSFEROR BANK PARTY SHALL BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT, AND NO
FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE REQUIRED.  UPON THE CONSUMMATION
OF ANY ASSIGNMENT PURSUANT TO THIS SUBSECTION (C), THE TRANSFEROR BANK PARTY,
THE AGENT AND THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT, IF
REQUIRED, NEW NOTES ARE ISSUED TO THE ASSIGNEE.  IN CONNECTION WITH ANY SUCH
ASSIGNMENT, THE TRANSFEROR BANK PARTY OR ASSIGNEE SHALL PAY TO THE AGENT AN
ADMINISTRATIVE FEE FOR PROCESSING SUCH ASSIGNMENT IN THE AMOUNT OF $3,500.  IF
THE ASSIGNEE IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA
OR

 

AES Fourth Amended and Restated Credit Agreement

 

113

--------------------------------------------------------------------------------


 


A STATE THEREOF, IT SHALL DELIVER TO THE BORROWER AND THE AGENT CERTIFICATION AS
TO EXEMPTION FROM, OR REDUCTION IN, DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES AS REQUIRED BY SECTION 8.04.  NOTWITHSTANDING THE
FOREGOING, ANY CONDUIT LENDER MAY ASSIGN AT ANY TIME TO ITS DESIGNATING BANK
HEREUNDER WITHOUT THE CONSENT OF THE BORROWER OR THE AGENT ANY OR ALL OF THE
LOANS IT MAY HAVE FUNDED HEREUNDER AND PURSUANT TO ITS DESIGNATION AGREEMENT AND
WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN THE FIRST SENTENCE OF THIS
SECTION 10.06(C).


 


(D)   ANY BANK PARTY MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS TO A FEDERAL RESERVE
BANK.  NO SUCH ASSIGNMENT SHALL RELEASE THE TRANSFEROR BANK PARTY FROM ITS
OBLIGATIONS HEREUNDER.  IN THE CASE OF ANY BANK PARTY THAT IS A FUND THAT
INVESTS IN BANK LOANS, SUCH BANK PARTY MAY, WITHOUT THE CONSENT OF THE BORROWER
OR THE AGENT, ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS
RIGHTS AS A BANK PARTY UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR
ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED,
BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT
UNLESS AND UNTIL SUCH HOLDER, TRUSTEE OR REPRESENTATIVE ACTUALLY BECOMES A BANK
PARTY IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 10.06, (I) NO SUCH
PLEDGE SHALL RELEASE THE PLEDGING BANK PARTY FROM ANY OF ITS OBLIGATIONS UNDER
THE FINANCING DOCUMENTS AND (II) SUCH HOLDER, TRUSTEE OR REPRESENTATIVE SHALL
NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A BANK PARTY UNDER THE
FINANCING DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS
WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 


(E)   EACH OF THE BORROWER, THE AGENT AND EACH BANK HEREBY CONFIRMS THAT IT WILL
NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY
OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL
PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH BANK
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER
DURING SUCH PERIOD OF FORBEARANCE.


 


(F)    THE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 10.01, A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO AND ACCEPTED BY IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE BANK PARTIES, THE
REVOLVING CREDIT LOAN COMMITMENTS OF, THE AMOUNT OF THE REVOLVING LETTER OF
CREDIT ISSUED BY, THE PRINCIPAL AMOUNT OF THE REIMBURSEMENT OBLIGATIONS OWING
TO, AND THE PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH BANK PARTY FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE AGENT AND
THE BANK PARTIES MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS
A BANK PARTY HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY BANK PARTY AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

AES Fourth Amended and Restated Credit Agreement

 

114

--------------------------------------------------------------------------------


 


(G)   ANY THIRD PARTY FRONTING BANK MAY AT ANY TIME ASSIGN TO ONE OR MORE BANKS
OR OTHER INSTITUTIONS (EACH, AN “ASSIGNEE”) MEETING THE DEFINITION OF A “THIRD
PARTY FRONTING BANK” CONTAINED HEREIN, ALL OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND SUCH ASSIGNEE SHALL ASSUME
SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN ASSIGNMENT AND ASSUMPTION IN
SUBSTANTIALLY THE FORM OF EXHIBIT C-3 HERETO EXECUTED BY SUCH ASSIGNEE AND SUCH
TRANSFEROR THIRD PARTY FRONTING BANK, WITH (AND SUBJECT TO) THE SUBSCRIBED
CONSENT OF THE AGENT AND THE BORROWER (WHICH SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED); PROVIDED THAT UNDER NO CIRCUMSTANCES MAY THE BORROWER OR ANY OF ITS
AFFILIATES BE AN “ASSIGNEE” HEREUNDER.  UPON EXECUTION AND DELIVERY OF SUCH
INSTRUMENT AND A REVOLVING FRONTING BANK AGREEMENT AND PAYMENT BY SUCH ASSIGNEE
TO SUCH TRANSFEROR THIRD PARTY FRONTING BANK OF AN AMOUNT EQUAL TO THE PURCHASE
PRICE AGREED BETWEEN SUCH TRANSFEROR THIRD PARTY FRONTING BANK AND SUCH
ASSIGNEE, SUCH ASSIGNEE SHALL BE A REVOLVING FRONTING BANK PARTY TO THIS
AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A REVOLVING FRONTING
BANK AS SET FORTH IN SUCH INSTRUMENT OF ASSUMPTION, AND THE TRANSFEROR THIRD
PARTY FRONTING BANK SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A
CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE
REQUIRED.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE TRANSFEROR THIRD PARTY
FRONTING BANK OR ASSIGNEE SHALL PAY TO THE AGENT AN ADMINISTRATIVE FEE FOR
PROCESSING SUCH ASSIGNMENT IN THE AMOUNT OF $3,500.  IF THE ASSIGNEE IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF,
IT SHALL DELIVER TO THE BORROWER AND THE AGENT CERTIFICATION AS TO EXEMPTION
FROM, OR REDUCTION IN, DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES AS REQUIRED BY SECTION 8.04.


 

Section 10.07  No Margin Stock.

 

Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

Section 10.08  Governing Law; Submission to Jurisdiction.

 

This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement and the other Financing Documents or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 10.09  Release of Collateral.

 

Upon the sale, lease, transfer or other disposition of any item of Collateral of
any Obligor (including, without limitation, as result of the sale, in accordance
with the terms of the Financing Documents, of any Obligor that owns such
Collateral) in accordance with the terms of the Financing Documents, the Agent
will, at the Borrower’s expense, execute and deliver to such

 

AES Fourth Amended and Restated Credit Agreement

 

115

--------------------------------------------------------------------------------


 

Obligor such documents as such Obligor may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents in accordance with the terms of the
Financing Documents.

 

Section 10.10  Counterparts; Integration; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
upon the Amendment and Restatement Effective Date.

 

Section 10.11  Confidentiality.

 

The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty (or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11; (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates; (d) upon the request or demand of
any governmental authority; (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law; (f) if required to do so in connection with any litigation
or similar proceeding; (g) that has been publicly disclosed; (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Bank Party’s investment portfolio in connection with ratings issued with respect
to such Bank Party; (i) to any direct or indirect contractual counterparty in
any swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 10.11; or, in connection with the exercise of any remedy hereunder or
under any other Financing Documents.  Notwithstanding any other provision in
this Agreement, the Borrower, the Agent, each Third Party Fronting Bank and each
Bank Party hereby agree that each of the Borrower, the Agent, each Third Party
Fronting Bank and each Bank Party (and each of the officers, directors,
employees, accountants, attorneys and other advisors of the Agent, each Third
Party Fronting Bank and each Bank Party) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to each of them  relating to such U.S. tax treatment
and U.S. tax structure.

 

Section 10.12  WAIVER OF JURY TRIAL.

 

EACH OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND THE BANK PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING

 

AES Fourth Amended and Restated Credit Agreement

 

116

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 10.13  Severability; Modification to Conform to Law.

 

It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, this Agreement shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

Section 10.14  Judgment Currency.

 

If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent, the Collateral Agent and
the Bank Parties could purchase Dollars with such currency at or about
11:00 A.M. (New York City time) on the Domestic Business Day preceding that on
which final judgment is given.  The obligations in respect of any sum due to the
Agent, the Collateral Agent and the Bank Parties hereunder shall,
notwithstanding any adjudication expressed in a currency other than Dollars, be
discharged only to the extent that on the Domestic Business Day following
receipt by the Agent, the Collateral Agent and the Bank Parties of any sum
adjudged to be so due in such other currency the Agent, the Collateral Agent and
the Bank Parties may in accordance with normal banking procedures purchase
Dollars with such other currency; if the amount of Dollars so purchased is less
than the sum originally due to the Agent, the Collateral Agent and the Bank
Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent, the Collateral Agent and the Bank Parties
against such loss, and if the amount of Dollars so purchased exceeds the sum
originally due to the Agent, the Collateral Agent and the Bank Parties, it shall
remit such excess to the Borrower.

 

Section 10.15  Revolving Fronting Banks.

 


(A)   EACH (I) THIRD PARTY FRONTING BANK OR (II) REVOLVING CREDIT LOAN BANK WHO
AFTER THE EFFECTIVE DATE AGREES TO BECOME A REVOLVING FRONTING BANK HEREUNDER,
SHALL EXECUTE AND DELIVER TO THE AGENT A REVOLVING FRONTING BANK AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO PRIOR TO ISSUING ANY LETTERS OF
CREDIT AT THE REQUEST OR FOR THE BENEFIT OF THE BORROWER.  UPON EXECUTION AND
DELIVERY BY A THIRD PARTY FRONTING BANK OR SUCH REVOLVING CREDIT LOAN BANK TO
THE AGENT OF A REVOLVING FRONTING BANK AGREEMENT, SUCH THIRD PARTY FRONTING BANK
OR SUCH REVOLVING CREDIT LOAN BANK, AS THE CASE MAY BE, SHALL BECOME A PARTY TO
THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A REVOLVING

 

AES Fourth Amended and Restated Credit Agreement

 

117

--------------------------------------------------------------------------------


 


FRONTING BANK AS SET FORTH HEREIN.  IF THE THIRD PARTY FRONTING BANK OR SUCH
REVOLVING CREDIT LOAN BANK IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF, IT SHALL DELIVER TO THE BORROWER AND THE
AGENT CERTIFICATION AS TO EXEMPTION FROM, OR REDUCTION IN, DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES AS REQUIRED BY
SECTION 8.04.


 


(B)   ANY REVOLVING FRONTING BANK (INCLUDING ANY THIRD PARTY FRONTING BANK) MAY
BE RELEASED FROM ITS OBLIGATIONS HEREUNDER AS A REVOLVING FRONTING BANK UPON
(X) THE MUTUAL AGREEMENT OF SUCH REVOLVING FRONTING BANK AND THE BORROWER AND
(Y) NOTICE TO THE AGENT.  WITH RESPECT TO ANY REVOLVING FRONTING BANK WHO IS NOT
A THIRD PARTY FRONTING BANK, NOTHING IN THIS SECTION 10.05(B) SHALL RELEASE SUCH
REVOLVING FRONTING BANK FROM ITS OBLIGATIONS HEREUNDER AS A REVOLVING CREDIT
LOAN BANK.


 

Section 10.16  Replacement of Banks.

 

If (i) any Bank or any participant of such Bank requests compensation under
Section 8.03, or (ii) if the Borrower is required to pay any additional amount
to any Bank or any participant of such Bank or any governmental authority for
the account of any Bank or any participant of such Bank pursuant to
Section 8.04, or (iii) if such Bank has failed to consent to any amendment,
waiver or consent hereunder requiring the consent of all Banks or all Banks
directly affected thereby as to which the Required Banks or the majority of
Banks directly affected thereby have given their consent (each, a
“Non-Consenting Bank”) or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Bank as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Bank and the Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Financing Documents to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

 

(a)           the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.06(c);

 

(b)           such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Documents (including any amounts under Section 2.12) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 8.03 or payments required to be made pursuant to
Section 8.04, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable laws or
guidelines, directed duties or requests of, or agreements with, any governmental
authority (whether or not having the force of law).

 

AES Fourth Amended and Restated Credit Agreement

 

118

--------------------------------------------------------------------------------


 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply.  If the Borrower elects to exercise its rights with respect to a
Non-Consenting Bank pursuant to clause (iii) above, then it must exercise such
rights with respect to all but not less than all such Non-Consenting Banks. 
Each Bank agrees that, if it becomes a Non-Consenting Bank, it shall execute and
deliver to the Agent an Assignment an Assumption to evidence such sale and
purchase and shall deliver to the Agent any Note (if the assigning Bank’s Loans
are evidenced by Notes) subject to such Assignment and Assumption; provided,
however, that the failure of any Non-Consenting Bank to execute an Assignment
and Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

AES Fourth Amended and Restated Credit Agreement

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE AES CORPORATION,

 

as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

Address:

4300 Wilson Boulevard

 

 

 

Arlington, VA 222093

 

 

Fax:

(703) 528-4510

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

AES HAWAII MANAGEMENT

 

COMPANY, INC.,

 

as Subsidiary Guarantor

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

AES NEW YORK FUNDING,

 

L.L.C.,

 

as Subsidiary Guarantor

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

AES OKLAHOMA HOLDINGS,

 

L.L.C.,

 

as Subsidiary Guarantor

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

AES WARRIOR RUN FUNDING,

 

L.L.C.,

 

as Subsidiary Guarantor

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

BANKS:

 

 

 

 

 

 

 

 

[Please Type or Print Name of Bank]

 

 

 

 

 

By

 

 

 

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

AGENTS:

 

CITICORP USA, INC.,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

 

New York, NY 10013

 

 

Fax:

(212) 816-8098

 

 

Attention:

Stuart Glen

 

 

Email:

oploanswebadmin@citigroup.com

 

 

 

 

CITIBANK N.A.,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

 

New York, NY 10013

 

 

Fax:

(212) 816-8098

 

 

Attention:

Stuart Glen

 

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Appendix I

 

Revolving Credit Loan Facility

 

Name of Revolving Credit Loan Bank

 

Revolving Credit Loan Commitment

 

Bank of America, N.A.

 

$60,000,000

 

Citicorp USA, Inc.

 

60,000,000

 

Credit Suisse, Cayman Islands Branch

 

60,000,000

 

Deutsche Bank Trust Company Americas

 

60,000,000

 

JPMorgan Chase Bank, N.A.

 

60,000,000

 

Lehman Commercial Paper Inc.

 

60,000,000

 

Union Bank of California, N.A.

 

40,000,000

 

UBS AG, Stamford Branch

 

40,000,000

 

Barclays Bank PLC

 

35,000,000

 

CALYON New York Branch

 

35,000,000

 

Morgan Stanley Bank

 

35,000,000

 

Société Générale - New York Branch

 

35,000,000

 

Goldman Sachs Credit Partners L.P.

 

30,000,000

 

ABN Amro Bank N.V.

 

25,000,000

 

BNP Paribas

 

25,000,000

 

Merrill Lynch Capital Corporation

 

25,000,000

 

Australia & New Zealand Banking Group

 

20,000,000

 

United Overseas Bank Ltd.

 

20,000,000

 

WestLB AG, New York Branch

 

15,000,000

 

Commerzbank AG, New York and Grand CA

 

10,000,000

 

 

 

 

 

Total

 

$750,000,000

 

 

AES Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------